 



EXHIBIT 10.1
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
among
DOLAN MEDIA COMPANY,
DOLAN FINANCE COMPANY,
DOLAN PUBLISHING COMPANY,
DOLAN PUBLISHING FINANCE COMPANY,
CLEO COMPANY,
LONG ISLAND BUSINESS NEWS, INC.,
DAILY JOURNAL OF COMMERCE, INC.,
LAWYER’S WEEKLY, INC.,
LEGAL LEDGER, INC.,
THE JOURNAL RECORD PUBLISHING CO.,
DAILY REPORTER PUBLISHING COMPANY,
NEW ORLEANS PUBLISHING GROUP, INC.,
NOPG, L.L.C.,
WISCONSIN PUBLISHING COMPANY,
LEGAL COM OF DELAWARE, INC.,
MISSOURI LAWYERS MEDIA, INC.,
THE DAILY RECORD COMPANY,
IDAHO BUSINESS REVIEW, INC.,
FINANCE AND COMMERCE, INC.,
COUNSEL PRESS, LLC,
ARIZONA NEWS SERVICE, LLC,
DOLAN DLN, LLC,
DOLAN APC LLC, and
AMERICAN PROCESSING COMPANY, LLC,
as Borrowers,
THE BANKS FROM TIME TO TIME PARTY HERETO,
LASALLE BANK NATIONAL ASSOCIATION,
one of the Banks, as Syndication Agent,
ASSOCIATED BANK NATIONAL ASSOCIATION and BANK OF THE WEST,
each one of the Banks, as Co-Documentation Agents,
and
U.S. BANK NATIONAL ASSOCIATION,
one of the Banks, LC Bank and Lead Arranger, as agent for the Banks
Dated as of August 8, 2007





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.1 Defined Terms
    1  
Section 1.2 Accounting Terms and Calculations
    22  
Section 1.3 Computation of Time Periods
    23  
Section 1.4 Other Definitional Terms
    23  
 
       
ARTICLE II TERMS OF THE CREDIT FACILITIES
    23  
 
       
Section 2.1 Lending Commitments
    23  
Section 2.2 Procedure for Loans
    24  
Section 2.3 Notes
    25  
Section 2.4 Conversions and Continuations
    25  
Section 2.5 Interest Rates, Interest Payments and Default Interest
    26  
Section 2.6 Repayment and Mandatory Prepayment
    27  
Section 2.7 Optional Prepayments
    29  
Section 2.8 Letters of Credit
    29  
Section 2.9 Procedures for Letters of Credit
    29  
Section 2.10 Terms of Letters of Credit
    30  
Section 2.11 Agreement to Repay Letter of Credit Drawings
    30  
Section 2.12 Obligations Absolute
    30  
Section 2.13 Revolving Commitment Reduction; Incremental Term Loan Commitment
    31  
Section 2.14 Loans to Cover Unpaid Drawings
    33  
Section 2.15 Agent’s and Closing Fees
    34  
Section 2.16 Revolving Commitment Fee
    34  
Section 2.17 Letter of Credit Fees
    34  
Section 2.18 [Intentionally Omitted.]
    35  
Section 2.19 Computation
    35  
Section 2.20 Payments
    35  
Section 2.21 Use of Loan Proceeds
    35  
Section 2.22 Interest Rate Not Ascertainable, Etc.
    35  
Section 2.23 Increased Cost
    36  
Section 2.24 Illegality
    37  
Section 2.25 Capital Adequacy
    37  
Section 2.26 Funding Losses; LIBOR Advances
    37  
Section 2.27 Discretion of Bank as to Manner of Funding
    38  
Section 2.28 Taxes
    38  
Section 2.29 Replacement of Bank in Respect of Increased Costs
    41  
 
       
ARTICLE III CONDITIONS PRECEDENT
    41  
 
       
Section 3.1 Conditions of Initial Transaction
    41  
Section 3.2 Conditions Precedent to all Loans and Letters of Credit
    43  

- i -



--------------------------------------------------------------------------------



 



         
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    44  
 
       
Section 4.1 Organization, Standing, Etc.
    44  
Section 4.2 Authorization and Validity
    44  
Section 4.3 No Conflict; No Default
    44  
Section 4.4 Government Consent
    45  
Section 4.5 Financial Statements and Condition
    45  
Section 4.6 Litigation
    45  
Section 4.7 Environmental, Health and Safety Laws
    45  
Section 4.8 ERISA
    46  
Section 4.9 Federal Reserve Regulations
    46  
Section 4.10 Title to Property; Leases; Liens; Subordination
    46  
Section 4.11 Taxes
    46  
Section 4.12 Trademarks, Patents
    46  
Section 4.13 Force Majeure
    47  
Section 4.14 Investment Company Act
    47  
Section 4.15 [Intentionally Omitted.]
    47  
Section 4.16 Retirement Benefits
    47  
Section 4.17 Full Disclosure
    47  
Section 4.18 Subsidiaries
    47  
Section 4.19 Labor Matters
    47  
Section 4.20 Solvency
    47  
Section 4.21 Anti-Terrorism Law Compliance
    48  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    48  
 
       
Section 5.1 Financial Statements and Reports
    48  
Section 5.2 Existence
    50  
Section 5.3 Insurance
    51  
Section 5.4 Payment of Taxes and Claims
    51  
Section 5.5 Inspection
    51  
Section 5.6 Maintenance of Properties
    51  
Section 5.7 Books and Records
    51  
Section 5.8 Compliance
    51  
Section 5.9 ERISA
    52  
Section 5.10 Environmental Matters; Reporting
    52  
Section 5.11 Further Assurances
    52  
 
       
ARTICLE VI NEGATIVE COVENANTS
    53  
 
       
Section 6.1 Merger
    53  
Section 6.2 Disposition of Assets
    53  
Section 6.3 Plans
    54  
Section 6.4 Change in Nature of Business
    54  
Section 6.5 Acquisitions; Subsidiaries, Partnerships and Joint Ventures and
Ownership
    54  
Section 6.6 Negative Pledges
    55  

- ii -



--------------------------------------------------------------------------------



 



         
Section 6.7 Restricted Payments
    55  
Section 6.8 Transactions with Affiliates
    55  
Section 6.9 Accounting Changes
    56  
Section 6.10 [Intentionally Omitted
    56  
Section 6.11 [Intentionally Omitted
    56  
Section 6.12 Investments
    56  
Section 6.13 Indebtedness
    57  
Section 6.14 Liens
    58  
Section 6.15 Contingent Liabilities
    59  
Section 6.16 [Intentionally Omitted]
    59  
Section 6.17 Fixed Charge Coverage Ratio
    59  
Section 6.18 Senior Leverage Ratio
    59  
Section 6.19 Loan Proceeds
    59  
Section 6.20 Sale and Leaseback Transactions
    60  
Section 6.21 Hedging Agreements
    60  
 
       
ARTICLE VII EVENTS OF DEFAULT AND REMEDIES
    60  
 
       
Section 7.1 Events of Default
    60  
Section 7.2 Remedies
    62  
Section 7.3 Offset
    62  
 
       
ARTICLE VIII THE AGENT
    62  
 
       
Section 8.1 Appointment and Authorization
    63  
Section 8.2 Note Holders
    63  
Section 8.3 Consultation With Counsel
    63  
Section 8.4 Loan Documents
    63  
Section 8.5 USBNA and Affiliates
    63  
Section 8.6 Action by Agent
    63  
Section 8.7 Credit Analysis
    63  
Section 8.8 Notices of Event of Default, Etc.
    64  
Section 8.9 Indemnification
    64  
Section 8.10 Payments and Collections
    64  
Section 8.11 Sharing of Payments
    65  
Section 8.12 Advice to Banks
    65  
Section 8.13 Defaulting Bank
    65  
Section 8.14 Resignation
    66  
 
       
ARTICLE IX MISCELLANEOUS
    66  
 
       
Section 9.1 Modifications
    66  
Section 9.2 Expenses
    68  
Section 9.3 Waivers, etc.
    68  
Section 9.4 Notices
    68  
Section 9.5 Successors and Assigns; Participations; Purchasing Banks
    68  
Section 9.6 Confidentiality of Information
    70  

- iii -



--------------------------------------------------------------------------------



 



         
Section 9.7 Governing Law and Construction
    71  
Section 9.8 Consent to Jurisdiction
    71  
Section 9.9 Waiver of Jury Trial
    72  
Section 9.10 Survival of Agreement
    72  
Section 9.11 Indemnification
    72  
Section 9.12 Captions
    73  
Section 9.13 Entire Agreement
    73  
Section 9.14 Counterparts
    73  
Section 9.15 Borrower Acknowledgements
    73  
Section 9.16 Appointment of and Acceptance by Borrowers’ Agent
    73  
Section 9.17 Automatic Debit of Fees
    74  
Section 9.18 Relationship Among Borrowers
    74  
Section 9.19 Interest Rate Limitation
    77  
Section 9.20 Effect of Existing Credit Agreement and Existing Security Documents
    77  

- iv -



--------------------------------------------------------------------------------



 



      Schedules    
Schedule 1.1
  Subordinated Debt
Schedule 4.6
  Litigation
Schedule 4.7
  Environmental Matters
Schedule 4.16
  Retirement Benefits
Schedule 4.18
  Subsidiaries
Schedule 6.8
  Affiliate Transactions
Schedule 6.12
  Existing Investments
Schedule 6.13
  Existing Indebtedness
Schedule 6.14
  Existing Liens
Schedule 6.15
  Contingent Obligations

      Exhibits    
Exhibit A
  Form of Revolving Note
Exhibit B
  Form of Term Note
Exhibit C
  Form of Assignment Agreement
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Collateral Assignment (Trademarks)
Exhibit F
  Form of Pledge Agreement
Exhibit G
  Form of Security Agreement

- i -



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 8,
2007, is by and among DOLAN MEDIA COMPANY, a Delaware corporation, DOLAN FINANCE
COMPANY, a Minnesota corporation, DOLAN PUBLISHING COMPANY, a Delaware
corporation, DOLAN PUBLISHING FINANCE COMPANY, a Minnesota corporation, CLEO
COMPANY, a Delaware corporation, LONG ISLAND BUSINESS NEWS, INC., a New York
corporation, DAILY JOURNAL OF COMMERCE, INC., a Delaware corporation, LAWYER’S
WEEKLY, INC., a Delaware corporation, LEGAL LEDGER, INC., a Minnesota
corporation, THE JOURNAL RECORD PUBLISHING CO., a Delaware corporation, DAILY
REPORTER PUBLISHING COMPANY, a Delaware corporation, NEW ORLEANS PUBLISHING
GROUP, INC., a Louisiana corporation, NOPG, L.L.C., a Louisiana limited
liability company, WISCONSIN PUBLISHING COMPANY, a Minnesota corporation, LEGAL
COM OF DELAWARE, INC., a Delaware corporation, MISSOURI LAWYERS MEDIA, INC., a
Missouri corporation, THE DAILY RECORD COMPANY, a Maryland corporation, IDAHO
BUSINESS REVIEW, INC., an Idaho corporation, FINANCE AND COMMERCE, INC., a
Minnesota corporation, COUNSEL PRESS, LLC, a Delaware limited liability company,
ARIZONA NEWS SERVICE, LLC, a Delaware limited liability company, DOLAN DLN LLC,
a Delaware limited liability company, DOLAN APC LLC, a Delaware limited
liability company, and AMERICAN PROCESSING COMPANY, LLC, a Michigan limited
liability company (individually, a “Borrower” and, collectively, the
“Borrowers”), the banks from time to time party hereto (individually, a “Bank”
and, collectively, the “Banks”), LASALLE BANK NATIONAL ASSOCIATION, as
Syndication Agent, ASSOCIATED BANK NATIONAL ASSOCIATION, as Co-Documentation
Agent, BANK OF THE WEST, as Co-Documentation Agent, and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, one of the Banks, LC Bank and Lead
Arranger, as agent for the Banks (in such capacity, the “Agent”).
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.1 Defined Terms. As used in this Agreement the following terms
shall have the following respective meanings (and such meanings shall be equally
applicable to both the singular and plural form of the terms defined, as the
context may require):
     “Acquisition”: Any transaction or series of transactions by which a
Borrower acquires, either directly or through an Affiliate or otherwise, (a) any
or all of the stock or other securities of any class of any Person or (b) a
substantial portion of the assets, or a division, line of business or
publication of any Person.
     “Acquisition Services Agreements”: Agreements for payment for consulting
services and non-competition agreements or other similar agreements entered into
by any of the Borrowers in connection with any Permitted Acquisition.
     “Adjusted EBITDA”: For any Person for any period of calculation, the
consolidated net income, excluding interest income, of such Person before
provision for income taxes and interest expense (including imputed interest
expense on Capitalized





--------------------------------------------------------------------------------



 



Leases), but including any minority interest in the net income of Subsidiaries,
all as determined in accordance with GAAP, excluding therefrom (to the extent
included): (a) depreciation, amortization and goodwill impairment expense;
(b) non-operating gains (including extraordinary or nonrecurring gains, gains
from discontinuance of operations and gains arising from the sale of assets
other than inventory) during the applicable period; (c) similar non-operating
losses during such period; (d) cash distributions paid with respect to minority
interests in Subsidiaries; (e) share-based compensation and other non-cash
compensation expense; and (f) other non-cash charges acceptable to the Majority
Banks.
     “Adjusted LIBO Rate”: With respect to each Interest Period applicable to a
LIBOR Rate Advance, the rate (rounded upward, if necessary, to the next one
hundredth of one percent) determined by dividing the LIBO Rate for such Interest
Period by 1.00 minus the LIBOR Reserve Percentage.
     “Advance”: Any portion of the outstanding Revolving Loans or Term Loan by a
Bank as to which one of the available interest rate options and, if pertinent,
an Interest Period, is applicable. An Advance may be a LIBOR Advance or a Prime
Rate Advance.
     “Affected Bank”: As defined in Section 2.29.
     “Affiliate”: When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, ten percent (10%) or more of any class of voting Equity
Interests of the Person referred to, (c) each Person, ten percent (10%) or more
of the voting Equity Interests (or if such Person is not a corporation, five
percent or more of the equity interest) of which is beneficially owned or held,
directly or indirectly, by the Person referred to, and (d) each of such Person’s
officers, directors, and general partners. The term control (including the terms
“controlled by” and “under common control with”) means the possession, directly,
of the power to direct or cause the direction of the management and policies of
the Person in question.
     “Affirmation of Security Documents”: The Affirmation of Security Documents
dated as of the Closing Date by the Borrowers in favor of the Agent.
     “Agent”: As defined in the opening paragraph hereof.
     “Aggregate Converted Amounts”: As of any date, the aggregate original
principal amount of all Incremental Term Loans.
     “Aggregate Incremental Term Loan Commitment Amount”: As of any date, the
Aggregate Revolving Commitment Amounts less the Total Revolving Outstandings.
     “Aggregate Revolving Commitment Amounts”: As of any date, the sum of the
Revolving Commitment Amounts of all the Banks, which, in any event, shall not
exceed $150,000,000 less the Aggregate Converted Amounts.

- 2 -



--------------------------------------------------------------------------------



 



     “APC”: American Processing Company, LLC, a Michigan limited liability
company.
     “APC Acquisition”: The acquisition by Dolan Media, either directly or
indirectly through one or more Subsidiaries, in March, 2006, of approximately
81% of the Equity Interests of APC.
     “APC LLC Agreement”: The Amended and Restated Operating Agreement of
American Processing Company, LLC dated as of March 14, 2006, as amended, by and
among APC, Dolan APC LLC and Trott & Trott, Professional Corporation
     “APC Ownership Percentage”: As of any date of determination, the percentage
ownership interest that Dolan APC LLC maintains in APC.
     “APC Side Letter”: The letter agreement dated as of March 14, 2006, as
amended and restated as of January 9, 2007, by and between the Agent and the
members of APC.
     “Applicable Lending Office”: For each Bank and for each type of Advance,
the office of such Bank identified as such Bank’s Applicable Lending Office on
the signature pages hereof or such other domestic or foreign office of such Bank
(or of an Affiliate of such Bank) as such Bank may specify from time to time, by
notice given pursuant to Section 9.4, to the Agent and the Borrowers as the
office by which its Advances of such type are to be made and maintained.
     “Applicable Margin”: Subject to the last sentence of this definition, with
respect to the period beginning one day after the compliance certificate
required by Section 5.1(d) with respect to a fiscal quarter is required to be
delivered and ending on the date one day after the date such compliance
certificate for the next fiscal quarter is required to be delivered, the
percentage specified as applicable to Prime Rate Advances or LIBOR Advances,
based on the Senior Leverage Ratio calculated as of the end of the fiscal
quarter for which such compliance certificate was delivered:

              LIBO   Prime     Rate   Rate Senior Leverage Ratio   Advances  
Advances
Less than 2.00:1.00
  1.50%   0.00%
 
       
Equal to or greater than 2.00:1.00 but less than 2.75:1.00
  1.75%   0.00%
 
       
Equal to or greater than 2.75:1.00 but less than 3.50:1.00
  2.00%   0.00%
 
       
Equal to or greater than 3.50:1.00
  2.50%   0.50%

- 3 -



--------------------------------------------------------------------------------



 



For any period beginning one day after the compliance certificate required by
Section 5.1(e) with respect to a fiscal quarter is required to be but is not
delivered and ending on the date one day after the date such compliance
certificate is delivered, the Applicable Margin shall be as specified for a
Senior Leverage Ratio equal to or greater than 3.50 to 1.00; provided, however,
that until November 15, 2007 the Applicable Margin shall be based on the Senior
Leverage Ratio calculated as of the Closing Date and reflected in the compliance
certificate delivered pursuant to Section 3.1(a)(viii).
     “Availability”: On any date of determination, the sum of (a) the Aggregate
Revolving Commitment Amounts less (b) Total Revolving Outstandings.
     “Bank”: As defined in the opening paragraph hereof.
     “Board”: The Board of Governors of the Federal Reserve System or any
successor thereto.
     “Borrowers”: As defined in the opening paragraph hereof.
     “Borrowers’ Agent”: Dolan Media.
     “Borrower Loan Documents”: The Loan Documents executed, or to be executed,
by any Borrower, or pursuant to which such Borrower is bound.
     “BSA”: As defined in Section 5.8.
     “Business Day”: Any day (other than a Saturday, Sunday or legal holiday in
the State of Minnesota) on which banks are permitted to be open in Minneapolis,
Minnesota.
     “Capital Expenditures”: For any period, the sum of all amounts that would,
in accordance with GAAP, be included as additions to property, plant and
equipment on a consolidated statement of cash flows for the Borrowers during
such period, in respect of (a) the acquisition, construction, improvement,
replacement or betterment of land, buildings, machinery, equipment or of any
other fixed assets or leaseholds, (b) to the extent related to and not included
in (a) above, materials, contracts and labor (excluding expenditures properly
chargeable to repairs or maintenance in accordance with GAAP), and (c) other
expenditures recorded as capital expenditures in accordance with GAAP, plus
expenditures for software that are capitalized on the Borrowers’ balance sheet.
     “Capital Expenditure Financing”: Indebtedness incurred to finance Capital
Expenditures and secured solely by Liens on the property acquired, provided that
the amount of any such Indebtedness shall not exceed the purchase price of the
property acquired therewith.
     “Capitalized Lease”: A lease of (or other agreement conveying the right to
use) real or personal property with respect to which at least a portion of the
rent or other amounts thereon constitute Capitalized Lease Obligations.

- 4 -



--------------------------------------------------------------------------------



 



     “Capitalized Lease Obligations”: As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board), and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement No.
13).
     “Change of Control”: The occurrence, after the Closing Date, of any of the
following circumstances: (a) any Person or two or more Persons (other than Dolan
Media, a Borrower that is a wholly-owned Subsidiary or a Person that owned a
direct Equity Interest of Dolan Media or such Person’s Affiliate as of the
Closing Date) acting in concert acquiring beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Equity Interests of
any Borrower representing 30% or more of the combined voting power of all Equity
Interests of such Borrower entitled to vote in the election of directors; or (b)
during any period of up to twelve (12) consecutive months, whether commencing
before or after the Closing Date, individuals who at the beginning of such
twelve-month period were directors of any Borrower (the “Initial Directors”)
ceasing for any reason to constitute a majority of the Board of Directors of any
Borrower (other than (i) by reason of death, disability or scheduled retirement
and excluding (A) the replacement of individuals by a Person who owns an Equity
Interest in a Borrower as of the Closing Date with another individual designated
by such Person and (B) any replacement director that was chosen by, nominated
for election by, or elected with the approval of, a majority of the Initial
Directors or (ii) in connection with the Permitted IPO in the manner described
in the Dolan Media Registration Statement, it being agreed to and understood
that all replacement directors described in this parenthetical shall be deemed
to constitute Initial Directors).
     “Charges”: As defined in Section 9.19.
     “Closing Date”: August 8, 2007.
     “Code”: The Internal Revenue Code of 1986, as amended.
     “Collateral Assignment (Trademarks)”: The (i) Existing Collateral
Assignments (Trademarks) and (ii) each other Collateral Assignment (Trademarks)
executed by a Borrower in substantially the form of Exhibit E hereto.
     “Collateral Assignments of Undertakings”: Each Collateral Assignment of
Undertakings executed by a Borrower in favor of the Agent in connection with a
Permitted Acquisition.
     “Commitments”: The Revolving Commitments, the Term Loan Commitments and the
Incremental Term Loan Commitments.

- 5 -



--------------------------------------------------------------------------------



 



     “Consent Agreement”: The Consent Agreement dated as of August 31, 2006, by
and among the Borrowers, Borrowers’ Agent, the Banks and Agent, relating to the
F&H Acquisition, the Sunwell Acquisition and the Tremain Acquisition.
     “Contingent Obligation”: With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefore,
(b) to purchase property, securities, Equity Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or otherwise to protect the owner thereof against loss
in respect thereof, or (d) entered into for the purpose of assuring in any
manner the owner of such Indebtedness of the payment of such Indebtedness or to
protect the owner against loss in respect thereof; provided, that the term
“Contingent Obligation” shall not include endorsements for collection or
deposit, in each case in the ordinary course of business.
     “Conversion Date”: The earlier of the date specified in a notice given by
the Borrowers’ Agent to the Agent pursuant to Section 2.13(c)(ii) and the date
that is thirty (30) Business Days from any date on which the aggregate unpaid
principal balance of the Revolving Loans exceeds $25,000,000.
     “Converted Amount”: With respect to any Conversion Date, the amount
specified in a notice delivered by the Borrowers’ Agent to the Agent pursuant to
Section 2.13(c)(ii) or, if such notice is not given within the prescribed
30-Business Day period, an amount equal to the greater of the aggregate unpaid
principal balance of the Revolving Loans as of such Conversion Date and
$25,000,000 plus integral multiples of $1,000,000 in excess thereof, not to
exceed the aggregate unpaid principal balance of the Revolving Loans as of such
Conversion Date.
     “Current Liabilities”: As of any date, the consolidated current liabilities
of the Borrowers, determined in accordance with GAAP.
     “Default”: Any event which, with the giving of notice (whether such notice
is required under Section 7.1, or under some other provision of this Agreement,
or otherwise) or lapse of time, or both, would constitute an Event of Default.
     “Defaulting Bank”: At any time, any Bank that, at such time (a) has failed
to make a Revolving Loan or its Term Loan or any Advances thereunder required
pursuant to the terms of this Agreement, including the funding of any
participation in accordance with the terms of this Agreement, (b) has failed to
pay to the Agent or any other Bank an amount owed by such Bank pursuant to the
terms of this Agreement, or (c) has been deemed insolvent by the Agent in its
commercially reasonable discretion or has become

- 6 -



--------------------------------------------------------------------------------



 



subject to a bankruptcy, receivership or insolvency proceeding, or to a
receiver, trustee or similar official.
     “Dolan Finance”: Dolan Finance Company, a Minnesota corporation.
     “Dolan Media”: Dolan Media Company, a Delaware corporation.
     “Dolan Media Registration Statement”: The Form S-1 Registration Statement
in respect of Dolan Media filed April 26, 2007 with the Securities and Exchange
Commission, as amended.
     “Eligible Assignee”: A lender that is not (i) a natural person, (ii) a
Borrower or (iii) an Affiliate or Subsidiary of a Borrower and for which any
consents required pursuant to Section 9.5(c) have been obtained.
     “Equity Interests”: All shares, interests, participation or other ownership
interests, however designated, of or in a corporation, limited liability company
or other entity, whether or not voting, including common stock, member
interests, warrants, preferred stock, convertible debentures, and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more or all of the foregoing.
     “ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
     “ERISA Affiliate”: Any trade or business (whether or not incorporated) that
is a member of a group of which a Borrower is a member and which is treated as a
single employer under Section 414 of the Code.
     “Event of Default”: Any event described in Section 7.1.
     “Excluded Equity Issuance”: The issuance of Equity Interests by any
Borrower or any Subsidiary of a Borrower (a) in connection with the Permitted
IPO, (b) in connection with a Permitted Acquisition, (c) to an officer,
director, consultant or employee of a Borrower or any Subsidiary of a Borrower,
and (d) by any Borrower to any other Borrower, to the extent such issuance
constitutes an Investment permitted hereunder.
     “Existing Collateral Assignments (Trademarks)”: Collectively, (i) the
Collateral Assignment (Trademarks) dated as of September 1, 2004 by Dolan Media
in favor of the Agent, as amended, (ii) the Collateral Assignment (Trademarks)
dated as of September 1, 2004 by Finance and Commerce, Inc. in favor of the
Agent, and (iii) the Collateral Assignment (Trademarks) dated as of September 1,
2004 by Long Island Business News, Inc. (formerly known as Long Island
Commercial Review, Inc.), in favor of the Agent.
     “Existing Credit Agreement”: The Amended and Restated Credit Agreement
dated as of March 14, 2006, as amended by the First Amendment to Amended and
Restated Credit Agreement dated as of August 31, 2006, and the Second Amendment
to Amended and Restated Credit Agreement dated as of March 27, 2007, by and
among the Borrowers (as original parties thereto or as parties thereto by
joinder), U.S. Bank National Association, as Agent, and the banks from time to
time party thereto.

- 7 -



--------------------------------------------------------------------------------



 



     “Existing Pledge Agreements”: Collectively, (i) the Pledge Agreement dated
as of August 31, 2004 by Dolan Media in favor of the Agent, (ii) the Pledge
Agreement dated as of August 31, 2004 by Dolan Publishing Company in favor of
the Agent, (iii) the Pledge Agreement dated as of August 31, 2004 by New Orleans
Publishing Group, Inc. in favor of the Agent, (iv) the Pledge Agreement dated as
of August 31, 2004 by Legal Com of Delaware, Inc. in favor of the Agent, (v) the
Pledge Agreement dated as of August 31, 2004 by The Daily Record Company in
favor of the Agent, (vi) the Pledge Agreement dated as of November 30, 2005 by
Dolan DLN LLC in favor of the Agent and (vii) the Pledge Agreement dated as of
March 14, 2006 by Dolan APC LLC in favor of the Agent.
     “Existing Security Agreements”: Collectively, (i) the Security Agreement
dated as of August 31, 2004 by the Borrowers other than American Processing
Company, LLC (as original parties thereto or as parties thereto by joinder) in
favor of the Agent, as amended, and (ii) the Security Agreement dated as of
March 14, 2006 by American Processing Company, LLC, in favor of the Agent.
     “Existing Security Documents”: The Existing Collateral Assignments
(Trademarks), the Existing Pledge Agreements and the Existing Security
Agreements.
     “F&H”: Feiwell & Hannoy, Professional Corporation.
     “F&H Acquisition”: The acquisition by APC in January, 2007, of the assets
comprising the default mortgage business of F&H, as more particularly defined in
Section 1 of Annex A to the Consent Agreement.
     “F&H Guaranty”: The guaranty by Dolan Media in favor of F&H in respect of
the F&H Note.
     “F&H Loan”: An unsecured $13,000,000 loan from Dolan Finance to APC, the
proceeds of which were used to consummate the F&H Acquisition, and which loan is
repaid in fixed monthly installments of $270,833 and bears interest at the Prime
Rate plus two percent (2%), which interest is paid monthly.
     “F&H Note”: An unsecured $3,500,000 promissory note by APC in favor of F&H
issued in connection with the F&H Acquisition, which note is payable in two
annual installments.
     “F&H Note Loans”: The unsecured loans of $3,500,000 in the aggregate from
Dolan Finance to APC, the proceeds of which are used to repay the F&H Note,
which loans shall be repaid in fixed monthly installments of $73,000 and will
bear interest at the Prime Rate plus two percent (2%), which interest is payable
monthly.
     “Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight federal funds transactions, with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate

- 8 -



--------------------------------------------------------------------------------



 



is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from three
federal funds brokers of recognized standing selected by it.
     “Fee Letter”: As defined in Section 2.15.
     “Fixed Charge Coverage Ratio”: For any period of determination, the ratio
of
     (a) Adjusted EBITDA, minus income taxes paid in cash, minus Net Capital
Expenditures paid in cash, minus Restricted Payments paid in cash (other than
Restricted Payments from one Borrower to another Borrower),
to
     (b) Net Interest Expense, plus all scheduled principal payments in respect
of the Term Loans, plus all other principal payments required with respect to
Total Liabilities bearing interest (whether actual or imputed) excluding
principal payments made under Section 2.6(a), 2.6(c) or 2.6(d), plus all
payments made pursuant to Acquisition Services Agreements,
in each case determined for the four consecutive fiscal quarters of the
Borrowers ending on or most recently ended before such date on a consolidated
basis in accordance with GAAP.
     “GAAP”: Generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of any date of determination.
     “Holding Account”: A deposit account belonging to the Agent for the benefit
of the Banks into which the Borrowers may be required to make deposits pursuant
to the provisions of this Agreement, such account to be under the sole dominion
and control of the Agent and not subject to withdrawal by the Borrowers, with
any amounts therein to be held for application toward payment of any outstanding
Letters of Credit when drawn upon or applied as specified in Section 2.11, as
the case may be.
     “Immediately Available Funds”: Funds with good value on the day and in the
city in which payment is received.
     “Increase Effective Date”: As defined in Section 2.13(b)(iv).
     “Increase Joinder”: As defined in Section 2.13(b)(iii).
     “Incremental Term Loan”: As defined in Section 2.13(c)(i).

- 9 -



--------------------------------------------------------------------------------



 



     “Incremental Term Loan Amortization Schedule”: With respect to each
Incremental Term Loan, the quarterly principal payments in the amounts set forth
below with respect to such Incremental Term Loan, payable on the last day of
each fiscal quarter, commencing with the first quarter end following the
Conversion Date; provided, however, that if the first quarter end is less than
forty-five (45) days from the Conversion Date, such payments shall commence the
second quarter end following the Conversion Date for such Incremental Term Loan:

          Payment as % of Quarter Following Conversion Date   Converted Amount 1
  1.250% 2   1.250% 3   1.250% 4   1.250% 5   1.750% 6   1.750% 7   1.750% 8  
1.750% 9   2.250% 10   2.250% 11   2.250% 12   2.250% 13   3.000% 14   3.000% 15
  3.000% 16   3.000% 17   4.250% 18   4.250% 19   4.250% 20   4.250% 21   5.500%
22   5.500% 23   5.500% 24   5.500% 25   7.000% 26   7.000% 27   7.000% 28  
7.000% Term Loan Termination Date   Remaining Balance

     “Incremental Term Loan Commitment”: With respect to each Bank, the
obligation of such Bank to make Incremental Term Loans to the Borrowers in an

- 10 -



--------------------------------------------------------------------------------



 



aggregate principal amount outstanding at any time not to exceed such Bank’s
Revolving Commitment Amount upon and subject to the terms of the Agreement.
     “Indebtedness”: With respect to any Person at the time of any
determination, without duplication, all obligations, contingent or otherwise, of
such Person which in accordance with GAAP should be classified upon the balance
sheet of such Person as liabilities, but in any event including: (a) all
obligations of such Person for borrowed money (including non-recourse
obligations), (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) all obligations of such Person upon
which interest charges are customarily paid or accrued, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property purchased by such Person, (e) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, (f) all
obligations of others secured by any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Capitalized Lease Obligations of such Person, (h) all obligations of
such Person in respect of interest rate swap agreements, cap or collar
agreements, interest rate futures or option contracts, currency swap agreements,
currency futures or option agreements and other similar contracts, (i) all
obligations of such Person, actual or contingent, as an account party in respect
of letters of credit or bankers’ acceptances, (j) all obligations of any
partnership or joint venture as to which such Person is personally liable,
(k) all obligations of such Person under any Acquisition Services Agreement, and
(l) all Contingent Obligations of such Person for which such Person would
reserve in accordance with GAAP; provided, however, that (x) for purposes of
determining the Senior Leverage Ratio, obligations set forth in (h) and (j)
shall not be included in the calculation of Indebtedness and (y) for purposes of
this Agreement, the Preferred Stock shall not be considered Indebtedness.
     “Indemnitee”: As defined in Section 9.11.
     “Interest Period”: With respect to each LIBOR Advance, the period
commencing on the date of such Advance or on the last day of the immediately
preceding Interest Period, if any, applicable to an outstanding Advance and
ending one, two, three, six or twelve months thereafter, as the Borrowers may
elect in the applicable notice of borrowing, continuation or conversion;
provided that:
     (1) Any Interest Period that would otherwise end on a day which is not a
LIBOR Business Day shall be extended to the next succeeding LIBOR Business Day
unless such LIBOR Business Day falls in another calendar month, in which case
such Interest Period shall end on the next preceding LIBOR Business Day;
     (2) Any Interest Period that begins on the last LIBOR Business Day of a
calendar month (or a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period) shall end on the last
LIBOR Business Day of a calendar month; and
     (3) Any Interest Period applicable to an Advance on a Revolving Loan that
would otherwise end after the Revolving Loan Termination Date shall end on

- 11 -



--------------------------------------------------------------------------------



 



the Revolving Loan Termination Date, and any Interest Period applicable to an
Advance on a Term Loan that would otherwise end after the scheduled maturity of
such Term Loan shall end on such maturity.
Interest Periods shall be selected so that the installment payments on the Term
Notes can be paid without having to pay a LIBOR Advance prior to the last day of
the Interest Period applicable thereto.
For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on the numerically corresponding day
in the next calendar month; provided, however, that if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.
     “Investment”: The acquisition, purchase, making or holding of any Equity
Interests or other security, any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with customary trade terms), any acquisitions of real or
personal property (other than real and personal property acquired in the
ordinary course of business) and any purchase or commitment or option to
purchase Equity Interests, securities or other debt of or any interest in
another Person or any integral part of any business or the assets comprising
such business or part thereof and the formation of, or entry into, any
partnership as a limited or general partner or the entry into any joint venture.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.
     “LC Bank”: USBNA, in its capacity as the issuer of Letters of Credit, or,
from time to time, such successor Bank approved by the Agent that issues the
Letters of Credit, in its capacity as such issuer.
     “Letter of Credit”: An irrevocable letter of credit issued by the LC Bank
pursuant to this Agreement for the account of a Borrower.
     “Letter of Credit Fee”: As defined in Section 2.17.
     “LIBO Rate”: With respect to each Interest Period applicable to a LIBOR
Advance, the average offered rate for deposits in United States dollars (rounded
upward, if necessary, to the nearest 1/16 of 1%) for delivery of such deposits
on the first day of such Interest Period, for the number of days in such
Interest Period, which appears on Reuters Screen LIBOR01 Page or any successor
thereto as of 11:00 A.M., London time (or such other time as of which such rate
appears) two LIBOR Business Days prior to the first day of such Interest Period,
or the rate for such deposits determined by the Agent at such time based on such
other published service of general application as shall be selected by the Agent
for such purpose; provided, that if the Reuters Screen LIBOR01

- 12 -



--------------------------------------------------------------------------------



 



Page is not published at the time and no such published service is then
available, in lieu of determining the rate in the foregoing manner, the Agent
may determine the rate based on rates at which United States dollar deposits are
offered to the Agent in the interbank LIBOR market at such time for delivery in
Immediately Available Funds on the first day of such Interest Period in an
amount approximately equal to the Advance by the Agent to which such Interest
Period is to apply (rounded upward, if necessary, to the nearest 1/16 of 1%).
     “LIBOR Advance”: An Advance with respect to which the interest rate is
determined by reference to the Adjusted LIBO Rate.
     “LIBOR Business Day”: A Business Day which is also a day for trading by and
between banks in United States dollar deposits in the interbank market and a day
on which banks are open for business in New York City.
     “LIBOR Reserve Percentage”: As of any day, that percentage (expressed as a
decimal) which is in effect on such day, as prescribed by the Board for
determining the maximum reserve requirement (including any basic, supplemental
or emergency reserves) for a member bank of the Federal Reserve System, with
deposits comparable in amount to those held by the Agent, in respect of
“Eurocurrency Liabilities” as such term is defined in Regulation D of the Board.
The rate of interest applicable to any outstanding LIBOR Advances shall be
adjusted automatically on and as of the effective date of any change in the
LIBOR Reserve Percentage.
     “Lien”: With respect to any Person, any security interest, mortgage,
pledge, lien, charge, encumbrance, title retention agreement or analogous
instrument or device (including the interest of each lessor under any
Capitalized Lease), in, of or on any assets or properties of such Person, now
owned or hereafter acquired, whether arising by agreement or operation of law.
     “Loan”: A Revolving Loan, a Term Loan or an Incremental Term Loan.
     “Loan Documents”: This Agreement, the Notes, the Security Documents, the
Fee Letter, the Consent Agreement, and any other loan, security agreement,
letter agreement or similar document entered into by the Agent or any Bank and
any Borrower, or made by any Borrower in favor of the Agent or any Bank, in
connection with the transactions contemplated by the Loan Documents, in each
case as amended, modified or supplemented from time to time.
     “Majority Banks”: At any time, Banks other than Defaulting Banks whose
Total Percentages aggregate at least 51% (with Total Percentages being computed
without reference to the Revolving Commitment Amounts or Loans of Defaulting
Banks); provided, however, that at any time when there are only two Banks,
Majority Banks shall mean both Banks.
     “Material Adverse Occurrence”: Any occurrence of whatsoever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding) which could reasonably be expected to
materially and adversely affect (a) the

- 13 -



--------------------------------------------------------------------------------



 



financial condition or operations of the Borrowers taken as a whole, (b) impair
the ability of the Borrowers (taken as a whole) to perform their obligations
under any Loan Document, or any writing executed pursuant thereto, (c) the
validity or enforceability of the material obligations of any Borrower under any
Loan Document, (d) the rights and remedies of the Banks and the Agent against
any Borrower, (e) the timely payment of the principal of and interest on the
Loans or other amounts payable by the Borrowers hereunder, or (f) the validity
of the joint and several nature of the obligations of the Borrowers with respect
to all of the Obligations.
     “Material Borrower”: (a) Dolan Media, (b) APC, (c) Counsel Press, LLC, a
Delaware limited liability company, and (d) any other Borrower that generates or
owns ten percent (10%) or more of the total revenues and/or assets of the
Business Information Division and/or Professional Services Division, of Dolan
Media, as determined by reference to the most recent report on Form 10-Q or Form
10-K, as the case may be, with respect to the Borrowers filed with the
Securities and Exchange Commission, for the year to date or twelve month period,
as applicable, covered thereby.
     “Maximum Rate”: As defined in Section 9.19.
     “MBJ Acquisition”: The acquisition by New Orleans Publishing Group, Inc.,
in March, 2007, of the assets of Venture Publications, Inc. (including the
Mississippi Business Journal).
     “Multiemployer Plan”: A multiemployer plan, as such term is defined in
Section 4001 (a) (3) of ERISA, which is maintained (on the Closing Date, within
the five years preceding the Closing Date, or at any time after the Closing
Date) for employees of a Borrower or any ERISA Affiliate.
     “Net Capital Expenditures”: Actual Capital Expenditures less Capital
Expenditure Financing.
     “Net Interest Expense”: For any period of determination, the aggregate
consolidated amount, without duplication, of (i) interest paid, accrued or
scheduled to be paid in respect of any Indebtedness of the Borrowers, including
(a) all but the principal component of payments in respect of conditional sale
contracts, Capitalized Leases and other title retention agreements,
(b) commissions, discounts and other fees and charges with respect to letters of
credit and bankers’ acceptance financings and (c) net costs under interest rate
protection agreements, in each case determined in accordance with GAAP, but
excluding, in any event, (X) interest on Indebtedness of the Borrowers (other
than Indebtedness under this Agreement) that is accrued and not paid in cash,
(Y) amortized deferred financing costs that are not paid in cash and (Z) other
non-cash payments of interest less (ii) interest income of the Borrowers (but in
no event less than zero).
     “Non-U.S. Bank”: As defined in Section 2.28(f).
     “Note”: A Term Note or a Revolving Note.

- 14 -



--------------------------------------------------------------------------------



 



     “Obligations”: The Borrowers’ obligations in respect of the due and
punctual payment of principal and interest on the Notes and Unpaid Drawings when
and as due, whether by acceleration or otherwise and all fees (including
Revolving Commitment Fees), expenses, indemnities, reimbursements and other
obligations of the Borrowers under this Agreement or any other Borrower Loan
Document, and the Rate Protection Obligations, in all cases whether now existing
or hereafter arising or incurred.
     “OFAC”: As defined in Section 5.8.
     “Other Taxes”: As defined in Section 2.28(b).
     “Participants”: As defined in Section 9.5(b).
     “PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.
     “Permitted Acquisitions”: (i) Any Acquisition by the Borrowers where
(a) the business or division acquired is substantially similar or materially
related to, or the Person acquired is engaged in a business or businesses
substantially similar or materially related to, any of the businesses engaged in
by the Borrowers on the Closing Date, (b) immediately before and after giving
effect to such Acquisition, no Default or Event of Default shall exist, (c) the
Borrowers have Availability of not less than $10,000,000 after making such
Acquisition, (d) the total consideration to be paid by the Borrowers in
connection with such Acquisition does not exceed $25,000,000 for any one such
Acquisition, or $50,000,000 in the aggregate in any fiscal year of the
Borrowers, (e) immediately after giving effect to such Acquisition, the
Borrowers are in pro forma compliance with all the financial ratios and
restrictions set forth in Sections 6.17 and 6.18, (f) the Senior Leverage Ratio,
both on a pro forma basis reflecting consummation of the Acquisition under
consideration and as of the last day of the fiscal quarter ending immediately
prior to the consummation of such Acquisition, is less than the maximum allowed
Senior Leverage Ratio less 0.25, (g) in the case of the Acquisition of any
Person, the Board of Directors of such Person has approved such Acquisition,
(h) reasonably prior to such Acquisition, the Agent shall have received drafts
of each material document, instrument and agreement to be executed in connection
with such Acquisition together with all lien search reports and lien release
letters and other documents as the Agent may reasonably require to evidence the
termination of Liens on the assets or business to be acquired upon consummation
thereof, (i) not less than ten Business Days prior to such Acquisition, the
Agent shall have received an acquisition summary with respect to the Person
and/or business or division to be acquired, such summary to include a reasonably
detailed description thereof (including financial information) and operating
results (including financial statements for the most recent 12 month period for
which they are available and as otherwise available), the material terms and
conditions, including material economic terms, of the proposed Acquisition, and
the calculation of Pro Forma EBITDA relating thereto, (j) consents shall have
been obtained in favor of the Agent and the Banks to the collateral assignment
of rights and indemnities under the related acquisition documents and (if
delivered to the Borrowers) opinions of counsel for the selling party in favor
of the Agent and the Banks shall have been delivered, and (k) the

- 15 -



--------------------------------------------------------------------------------



 



provisions of Section 6.5 have been satisfied; (ii) any Acquisition by the
Borrowers that does not satisfy all of the conditions described in subclauses
(a) through (k) of clause (i) of the definition of Permitted Acquisitions but
does satisfy the conditions described in subclauses (b), (c), (e), (g), (h) and
(k) of clause (i) of the definition of Permitted Acquisitions and the total
consideration to be paid by the Borrowers in connection with such Acquisition
does not exceed $2,500,000 for any one Acquisition or $5,000,000 in the
aggregate in any fiscal year; or (iii) any other Acquisition consented to in
writing by the Majority Banks. For purposes of the foregoing, “total
consideration” shall mean, without duplication, cash or other consideration
paid, the fair market value of property or stock exchanged (or the face amount,
if preferred stock) other than common stock of the Borrowers’ Agent, the total
amount of any deferred payments or purchase money debt, all Seller Indebtedness,
and the total amount of any Indebtedness assumed or undertaken in such
transactions.
     “Permitted IPO”: The initial public offering of common stock issued by
Dolan Media consummated prior to the Closing Date pursuant to the Dolan Media
Registration Statement, so long as the net cash proceeds received by the
Borrowers from such offering (after the payment of transaction fees and expenses
incurred in connection with such issuance, including underwriting fees and
expenses and reasonable attorneys’ fees and expenses, but before the redemption
of preferred stock in, or repayment of existing indebtedness by, the Borrowers)
is not less than $125,000,000.
     “Person”: Any natural person, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.
     “Plan”: Each employee benefit plan (whether in existence on the Closing
Date or thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of a Borrower or
of any ERISA Affiliate.
     “Pledge Agreements”: Collectively, (i) the Existing Pledge Agreements,
(ii) a Pledge Agreement of a Borrower in the form of Exhibit F hereto, and
(iii) any other agreement pursuant to which a Borrower grants a first priority
security interest to the Agent, for the benefit of the Banks, in the Equity
Interests of any Subsidiary.
     “Preferred Stock”: The Series A Non-Convertible Preferred Stock, par value
$0.001 per share, the Series B Preferred Stock, par value $0.001 per share, and
the Series C Participating Convertible Preferred Stock, par value $0.001 per
share, in each case of Dolan Media.
     “Prime Rate”: The greater of (a) rate of interest from time to time
publicly announced by the Agent as its “prime rate” and (b) the Federal Funds
Rate plus 0.50%. The Agent may lend to its customers at rates that are at, above
or below the Prime Rate. For purposes of determining any interest rate hereunder
or under any other Loan Document which is based on the Prime Rate, such interest
rate shall change as and when the Prime Rate shall change.

- 16 -



--------------------------------------------------------------------------------



 



     “Prime Rate Advance”: An Advance with respect to which the interest rate is
determined by reference to the Prime Rate.
     “Pro Forma EBITDA”: For any period of calculation, Adjusted EBITDA of the
Borrowers plus, if the Borrowers have acquired the stock or assets of another
Person in a Permitted Acquisition during such period, a fraction (the numerator
of which is the number of days in such period occurring before the closing of
such Permitted Acquisition and the denominator of which is 365) multiplied by
the sum of (i) Adjusted EBITDA of such Person for the four fiscal quarters or
twelve months ended most recently before the date the Permitted Acquisition
closes, based on financial information that the Borrowers and the Agent or, with
respect to a Permitted Acquisition described in clause (iii) of the definition
thereof, the Majority Banks, reasonably deem reliable, plus (ii) an amount
reasonably estimated by the Borrowers as the annualized expense reduction
applicable to such Person in connection with such Permitted Acquisition, based
on an equivalent amount of business activity, which estimate shall be subject to
reasonable review and approval of the Agent or, with respect to a Permitted
Acquisition described in clause (iii) of the definition thereof, the Majority
Banks (all without duplication); provided that (a) the sum of clauses (i) and
(ii) above with respect to the Sunwell Acquisition shall be deemed to be
$525,000, (b) the sum of clauses (i) and (ii) above with respect to the Tremain
Acquisition shall be deemed to be equal to $1,000,000 multiplied by the APC
Ownership Percentage, (c) the sum of clauses (i) and (ii) above with respect to
the F&H Acquisition shall be deemed to be equal to $3,250,000 multiplied by the
APC Ownership Percentage, (d) the sum of clauses (i) and (ii) above with respect
to the Watchman Acquisition shall be deemed to be $400,000, (e) the sum of
clauses (i) and (ii) above with respect to the Reporter Acquisition shall be
deemed to be $500,000, (f) the sum of clauses (i) and (ii) above with respect to
the THB Acquisition shall be deemed to be $125,000, and (g) the sum of clauses
(i) and (ii) above with respect to the MBJ Acquisition shall be deemed to be
$282,000.
     “Prohibited Transaction”: The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.
     “Rate Protection Agreement”: Any interest rate swap, cap or option
agreement, or any other agreement pursuant to which any Borrower hedges interest
rate risk with respect to a portion of the Obligations, entered into by any
Borrower with a Rate Protection Provider.
     “Rate Protection Obligations”: The liabilities, indebtedness and
obligations of any Borrower, if any, to any Rate Protection Provider under a
Rate Protection Agreement.
     “Rate Protection Provider”: Any Bank, or any Affiliate of any Bank, that is
the counterparty of any Borrower under any Rate Protection Agreement.
     “Regulatory Change”: Any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
any Bank

- 17 -



--------------------------------------------------------------------------------



 



under any federal, state or foreign laws or regulations (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof.
     “Replacement Bank”: As defined in Section 2.29.
     “Reportable Event”: A reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any waiver in accordance with
Section 412(d) of the Code.
     “Reporter Acquisitions”: The acquisition by Counsel Press, LLC in October,
2006, of the assets of the Reporter Company Printers and Publishers, Inc.
     “Restricted Payments”: With respect to any Borrower, collectively, (a) all
dividends or other distributions of any nature (cash, Equity Interests other
than common stock of such Borrower, assets or otherwise), and all payments on
any class of Equity Interests (including warrants, options or rights therefore)
issued by such Borrower, whether such Equity Interests are authorized or
outstanding on the Closing Date or at any time thereafter, (b) any redemption or
purchase of any of the foregoing, whether directly or indirectly, (c) all
management fees, consulting fees and other similar amounts payable to any
present or former holder of any of the foregoing, and (d) the prepayment of any
Indebtedness of the Borrower other than the Obligations.
     “Revolving Commitment”: With respect to a Bank, the obligation of such Bank
to make Revolving Loans to, and, with respect to the Agent, the obligation of
the Agent to issue Letters of Credit for the Borrowers in an aggregate principal
amount outstanding at any time not to exceed such Bank’s Revolving Commitment
Amount upon the terms and subject to the conditions and limitations of this
Agreement.
     “Revolving Commitment Amount”: With respect to any Bank, the amount set
opposite such Bank’s name on Schedule 1.1(A) hereof as its Revolving Commitment
Amount, but as the same may be reduced from time to time pursuant to
Section 2.13(a) or 2.13(c)(iii).
     “Revolving Commitment Fees”: As defined in Section 2.16.
     “Revolving Loan”: As defined in Section 2.1.
     “Revolving Loan Date”: The date of the making of any Revolving Loans
hereunder.
     “Revolving Loan Termination Date”: The earliest of (a) August 8, 2012,
(b) the date on which the Revolving Commitment is terminated pursuant to
Section 7.2 hereof or

- 18 -



--------------------------------------------------------------------------------



 



(c) the date on which the Revolving Commitment Amount is reduced to zero
pursuant to Section 2.13 hereof.
     “Revolving Notes”: The promissory notes of the Borrowers in the form of
Exhibit A hereto, evidencing the obligation of the Borrowers to repay the
Revolving Loans, and “Revolving Note” means any one of such promissory notes
issued hereunder without distinction.
     “Revolving Percentage”: With respect to any Bank, the percentage equivalent
of a fraction, the numerator of which is the Revolving Commitment Amount of such
Bank and the denominator of which is the Aggregate Revolving Commitment Amounts.
     “Security Agreements”: Collectively, (i) the Existing Security Agreements,
(ii) a Security Agreement executed by any Borrower in the form of Exhibit G
hereto, and (iii) any other agreement pursuant to which a Borrower grants a
first priority security interest in the property described therein to the Agent,
for the benefit of the Banks, to secure the Obligations.
     “Security Documents”: The Security Agreements, the Pledge Agreements, the
Collateral Assignments (Trademarks), the Collateral Assignments of Undertakings,
the Affirmation of Security Documents, and any other agreement, document or
instrument pursuant to which the Agent is granted a Lien to secure the
Obligations, in each case as the same may be amended, supplemented, extended,
restated or otherwise modified and in effect from time to time.
     “Seller Indebtedness”: All Indebtedness described in Section 6.13(e).
     “Senior Leverage Ratio”: At any date of determination, the ratio of
     (a) that portion of Total Liabilities bearing interest (either actual or
imputed) as of such date, plus all obligations of the Borrowers, actual or
contingent, as an account party in respect of letters of credit or bankers’
acceptances, plus all obligations under any Acquisition Services Agreements,
minus Subordinated Debt, minus, so long as no amounts are outstanding with
respect to any Revolving Commitment (it being understood that undrawn Letters of
Credit shall not constitute amounts outstanding for purposes of this
definition), the sum of consolidated cash and cash equivalents of the Borrowers
on such date, up to a maximum sum of $5,000,000
     to
     (b) Pro Forma EBITDA for the four consecutive fiscal quarters of the
Borrowers ended on, or most recently ended before, such date.
     “Series A Preferred Stock”: The Series A Non-Convertible Preferred Stock,
par value $0.001 per share, of Dolan Media.

- 19 -



--------------------------------------------------------------------------------



 



     “Series B Preferred Stock”: The Series B Preferred Stock, par value $0.001
per share, of Dolan Media.
     “Series C Preferred Stock”: The Series C Participating Convertible
Preferred Stock, par value $0.001 per share, of Dolan Media.
     “Subordinated Debt”: Any Indebtedness of any Borrower, now existing or
hereafter created, incurred or arising, which is subordinated in right of
payment to the payment of the Obligations in a manner and to an extent (a) that
the Majority Banks have approved in writing prior to the creation of such
Indebtedness, or (b) as to any Indebtedness of any Borrower existing on the date
of this Agreement and set forth on Schedule 1.1.
     “Subsidiary”: Any corporation or other entity of which Equity Interests
having ordinary voting power for the election of a majority of the board of
directors or other Persons performing similar functions are owned by any
Borrower either directly or through one or more Subsidiaries.
     “Sunwell Acquisition”: The acquisition by Daily Journal of Commerce, Inc.
in October, 2006, of the assets comprising the public notice and legal
advertisement solicitation, placement and sales business of Sunday Welcome, as
more particularly defined in Section 2 of Annex A to the Consent Agreement.
     “Term Loan”: As defined in Section 2.1 and including, unless specifically
provided for otherwise, any Incremental Term Loan.
     “Term Loan Amortization Schedule”: Quarterly principal payments with
respect to the Term Loans (exclusive of the Incremental Term Loans) payable on
the last day of each fiscal quarter commencing September 30, 2007 in the
following amounts:

          Payment Date   Scheduled Payment ($)  
September 30, 2007
    625,000  
December 31, 2007
    625,000  
March 31, 2008
    625,000  
June 30, 2008
    625,000  
September 30, 2008
    875,000  
December 31, 2008
    875,000  
March 31, 2009
    875,000  
June 30, 2009
    875,000  
September 30, 2009
    1,125,000  
December 31, 2009
    1,125,000  
March 31, 2010
    1,125,000  
June 30, 2010
    1,125,000  
September 30, 2010
    1,500,000  
December 31, 2010
    1,500,000  
March 31, 2011
    1,500,000  

- 20 -



--------------------------------------------------------------------------------



 



                       Payment Date   Scheduled Payment ($)  
June 30, 2011
    1,500,000  
September 30, 2011
    2,125,000  
December 31, 2011
    2,125,000  
March 31, 2012
    2,125,000  
June 30, 2012
    2,125,000  
September 30, 2012
    2,750,000  
December 31, 2012
    2,750,000  
March 31, 2013
    2,750,000  
June 30, 2013
    2,750,000  
September 30, 2013
    3,500,000  
December 31, 2013
    3,500,000  
March 31, 2014
    3,500,000  
June 30, 2014
    3,500,000  
Term Loan Termination Date
  Remaining Balance

     “Term Loan Commitment”: With respect to any Bank, the agreement of such
Bank to make a Term Loan to the Borrowers in an amount equal to such Bank’s Term
Loan Commitment Amount upon the terms and subject to the conditions of this
Agreement.
     “Term Loan Commitment Amount”: With respect to any Bank, the amount set
opposite such Bank’s name on Schedule 1.1(A) hereof as its Term Loan Commitment
Amount.
     “Term Loan Percentage”: With respect to any Bank, the percentage equivalent
of a fraction, the numerator of which is the amount of the Term Loan Commitment
of such Bank and the denominator of which is the sum of the Term Loan
Commitments of all the Banks.
     “Term Loan Termination Date”: August 8, 2014.
     “Term Note”: Promissory notes of the Borrowers in the form of Exhibit B
hereto, evidencing the obligation of the Borrowers to repay the Term Loans, and
“Term Note” means any one of such promissory notes without distinction.
     “THB Acquisition”: The acquisition by Dolan Media, either directly or
through one of its Subsidiaries, in January, 2007, of certain assets of dmg
World Media (USA) Inc. comprising a consumer home-related show, Tulsa Home
Beautiful.
     “Total Liabilities”: At the time of any determination, the amount, on a
consolidated basis, of all items of Indebtedness of the Borrowers that would
constitute “liabilities” for balance sheet purposes in accordance with GAAP.

- 21 -



--------------------------------------------------------------------------------



 



     “Total Percentage”: With respect to any Bank, the percentage equivalent of
a fraction, the numerator of which is the sum of the Revolving Commitment Amount
of such Bank (or, if the Revolving Commitments of such Bank have been
terminated, the Total Revolving Outstandings of such Bank) and the outstanding
Term Loan of such Bank and the denominator of which is the sum of the Revolving
Commitment Amounts (or, if the Revolving Credit Commitments have terminated, the
Total Revolving Outstandings) and the outstanding Term Loans of all the Banks.
     “Total Revolving Outstandings”: As of any date of determination, the sum of
(a) the aggregate unpaid principal balance of Revolving Loans outstanding on
such date, (b) the aggregate maximum amount available to be drawn under Letters
of Credit outstanding on such date and (c) the aggregate amount of Unpaid
Drawings on such date.
     “Tremain Acquisition”: The acquisition by APC in November, 2006, of the
assets comprising the default mortgage business of Robert A. Tremain and
Associates, P.C., as more particularly defined in Section 3 of Annex A to the
Consent Agreement.
     “Tremain Loan”: An unsecured $3,300,000 loan from Dolan Finance to APC, the
proceeds of which were used to fund the Tremain Acquisition, and which loan is
repaid in fixed monthly installments of up to $79,166.67 and bears interest at
the Prime Rate plus two percent (2%), which interest is paid monthly.
     “Trigger Date”: As defined in Section 2.13(c)(ii).
     “Unpaid Drawing”: As defined in Section 2.11.
     “Unused Revolving Commitment”: With respect to any Bank as of any date of
determination, the amount by which such Bank’s Revolving Commitment Amount
exceeds such Bank’s Revolving Percentage of the Total Revolving Outstandings on
such date.
     “U.S. Taxes”: As defined in Section 2.28(e).
     “USBNA”: U.S. Bank National Association in its capacity as one of the Banks
hereunder.
     “Watchman Acquisition”: The acquisition by Dolan Media, either directly or
indirectly through one or more Subsidiaries, in October, 2006, of all or
substantially all of the assets of Happy Sac International Co. (the Watchman
Group in St. Louis, Missouri).
     Section 1.2 Accounting Terms and Calculations. Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP. To the extent any change in GAAP affects any computation
or determination required to be made pursuant to this Agreement, such
computation or determination shall be made as if such change in GAAP had not
occurred unless the Borrowers and the Majority Banks agree in writing on an
adjustment to such computation or determination to account for such change in
GAAP. For the avoidance of doubt, for the purposes of determining whether a
Borrower is solvent or insolvent, rights of

- 22 -



--------------------------------------------------------------------------------



 



contribution or reimbursement against other Borrowers for obligations owed on a
joint and several basis may be taken into consideration.
     Section 1.3 Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to and including”.
     Section 1.4 Other Definitional Terms. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Exhibits, schedules and like references are
to this Agreement unless otherwise expressly provided. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or.”
ARTICLE II
TERMS OF THE CREDIT FACILITIES
Part A — Terms of Lending
     Section 2.1 Lending Commitments. On the terms and subject to the conditions
hereof, each Bank severally agrees to make the following lending facilities
available to the Borrowers:
     (a) Revolving Credit. A revolving credit facility available as loans (each,
a “Revolving Loan” and, collectively, the “Revolving Loans”) to the Borrowers,
jointly and severally, on a revolving basis at any time and from time to time
from the Closing Date to the Revolving Loan Termination Date, during which
period the Borrowers may borrow, repay and reborrow in accordance with the
provisions hereof; provided, however that (i) no Revolving Loan will be made in
any amount which, after giving effect thereto, would cause the Total Revolving
Outstandings to exceed the Aggregate Revolving Commitment Amounts and (ii) the
initial Revolving Loan made on the Closing Date shall not exceed $25,000,000.
Revolving Loans hereunder shall be made by the several Banks ratably in the
proportion of their respective Revolving Commitments Amounts. Revolving Loans
may be obtained and maintained, at the election of the Borrowers’ Agent but
subject to the limitations hereof, as Prime Rate Advances or LIBOR Advances.
     (b) Term Loans. A term loan from each Bank (each, a “Term Loan” and,
collectively, the “Term Loans”) to the Borrowers, jointly and severally, on the
Closing Date in the amount of such Bank’s Term Loan Commitment Amount. Further,
on each Conversion Date, each Bank shall, upon the terms and conditions of
Section 2.13 hereof, make an Incremental Term Loan in the amount of such Bank’s
Term Loan Percentage of the Converted Amount. The Term Loans and any portion of
the balance thereof (in minimum amounts of $500,000) may be made, maintained,
continued and converted to Prime Rate Advances or LIBOR Advances as the
Borrowers’ Agent may elect in its notice of borrowing, continuation or
conversion; provided, however, that there shall be no more than twelve (12)
LIBOR Advances outstanding at any one time for the Term Loans.

- 23 -



--------------------------------------------------------------------------------



 



     Section 2.2 Procedure for Loans.
     (a) Procedure for Revolving Loans. Any request by the Borrowers’ Agent for
Revolving Loans hereunder shall be in writing or by telephone and must be given
so as to be received by the Agent not later than 11:00 A.M. (Minneapolis time)
two LIBOR Business Days prior to the requested Revolving Loan Date if the
Revolving Loans (or any portion thereof) are requested as LIBOR Advances and not
later than 11:00 A.M. (Minneapolis time) on the requested Revolving Loan Date if
the Revolving Loans are requested as Prime Rate Advances. Each request for
Revolving Loans hereunder shall be irrevocable and shall be deemed a
representation by each Borrower that on the requested Revolving Loan Date and
after giving effect to the requested Revolving Loans the applicable conditions
specified in Article III have been and will be satisfied. Each request for
Revolving Loans hereunder shall specify (i) the requested Revolving Loan Date,
(ii) the aggregate amount of the Revolving Loans to be made on such date which
shall be in a minimum amount of $500,000, (iii) whether such Revolving Loans are
to be funded as Prime Rate Advances or LIBOR Advances (and, if such Revolving
Loans are to be made with more than one applicable interest rate choice,
specifying the amount to which each interest rate choice is applicable) and
(iv) in the case of LIBOR Advances, the duration of the initial Interest Period
applicable thereto; provided, however, that no Revolving Loans shall be funded
as LIBOR Advances if a Default or Event of Default has occurred and is
continuing. The Agent may rely on any telephone request by the Borrowers’ Agent
for Revolving Loans hereunder which it believes in good faith to be genuine; and
each Borrower hereby waives the right to dispute the Agent’s record of the terms
of such telephone request. The Agent shall promptly, on the date such request is
received, notify each other Bank of the receipt of such request, the matters
specified therein, and of such Bank’s ratable share of the requested Revolving
Loans. On the requested Revolving Loan Date, each Bank shall provide its share
of the requested Revolving Loans to the Agent in Immediately Available Funds not
later than 1:00 P.M. Minneapolis time. Unless the Agent determines that any
applicable condition specified in Article III has not been satisfied, the Agent
will make available to the Borrowers at the Agent’s principal office in
Minneapolis, Minnesota in Immediately Available Funds not later than 2:00 P.M.
(Minneapolis time) on the requested Revolving Loan Date the amount of the
requested Revolving Loans. If the Agent has made a Revolving Loan to the
Borrowers on behalf of a Bank but has not received the amount of such Revolving
Loan from such Bank by the time herein required, such Bank shall pay interest to
the Agent on the amount so advanced at the overnight Federal Funds rate from the
date of such Revolving Loan to the date funds are received by the Agent from
such Bank, such interest to be payable with such remittance from such Bank of
the principal amount of such Revolving Loan (provided, however, that the Agent
shall not make any Revolving Loan on behalf of a Bank if the Agent has received
prior notice from such Bank that it will not make such Revolving Loan). If the
Agent does not receive payment from such Bank by the next Business Day after the
date of any Revolving Loan, the Agent shall be entitled to recover such
Revolving Loan, with interest thereon at the rate (or rates) then applicable to
such Revolving Loan, on demand, from the Borrowers, without prejudice to the
Agent’s and the Borrowers’ rights against such Bank. If such Bank pays the Agent
the amount herein required with interest at the overnight Federal Funds rate
before the Agent has recovered from the Borrowers, such Bank shall be entitled
to the interest

- 24 -



--------------------------------------------------------------------------------



 



payable by the Borrowers with respect to the Revolving Loan in question accruing
from the date the Agent made such Revolving Loan.
     (b) Procedure for Term Loans. Not later than 11:00 A.M. (Minneapolis time)
two LIBOR Business Days prior to the requested Closing Date if the Term Loans
are requested as LIBOR Advances and not later than 11:00 A.M. (Minneapolis time)
one Business Day prior to the Closing Date if the Term Loans are requested as
Prime Rate Advances, the Borrowers’ Agent shall deliver to the Agent a written
notice of borrowing. Such notice of borrowing shall be irrevocable and shall be
deemed a representation by the Borrowers that on the Closing Date and after
giving effect to the Term Loans, the applicable conditions specified in
Article III have been and will be satisfied. Such notice of borrowing shall
specify (i) the requested Closing Date, (ii) whether such Term Loans are to be
funded as LIBOR Advances or Prime Rate Advances (and if such Term Loans are to
be made with more than one applicable interest rate choice, specifying the
amount to which each interest rate choice is applicable), and (iii) in the case
of LIBOR Advances, the duration of the initial Interest Period applicable
thereto. The Agent shall promptly, on the date such request is received, notify
each Bank of the receipt of such notice and the matters specified therein. On
the requested Closing Date, each Bank shall provide to the Agent the amount of
such Bank’s Term Loan in Immediately Available Funds not later than 11:00 A.M.,
Minneapolis time. Unless the Agent determines that any applicable condition
specified in Article III has not been satisfied, the Agent will make the
proceeds of the Term Loans available to the Borrowers at the Agent’s main office
on the requested date. The foregoing shall not apply to the funding of any
Incremental Term Loans, the funding of which shall be governed by
Section 2.13(b).
     Section 2.3 Notes. The Revolving Loans of each Bank shall be evidenced by a
single Revolving Note payable to the order of such Bank in a principal amount
equal to such Bank’s Revolving Commitment Amount originally in effect. The Term
Loan of each Bank shall be evidenced by a Term Note payable to the order of such
Bank in the principal amount of such Bank’s Term Loan Commitment Amount. Upon
receipt of each Bank’s duly executed Notes from the Borrowers, the Agent shall
mail such Notes to such Bank. Each Bank shall enter in its ledgers and records
the amount of its Term Loan and each Revolving Loan, the various Advances made,
converted or continued and the payments made thereon, and each Bank is
authorized by each Borrower to enter on a schedule attached to its Term Note or
Revolving Note, as appropriate, a record of such Term Loan, Revolving Loans,
Advances and payments; provided, however, that the failure by any Bank to make
any such entry or any error in making such entry shall not limit or otherwise
affect the obligation of the Borrowers hereunder and on the Notes, and, in all
events, the principal amounts owing by the Borrowers in respect of the Revolving
Notes shall be the aggregate amount of all Revolving Loans made by the Banks
less all payments of principal thereof made by the Borrowers and the principal
amount owing by the Borrowers in respect of the Term Notes shall be the
aggregate amount of all Term Loans made by the Banks less all payments of
principal thereof made by the Borrowers.
     Section 2.4 Conversions and Continuations. On the terms and subject to the
limitations hereof, the Borrowers shall have the option at any time and from
time to time to convert all or any portion of the Advances into Prime Rate
Advances or LIBOR Advances, or to continue a LIBOR Advance as such; provided,
however, that a LIBOR Advance may be

- 25 -



--------------------------------------------------------------------------------



 



converted or continued only on the last day of the Interest Period applicable
thereto and no Advance may be converted to or continued as a LIBOR Advance if a
Default or Event of Default has occurred and is continuing on the proposed date
of continuation or conversion. Advances may be converted to, or continued as,
LIBOR Advances only in minimum amounts, as to the aggregate amount of the
Advances of all Banks so converted or continued, of $500,000. The Borrowers’
Agent shall give the Agent written notice of any continuation or conversion of
any Advances and such notice must be given so as to be received by the Agent not
later than 11:00 A.M. (Minneapolis time) two LIBOR Business Days prior to
requested date of conversion or continuation in the case of the continuation of,
or conversion to, LIBOR Advances and on the date of the requested conversion to
Prime Rate Advances. The Agent shall promptly, on the date of receipt thereof,
give the Banks notice of any such request. Each such notice shall specify
(a) the amount to be continued or converted, (b) the date for the continuation
or conversion (which must be (i) the last day of the preceding Interest Period
for any continuation or conversion of LIBOR Advances, and (ii) a LIBOR Business
Day in the case of continuations as or conversions to LIBOR Advances and a
Business Day in the case of conversions to Prime Rate Advances), and (c) in the
case of conversions to or continuations as LIBOR Advances, the Interest Period
applicable thereto. Any notice given by the Borrowers’ Agent under this Section
shall be irrevocable. If the Borrowers’ Agent shall fail to notify the Agent of
the continuation of any LIBOR Advances within the time required by this Section,
at the option of the Agent, such Advances shall, on the last day of the Interest
Period applicable thereto, (A) automatically be continued as LIBOR Advances with
the same principal amount and the same Interest Period or (B) automatically be
converted into Prime Rate Advances with the same principal amount. All
conversions and continuation of Advances must be made uniformly and ratably
among the Banks (e.g., when continuing a two-month LIBOR Advance of one Bank to
a three-month LIBOR Advance, the Borrowers must simultaneously continue all
two-month LIBOR Advances of all Banks having Interest Periods ending on the date
of continuation as three-month LIBOR Advances).
     Section 2.5 Interest Rates, Interest Payments and Default Interest.
     (a) The Revolving Loans. Interest shall accrue and be payable on the
Revolving Loans as follows:
     (i) Subject to paragraph (iii) below, each LIBOR Advance shall bear
interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (A) the Adjusted LIBO
Rate for such Interest Period plus (B) the Applicable Margin.
     (ii) Subject to paragraph (iii) below, each Prime Rate Advance shall bear
interest on the unpaid principal amount thereof at a varying rate per annum
equal to the sum of (A) the Prime Rate plus (B) the Applicable Margin.
     (iii) Upon the occurrence and during the continuance of any Event of
Default, each Advance shall, at the option of the Agent, bear interest until
paid in full at a rate per annum equal to the sum of the rate applicable to such
Advance plus 2.00%.

- 26 -



--------------------------------------------------------------------------------



 



     (iv) Interest shall be payable (A) with respect to each LIBOR Advance, on
the last day of the Interest Period applicable thereto and, if such Interest
Period is longer than three months, on each day that would have been the last
day of the Interest Period for such Advance had successive Interest Periods of
three months duration been applicable to such Advance; (B) with respect to any
Prime Rate Advance, on the last day of each month; (C) with respect to all
Advances, upon any permitted prepayment (on the amount prepaid); and (D) with
respect to all Advances that are Revolving Loans, on the Revolving Loan
Termination Date; provided, however, that interest under Section 2.5(a)(iii)
shall be payable on demand.
     (b) The Term Loans. Interest shall accrue and be payable on the Term Loans
(including the Incremental Term Loans) as follows:
     (i) Subject to paragraph (iii) below, each LIBOR Advance shall bear
interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (A) the Adjusted LIBO
Rate for such Interest Period plus (B) the Applicable Margin.
     (ii) Subject to paragraph (iii) below, each Prime Rate Advance shall bear
interest on the unpaid principal amount thereof at a varying rate per annum
equal to the sum of (A) the Prime Rate plus (B) the Applicable Margin.
     (iii) Upon the occurrence and during the continuance of any Event of
Default, each Advance shall, at the option of the Agent, bear interest until
paid in full at a rate per annum equal to the sum of the rate applicable to such
Advance plus 2.00%.
     (iv) Interest shall be payable (A) with respect to any LIBOR Advance, on
the last day of the Interest Period applicable thereto and, if such Interest
Period is longer than three months, on each day that would have been the last
day of the Interest Period for such Advance had successive Interest Periods of
three months duration been applicable to such Advance; (B) with respect to any
Prime Rate Advance, on the last day of each month; (C) with respect to all
Advances, upon any permitted prepayment (on the amount prepaid); and (D) with
respect to all Advances that are Term Loans, on the Term Loan Termination Date;
provided, however, that interest under Section 2.5(b)(iii) shall be payable on
demand.
     Section 2.6 Repayment and Mandatory Prepayment.
     (a) The Revolving Loans. The unpaid principal balance of all Revolving
Notes, together with all accrued and unpaid interest thereon, shall be due and
payable on the Revolving Loan Termination Date. If at any time Total Revolving
Outstandings exceed the Aggregate Revolving Commitment Amounts, the Borrowers
shall immediately repay to the Agent for the account of the Banks the amount of
such excess. Any such payments shall be applied first against Prime Rate
Advances and then to LIBOR Advances in order starting with the LIBOR Advances
having the shortest time to

- 27 -



--------------------------------------------------------------------------------



 



the end of the applicable Interest Period. If, after payment of all outstanding
Advances, the Total Revolving Outstandings still exceed the Aggregate Revolving
Commitment Amounts, the remaining amount paid by the Borrowers shall be placed
in the Holding Account.
     (b) Mandatory Payments of Term Loans. The Borrowers shall make quarterly
principal payments for application to the Term Loans (other than the Incremental
Term Loans) in accordance with the Term Loan Amortization Schedule. The
Borrowers shall make quarterly principal payments for application to the
Incremental Term Loans in accordance with the Incremental Term Loan Amortization
Schedule. In the event that any amount of principal or interest remains unpaid
with respect to the Term Loans on the Term Loan Termination Date, such remaining
amounts shall be due and payable in full on such date.
     (c) Proceeds of Equity. Within five Business Days following the receipt
thereof, the Borrowers shall prepay to the Agent for the benefit of the Banks an
amount equal to fifty percent (50%) of the sum of all cash proceeds of any
issuance of equity securities (except Excluded Equity Issuances) net of the
actual cash expenses paid by any Borrower in connection with such issuance. All
prepayments under this Section 2.6(c) shall be applied pro rata based on the
unpaid principal balance of the Term Loans to the principal balance of the Term
Loans in inverse chronological order of the maturities set forth in the Term
Loan Amortization Schedule; provided, however, that (i) in the event a Prime
Rate Advance and a LIBOR Advance have the same maturity, the Agent, to the
extent practical in the Agent’s determination, shall make such application first
to such Prime Rate Advance before application to such LIBOR Advance, and (ii) to
the extent any portion of such prepayment would be applied to outstanding LIBOR
Advances and no Default or Event of Default has occurred and is continuing, such
portion shall be deposited in the Holding Account and withdrawn for application
to such LIBOR Advances at the end of the then-current Interest Periods
applicable thereto (or earlier, upon the occurrence of a Default or an Event of
Default).
     (d) Proceeds of Asset Sales. Within five Business Days following the
receipt thereof, the Borrowers shall prepay to the Agent for the benefit of the
Banks an amount equal to one hundred percent (100%) of all proceeds of any sale
by any Borrower of assets (excluding any sale of assets permitted by clauses
(a), (b), (c), (d), (e) or (f) of Section 6.2) with an aggregate net book value
in any fiscal year in excess of $5,000,000, or for which consideration in excess
of $5,000,000 in the aggregate is received in any fiscal year, net of the actual
cash expenses and taxes paid or incurred by any Borrower in connection with such
sale (for the sake of clarity, such prepayment shall only be made with such net
proceeds in excess of such $5,000,000 threshold); provided, however that this
Section 2.6(d) shall not be deemed to authorize any sale or other transfer that
would otherwise be prohibited by Section 6.2. All prepayments under this
Section 2.6(d) shall be applied pro rata based on the unpaid principal balance
of the Term Loans to the principal balance of the Term Loans in inverse
chronological order of the maturities set forth on the Term Loan Amortization
Schedule; provided, however, that (i) in the event a Prime Rate Advance and a
LIBOR Advance have the same maturity, the Agent, to the extent practical in the
Agent’s determination, shall make such application first to such

- 28 -



--------------------------------------------------------------------------------



 



Prime Rate Advance before application to such LIBOR Advance, and (ii) to the
extent any portion of such prepayment would be applied to outstanding LIBOR
Advances and no Default or Event of Default has occurred and is continuing, such
portion shall be deposited in the Holding Account and withdrawn for application
to such LIBOR Advances at the end of the then-current Interest Periods
applicable thereto (or earlier, upon the occurrence of a Default or an Event of
Default).
     Section 2.7 Optional Prepayments. The Borrowers may prepay Advances, in
whole or in part, at any time, without premium or penalty, except as set forth
below. Any such prepayment must be made by the Borrower not later than
11:00 a.m. (Minneapolis time) on the date the Borrowers wish such prepayment to
become effective. Each partial prepayment shall be in a minimum amount of
$500,000. All partial prepayments of Term Loans shall be applied pro rata based
on the unpaid principal balance of the Term Loans to the principal balance of
the Term Loans in inverse chronological order of the maturities set forth on the
Term Loan Amortization Schedule. All partial prepayments of Revolving Loans
shall be applied pro rata based on the unpaid principal balance of the Revolving
Loans. Amounts paid (unless following an acceleration or upon termination of the
Revolving Commitments in whole) or prepaid on the Revolving Loans under this
Section 2.7 may be reborrowed upon the terms and subject to the conditions and
limitations of this Agreement. Amounts paid or prepaid on the Term Loans may not
be reborrowed.
Part B — Terms of the Letter of Credit Facility
     Section 2.8 Letters of Credit. Upon the terms and subject to the conditions
of this Agreement, the LC Bank agrees to issue Letters of Credit for the account
of the Borrowers from time to time between the Closing Date and the Revolving
Loan Termination Date in such amounts as the Borrowers’ Agent shall request up
to an aggregate amount at any time outstanding not to exceed $10,000,000;
provided, however, that no Letter of Credit will be issued in any amount which,
after giving effect to such issuance, would cause Total Revolving Outstandings
to exceed the Aggregate Revolving Commitment Amounts; provided, further, that no
Letter of Credit will be issued if a Default or Event of Default has occurred
and is continuing.
     Section 2.9 Procedures for Letters of Credit.
     (a) Each request for a Letter of Credit shall be made by the Borrowers’
Agent in writing, by telex, facsimile transmission or electronic conveyance
received by the Agent and the LC Bank by 2:00 P.M. (Minneapolis time) on a
Business Day which is not less than one Business Day preceding the requested
date of issuance (which shall also be a Business Day). Each request for a Letter
of Credit shall be deemed a representation by the each Borrower that on the date
of issuance of such Letter of Credit and after giving effect thereto the
applicable conditions specified in Article III have been and will be satisfied.
The LC Bank may require that such request be made on such letter of credit
application and reimbursement agreement form as the LC Bank may from time to
time specify, along with satisfactory evidence of the authority and incumbency
of the officials of the Borrowers’ Agent making such request. The LC Bank shall
promptly, on the date of receipt thereof, notify the Agent and the other Banks
of the receipt of the request and the matters specified therein. On the date of
each issuance of a Letter of Credit the LC

- 29 -



--------------------------------------------------------------------------------



 



Bank shall send notice to the other Banks of such issuance, accompanied by a
copy of the Letter or Letters of Credit so issued.
     (b) The LC Bank will promptly upon the receipt of a written request from a
Bank to the Agent and the LC Bank provide to the Banks a report specifying
(i) the Letters of Credit that are then issued and outstanding, (ii) the account
party, the beneficiary, the face amount and the expiry date with respect thereto
and (iii) any payments, expirations or other activity with respect thereto that
may have occurred since the date of any prior report.
     Section 2.10 Terms of Letters of Credit. Letters of Credit shall be issued
in support of obligations of the Borrowers. All Letters of Credit must be issued
no less than 25 days prior to the Revolving Loan Termination Date and all
Letters of Credit must expire no later than 12 months after the Revolving Loan
Termination Date. As to each Letter of Credit which is outstanding as of the
Revolving Loan Termination Date, the Borrower shall provide either (A) cash
collateral in an amount reasonably satisfactory to the LC Bank for deposit into
the Holding Account, or (B) one or more irrevocable letters of credit in form
and substance, and issued by a bank, reasonably satisfactory to the LC Bank
pursuant to which the LC Bank is entitled to recover the maximum amount at any
time payable under each outstanding Letter of Credit, plus all costs and fees
then or thereafter payable with respect to such Letter of Credit under the terms
of this Agreement, provided further that, in the event the Borrowers fail to
provide such cash collateral or one or more letters of credit satisfactory to
the LC Bank, the Banks may make a Revolving Loan, as provided in Section 2.14,
in the aggregate amount of Letters of Credit outstanding on the Revolving Loan
Termination Date, and deposit the proceeds of such Revolving Loan into the
Holding Account.
     Section 2.11 Agreement to Repay Letter of Credit Drawings. If the LC Bank
has received documents purporting to draw under a Letter of Credit that the
Agent believes conform to the requirements of the Letter of Credit, or if the LC
Bank has decided that it will comply with the Borrowers’ Agent written or oral
request or authorization to pay a drawing on any Letter of Credit that the LC
Bank does not believe conforms to the requirements of the Letter of Credit, it
will notify the Borrowers’ Agent of that fact. The Borrowers shall reimburse the
LC Bank by 9:30 A.M. (Minneapolis time) on the day on which such drawing is to
be paid in Immediately Available Funds in an amount equal to the amount of such
drawing. Any amount by which the Borrowers has failed to reimburse the LC Bank
for the full amount of such drawing by 10:00 A.M. on the date on which the LC
Bank in its notice indicated that it would pay such drawing, until reimbursed by
the Borrowers from the proceeds of Loans pursuant to Section 2.14 or out of
funds available in the Holding Account, is an “Unpaid Drawing.”
     Section 2.12 Obligations Absolute. The obligation of the Borrowers under
Section 2.11 to repay the LC Bank for any amount drawn on any Letter of Credit
and to repay the Banks for any Revolving Loans made under Section 2.14 to cover
Unpaid Drawings shall be absolute, unconditional and irrevocable, shall continue
for so long as any Letter of Credit is outstanding notwithstanding any
termination of this Agreement, and shall be paid strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including the
following circumstances:

- 30 -



--------------------------------------------------------------------------------



 



     (a) Any lack of validity or enforceability of any Letter of Credit;
     (b) The existence of any claim, setoff, defense or other right which any
Borrower may have or claim at any time against any beneficiary, transferee or
holder of any Letter of Credit (or any Person for whom any such beneficiary,
transferee or holder may be acting), the LC Bank or any Bank or any other
Person, whether in connection with a Letter of Credit, this Agreement, the
transactions contemplated hereby, or any unrelated transaction; or
     (c) Any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever.
Neither the LC Bank nor any Bank nor officers, directors or employees thereof
shall be liable or responsible for, and the obligations of the Borrowers to the
LC Bank and the Banks shall not be impaired by:
     (i) The use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary, transferee or holder thereof in connection
therewith;
     (ii) The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents or endorsements should, in fact,
prove to be in any or all respects invalid, insufficient, fraudulent or forged;
     (iii) The acceptance by the LC Bank of documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; or
     (iv) Any other action of the LC Bank in making or failing to make payment
under any Letter of Credit if in good faith and in conformity with U.S. or
foreign laws, regulations or customs applicable thereto.
Notwithstanding the foregoing, the Borrowers shall have a claim against the LC
Bank, and the LC Bank shall be liable to the Borrowers, to the extent, but only
to the extent, of any direct, as opposed to consequential, damages suffered by
the Borrowers which the Borrowers prove were caused by the LC Bank’s willful
misconduct or gross negligence in determining whether documents presented under
any Letter of Credit comply with the terms thereof.
Part C — General
     Section 2.13 Revolving Commitment Reduction; Incremental Term Loan
Commitment.
     (a) Revolving Commitment Reduction The Borrowers may, at any time, upon not
less than five (5) Business Days prior written notice from the Borrowers’ Agent
to the Agent, reduce the Revolving Commitment Amounts, ratably, with any such
reduction in a minimum aggregate amount for all the Banks of $1,000,000, or, if
more, in an integral multiple of $500,000; provided, however, that the Borrowers
may not at any time reduce the Aggregate Revolving Commitment Amounts below the
Total Revolving

- 31 -



--------------------------------------------------------------------------------



 



Outstandings. The Borrowers’ Agent may, at any time when there are no Letters of
Credit outstanding, upon not less than 5 Business Days prior written notice from
the Borrowers’ Agent to the Agent, terminate the Revolving Commitments in their
entirety. The Agent shall promptly, on the date of receipt thereof, give the
Banks notice of any such request. Upon termination of the Revolving Commitments
pursuant to this Section, the Borrowers shall pay to the Agent for the account
of the Banks the full amount of all outstanding Advances, all accrued and unpaid
interest thereon, all unpaid Revolving Commitment Fees accrued to the date of
such termination, any indemnities payable with respect to Advances pursuant to
Section 2.26 and all other unpaid Obligations of the Borrowers to the Agent and
the Banks hereunder.
     (b) [Intentionally Omitted.]
     (c) Incremental Term Loan Commitment.
     (i) Incremental Term Loans. On the terms and subject to the conditions
hereof, each Bank severally agrees on each Conversion Date to make a term loan
to the Borrowers, jointly and severally, by converting its Revolving Loan in a
principal amount equal to the Converted Amount with respect to such Conversion
Date (each, an “Incremental Term Loan”), but in an aggregate amount not to
exceed such Bank’s Incremental Term Loan Commitment. No Incremental Loan will be
made in any amount which, after giving effect thereto, will cause the Aggregate
Converted Amounts to exceed the Aggregate Incremental Term Loan Commitment
Amount.
     (ii) Procedure. Within thirty (30) Business Days after each date on which
the aggregate unpaid principal balance of the Revolving Loans exceeds
$25,000,000 (each, a “Trigger Date”) and at least five (5) Business Days prior
to the requested Conversion Date, the Borrowers’ Agent shall deliver a written
notice of conversion to the Agent. The Agent shall promptly deliver a copy of
such notice to the Banks. Such notice shall be irrevocable and shall be deemed a
representation by each Borrower that on the requested Conversion Date and after
giving effect to the requested Incremental Term Loans, the applicable conditions
specified in Article III have been and will be satisfied. Such notice shall
specify (i) the requested Conversion Date (which shall be a date no later than
thirty (30) Business Days from the Trigger Date, (ii) the requested amount of
the outstanding principal balance of the Revolving Loans to be converted to an
Incremental Term Loan (which shall be in a minimum amount of $25,000,000 or an
integral multiple of $1,000,000 in excess thereof), (iii) subject to
Section 2.4, whether the Incremental Term Loan will be funded as Prime Rate
Advances or LIBOR Advances, and (iv) in the case of LIBOR Advances, the duration
of the initial Interest Period applicable thereto; provided, however, that no
Incremental Term Loans shall be funded as LIBOR Advances if a Default or Event
of Default has occurred and is continuing. Notwithstanding the foregoing, if any
of the Revolving Loans are repaid following the Trigger Date but prior to the
Conversion Date such that the aggregate unpaid principal balance of the
Revolving Loans on the Conversion Date is less than $25,000,000, the Converted

- 32 -



--------------------------------------------------------------------------------



 



Amount shall be deemed to be such unpaid principal balance. On the Conversion
Date, each Bank will convert the Converted Amount of its Revolving Loans to
Incremental Term Loans; provided, however, that if the Borrowers’ Agent did not
indicate whether the Incremental Term Loans will be funded as Prime Rate
Advances or LIBOR Advances, such Incremental Term Loans will be funded as Prime
Rate Advances.
     (iii) Effect; Repayment. From and after each Conversion Date, the Aggregate
Revolving Commitment Amounts shall be permanently reduced by the Converted
Amount with respect to such Conversion Date. The Incremental Term Loans shall be
repaid in accordance with Section 2.6(b).
     (iv) Affirmation. The Incremental Term Loans made pursuant to this
Section 2.13(c) shall be entitled to all the benefits afforded by this Agreement
and the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the security interests created by the Security
Documents. The Borrowers shall take any actions reasonably required by the Agent
to ensure and/or demonstrate that the Liens granted by the Security Documents
continue to be perfected under the UCC (as defined in the Security Documents) or
otherwise after giving effect to the establishment of any such Incremental Term
Loans.
     Section 2.14 Loans to Cover Unpaid Drawings. Whenever any Unpaid Drawing
exists for which there are not then funds in the Holding Account to cover the
same, the Agent shall give the other Banks notice to that effect, specifying the
amount thereof, in which event the Agent is authorized (and the Borrowers do
here so authorize each Bank) to, and shall, make a Revolving Loan (as a Prime
Rate Advance) to the Borrowers in an amount equal to such Bank’s Revolving
Percentage of the amount of the Unpaid Drawing. The Agent shall notify each Bank
by 11:00 AM (Minneapolis time) on the date such Unpaid Drawing occurs of the
amount of the Revolving Loan to be made by such Bank. Notices received after
such time shall be deemed to have been received on the next Business Day. Each
Bank shall then make such Revolving Loan (regardless of noncompliance with the
applicable conditions precedent specified in Article III hereof and regardless
of whether an Event of Default then exists) and each Bank shall provide the
Agent with the proceeds of such Revolving Loan in Immediately Available Funds,
at the office of the Agent, not later than 2:00 PM (Minneapolis time) on the day
on which such Bank received such notice (or, in the case of notices received
after 11:00 AM, Minneapolis time, is deemed to have received such notice). The
Agent shall apply the proceeds of such Revolving Loans directly to reimburse the
LC Bank for such Unpaid Drawing. If any portion of any such amount paid to the
LC Bank should be recovered by or on behalf of any Borrower from the LC Bank in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared between and among the Banks in
the manner contemplated by Section 8.10 hereof. If at the time the Banks make
funds available to the Agent pursuant to the provisions of this Section, the
applicable conditions precedent specified in Article III shall not have been
satisfied, the Borrowers shall pay to the Agent for the account of the Banks
interest on the funds so advanced at a floating rate per annum equal to the sum
of the Prime Rate plus the Applicable Margin for Prime Rate Advances plus two
percent (2.00%). Interest under this Section shall be payable on demand. If for
any reason any Bank is unable to make a Revolving Loan to the Borrowers to
reimburse the LC Bank for an Unpaid Drawing, then

- 33 -



--------------------------------------------------------------------------------



 



such Bank shall immediately purchase from the LC Bank a risk participation in
such Unpaid Drawing, at par, in an amount equal to such Bank’s Revolving
Percentage of the Unpaid Drawing.
     Section 2.15 Agent’s and Closing Fees. On or before the Closing Date, the
Borrowers shall pay to the Agent the fees set forth in the separate letter
agreement dated as of the Closing Date (the “Fee Letter”) between the Agent and
the Borrowers’ Agent. Such fees shall be paid on the Closing Date and at such
other times as may be required pursuant to the terms of such letter agreement.
     Section 2.16 Revolving Commitment Fee. Subject to the last sentence of this
Section 2.16, with respect to the period beginning one day after the day the
financial statements and compliance certificate required by Sections 5.1(c) and
(d) with respect to a fiscal quarter are required to be delivered and ending on
the date one day after the date such financial statements and compliance
certificate for the next fiscal quarter are required to be delivered, the
Borrowers shall pay to the Agent for the account of each Bank fees (the
“Revolving Commitment Fees”) in an amount determined by applying the percentage
specified below based on the Senior Leverage Ratio calculated as of the end of
the fiscal quarter for which such financial statements were delivered to the
average daily unused Revolving Commitment Amount of each Bank:

          Commitment Fee Senior Leverage Ratio   Percentage
Less than 2.75:1.00
  0.250%       Equal to or greater than 2.75:1.00 but less than 3.50:1.00  
0.375%       Equal to or greater than 3.50:1.00   0.500%

     Revolving Commitment Fees are payable quarterly on the last day of each
calendar quarter and on the Revolving Loan Termination Date. Following the
occurrence and during the continuance of an Event of Default or for any period
beginning one day after the compliance certificate required by Section 5.1(e)
with respect to a fiscal quarter is required to be but is not delivered and
ending on the date one day after the date such compliance certificate is
delivered, the Commitment Fee Percentage shall be as specified for a Senior
Leverage Ratio equal to or greater than 3.50 to 1.00; provided, however, that
until November 15, 2007 the Commitment Fee Percentage shall be based on the
Senior Leverage Ratio calculated as of the Closing Date and as reflected in the
compliance certificate delivered pursuant to Section 3.1(a)(viii).
     Section 2.17 Letter of Credit Fees. For each Letter of Credit issued, the
Borrowers shall pay to the Agent for the account of the Banks, in arrears,
payable on the last day of each calendar quarter, a fee (a “Letter of Credit
Fee”) in an amount determined by applying a per annum rate equal to the
Applicable Margin for LIBOR Advances in effect on such date to the original face
amount of such Letter of Credit. In addition to the Letter of Credit Fee, the
Borrowers shall pay to the LC Bank, on demand, all issuance, amendment, drawing
and other

- 34 -



--------------------------------------------------------------------------------



 



fees regularly charged by the LC Bank to its letter of credit customers and a
fronting fee at the per annum rate of one eighth of one percent (0.125%) of the
face amount of each Letter of Credit for the period from the date of issuance to
the scheduled expiration date of such Letter of Credit, and all out-of-pocket
expenses incurred by the LC Bank in connection with the issuance, amendment,
administration or payment of any Letter of Credit. Upon the occurrence and
during the continuance of any Default or Event of Default, each Letter of Credit
shall accrue a fee at a rate equal to the rate otherwise applicable to the
Letter of Credit Fee plus 2.00%.
     Section 2.18 [Intentionally Omitted.]
     Section 2.19 Computation. Revolving Commitment Fees, Letter of Credit Fees
and interest on the Loans shall be computed on the basis of actual days elapsed
(or, in the case of Letter of Credit Fees which are paid in advance, actual days
to elapse) and a year of 360 days.
     Section 2.20 Payments. Payments and prepayments of principal of, and
interest on, the Notes and all fees, expenses and other obligations under this
Agreement payable to the Agent or the Banks shall be made without setoff or
counterclaim in Immediately Available Funds not later than 1:00 P.M.
(Minneapolis time) on the dates called for under this Agreement and the Notes to
the Agent at its main office in Minneapolis, Minnesota. Funds received after
such time shall be deemed to have been received on the next Business Day. The
Agent will promptly distribute in like funds to each Bank its ratable share of
each such payment of principal, interest and fees received by the Agent for the
account of the Banks. Whenever any payment to be made hereunder or on the Notes
shall be stated to be due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time, in
the case of a payment of principal, shall be included in the computation of any
interest on such principal payment; provided, however, that if such extension
would cause payment of interest on or principal of a LIBOR Advance to be made in
the next following calendar month, such payment shall be made on the next
preceding Business Day.
     Section 2.21 Use of Loan Proceeds. The proceeds of the Term Loans will be
used to refinance Indebtedness under the Existing Credit Agreement. The proceeds
of the Revolving Loans and the Incremental Term Loans shall be used (a) to fund
Permitted Acquisitions, (b) to fund transaction costs in connection with
Permitted Acquisitions and this Agreement, (c) to fund working capital of the
Borrowers, and (d) for general corporate purposes of the Borrowers (including
refinancing Indebtedness under the Existing Credit Agreement), in each case in a
manner not in conflict with any of the Borrowers’ covenants in this Agreement.
     Section 2.22 Interest Rate Not Ascertainable, Etc. If, on or prior to the
date for determining the Adjusted LIBO Rate in respect of the Interest Period
for any LIBOR Advance, any Bank determines (which determination shall be
conclusive and binding, absent error) that:
     (a) deposits in dollars (in the applicable amount) are not being made
available to such Bank in the relevant market for such Interest Period, or
     (b) the Adjusted LIBO Rate will not adequately and fairly reflect the cost
to such Bank of funding or maintaining LIBOR Advances for such Interest Period,

- 35 -



--------------------------------------------------------------------------------



 



such Bank shall forthwith give notice to the Borrowers’ Agent and the other
Banks of such determination, whereupon the obligation of such Bank to make or
continue, or to convert any Advances to, LIBOR Advances shall be suspended until
such Bank notifies the Borrowers’ Agent and the Agent that the circumstances
giving rise to such suspension no longer exist. While any such suspension
continues, all further Advances by such Bank shall be made as Prime Rate
Advances. No such suspension shall affect the interest rate then in effect
during the applicable Interest Period for any LIBOR Advance outstanding at the
time such suspension is imposed.
     Section 2.23 Increased Cost. If any Regulatory Change:
     (a) shall subject any Bank (or its Applicable Lending Office) to any tax,
duty or other charge with respect to its LIBOR Advances, its Notes or its
obligation to make LIBOR Advances or shall change the basis of taxation of
payment to any Bank (or its Applicable Lending Office) of the principal of or
interest on LIBOR Advances or any other amounts due under this Agreement in
respect of LIBOR Advances or its obligation to make LIBOR Advances (except for
changes in the rate of tax on the overall net income of such Bank or its
Applicable Lending Office imposed by the jurisdiction in which such Bank’s
principal office or Applicable Lending Office is located); or
     (b) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any such requirement imposed by the Board, but
excluding with respect to any LIBOR Advance any such requirement to the extent
included in calculating the applicable Adjusted LIBO Rate) against assets of,
deposits with or for the account of, or credit extended by, any Bank’s
Applicable Lending Office or against Letters of Credit issued by the LC Bank or
shall impose on any Bank (or its Applicable Lending Office) or the interbank
LIBOR market any other condition affecting its LIBOR Advances, its Notes or its
obligation to make LIBOR Advances or affecting any Letter of Credit;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any LIBOR Advance or
issuing, maintaining or participating in any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Notes, then, within 30 days after
demand by such Bank (with a copy to the Agent), the Borrowers shall pay to such
Bank such additional amount or amounts as will compensate such Bank for such
increased cost or reduction. Each Bank will promptly notify the Borrowers’ Agent
and the Agent of any event of which it has knowledge, occurring after the date
hereof, which will entitle such Bank to compensation pursuant to this Section
and will designate a different Applicable Lending Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the judgment of such Bank, be otherwise disadvantageous to such Bank. If
any Bank fails to give such notice within 45 days after it obtains knowledge of
such an event, such Bank shall, with respect to compensation payable pursuant to
this Section, only be entitled to payment under this Section for costs incurred
from and after the date 45 days prior to the date that such Bank does give such
notice. A certificate of any Bank claiming compensation under this Section,
setting forth the additional amount or amounts to be paid to it hereunder and
stating in reasonable detail the basis for the charge and the method of
computation, shall be conclusive in the absence

- 36 -



--------------------------------------------------------------------------------



 



of error. In determining such amount, such Bank may use any reasonable averaging
and attribution methods. Failure on the part of any Bank to demand compensation
for any increased costs or reduction in amounts received or receivable with
respect to any Interest Period shall not constitute a waiver of such Bank’s
rights to demand compensation for any increased costs or reduction in amounts
received or receivable in any subsequent Interest Period.
     Section 2.24 Illegality. If any Regulatory Change shall make it unlawful or
impossible for any Bank to make, maintain or fund any LIBOR Advances, such Bank
shall notify the Borrowers’ Agent and the Agent, whereupon the obligation of
such Bank to make or continue, or to convert any Advances to, LIBOR Advances,
shall be suspended until such Bank notifies the Borrowers’ Agent and the Agent
that the circumstances giving rise to such suspension no longer exist. Before
giving any such notice, such Bank shall designate a different Applicable Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Bank, be otherwise disadvantageous to such Bank. If
any Bank determines that it may not lawfully continue to maintain any LIBOR
Advances to the end of the applicable Interest Periods, all of the affected
Advances shall be automatically converted to Prime Rate Advances as of the date
of such Bank’s notice, and upon such conversion the Borrowers shall indemnify
such Bank in accordance with Section 2.26.
     Section 2.25 Capital Adequacy. In the event that any Regulatory Change
reduces or shall have the effect of reducing the rate of return on any Bank’s
capital or the capital of its parent corporation (by an amount such Bank deems
material) as a consequence of its Commitments and/or its Loans and/or any
Letters of Credit or any Bank’s obligations to make Advances to cover Letters of
Credit to a level below that which such Bank or its parent corporation could
have achieved but for such Regulatory Change (taking into account such Bank’s
policies and the policies of its parent corporation with respect to capital
adequacy), then the Borrowers shall, within 30 days after written notice and
demand from such Bank (with a copy to the Agent), pay to such Bank additional
amounts sufficient to compensate such Bank or its parent corporation for such
reduction. If any Bank fails to give such notice within 45 days after it obtains
knowledge of such an event, such Bank shall, with respect to compensation
payable pursuant to this Section, only be entitled to payment under this Section
for diminished returns as a result of such reduction for the period from and
after the date 45 days prior to the date that such Bank does give such notice.
Any determination by any Bank under this Section and any certificate as to the
amount of such reduction given to the Borrowers’ Agent by such Bank shall be
final, conclusive and binding for all purposes, absent error.
     Section 2.26 Funding Losses; LIBOR Advances. The Borrowers shall compensate
each Bank, upon its written request, for all losses, expenses and liabilities
(including any interest paid by such Bank to lenders of funds borrowed by it to
make or carry LIBOR Advances to the extent not recovered by such Bank in
connection with the re-employment of such funds, but excluding loss of
anticipated profits) which such Bank may sustain: (i) if for any reason, other
than a default by such Bank, a funding of a LIBOR Advance does not occur on the
date specified therefore in the Borrowers’ Agent’s request or notice as to such
Advance under Section 2.2 or 2.4, or (ii) if, for whatever reason (including
acceleration of the maturity of Advances following an Event of Default), any
repayment of a LIBOR Advance, or a conversion pursuant to Section 2.24, occurs
on any day other than the last day of the Interest Period applicable thereto. A

- 37 -



--------------------------------------------------------------------------------



 



Bank’s request for compensation shall set forth the basis for the amount
requested and shall be final, conclusive and binding, absent error.
     Section 2.27 Discretion of Bank as to Manner of Funding. Each Bank shall be
entitled to fund and maintain its funding of LIBOR Advances in any manner it may
elect, it being understood, however, that for the purposes of this Agreement all
determinations hereunder (including determinations under Section 2.26) shall be
made as if such Bank had actually funded and maintained each LIBOR Advances
during the Interest Period for such Advance through the purchase of deposits
having a maturity corresponding to the last day of the Interest Period and
bearing an interest rate equal to the LIBO Rate for such Interest Period.
     Section 2.28 Taxes.
     (a) Any and all payments by the Borrowers hereunder or under the Notes
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges of withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Agent, taxes imposed on its overall net income and franchise taxes imposed on it
in lieu of net income taxes (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). Each
Bank will designate a different Applicable Lending Office if such designation
will avoid the need for, or reduce the amount of, such taxes and will not, in
the judgment of such Bank, be otherwise disadvantageous to such Bank.
     (b) The Borrowers agree to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or the Notes (hereinafter referred to as “Other Taxes”).
     (c) The Borrowers shall indemnify each Bank and the Agent for the full
amount of Taxes or Other Taxes imposed on or paid by such Bank and the Agent and
any penalties, interest and expenses with respect thereto. Payments on this
indemnification shall be made within 30 days from the date such Bank or the
Agent the makes written demand therefore.
     (d) Within 30 days after the date of any payment of Taxes, the Borrowers
shall furnish to the Agent, at its address referred to on the signature page
hereof a certified copy of a receipt evidencing payment thereof. In the case of
any payment hereunder or under the Notes by or on behalf of the Borrowers
through an account or branch outside the United States or by or on behalf of the
Borrowers by a payor that is not a United States person, if the Borrowers
determine that no Taxes are payable in respect thereof, the Borrowers shall
furnish or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.

- 38 -



--------------------------------------------------------------------------------



 



     (e) If any Borrower shall be required by law or regulation to make any
deduction, withholding or backup withholding of any taxes, levies, imposts,
duties, fees, liabilities or similar charges of the United States of America,
any possession or territory of the United States of America (including the
Commonwealth of Puerto Rico) or any area subject to the jurisdiction of the
United States of America (“U.S. Taxes”) from any payments to a Bank pursuant to
any Loan Document in respect of the Obligations payable to the then or
thereafter outstanding, such Borrower shall make such withholdings or deductions
and pay the full amount withheld or deducted to the relevant taxation authority
or other authority in accordance with applicable law.
     (f) Each Bank that is not a citizen or resident of the United States of
America, a corporation, partnership or other entity created or organized in or
under the laws of the United States (or any jurisdiction thereof), or any estate
or trust that is subject to federal income taxation regardless of the source of
its income (a “Non-U.S. Bank”) shall deliver to the Borrower’s Agent and the
Agent two copies of each U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, or any subsequent versions thereof or successors thereto, or, in the
case of a Non-U.S. Bank claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a Form W-8, or any subsequent versions thereof or
successors thereto (and, if such Non-U.S. Bank delivers a Form W-8, a
certificate representing that such Non-U.S. Bank is not a “bank” for purposes of
Section 881(c) of the Code, is not a ten (10%) percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower’s Agent and is not
a controlled foreign corporation related to the Borrower’s Agent (within the
meaning of Section 864(d)(4) of the Code)), properly completed and duly executed
by such Non-U.S. Bank claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower’s Agent under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Bank on or before the date it becomes a party to this Agreement. In
addition, each Non-U.S. Bank shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Bank. Each Non-U.S. Bank shall promptly notify the Borrower’s Agent and the
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower’s Agent (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this subsection, a Non-U.S. Bank shall
not be required to deliver any form pursuant to this subsection that such
Non-U.S. Bank is not legally able to deliver.
     (g) The Borrowers will not be required to pay any additional amounts in
respect of United States Federal income tax pursuant to Section 2.28 to any Bank
for the account of any Applicable Lending Office of such Bank:
     (i) if the obligation to pay such additional amounts would not have arisen
but for a failure by such Bank to comply with its obligations under subsection
2.28(f) in respect of such Applicable Lending Office;
     (ii) if such Bank shall have delivered to the Borrower’s Agent a Form
W-8BEN and/or Form W-8ECI (or any subsequent versions thereof or successors

- 39 -



--------------------------------------------------------------------------------



 



thereto) in respect of such Applicable Lending Office pursuant to subsection
2.28(f), and such Bank shall not at any time be entitled to exemption from
deduction or withholding of United States Federal income tax in respect of
payments by the Borrower’s Agent hereunder for the account of such Lending
Office for any reason other than a change in United States law, treaty or
regulations or in the official interpretation of such law or regulations by any
Governmental Authority charged with the interpretation or administration thereof
(whether or not having the force of law) after the date of delivery of such Form
W-8BEN and/or Form W-8ECI (or any subsequent versions thereof or successors
thereto); or
     (iii) if such Bank shall have delivered to the Borrower’s Agent a Form W-8
(or any subsequent versions thereof or successors thereto) in respect of such
Applicable Lending Office pursuant to subsection 2.28(f), and such Bank shall
not at any time be entitled to exemption from deduction or withholding of United
States Federal income tax in respect of payments by the Borrower’s Agent
hereunder for the account of such Applicable Lending Office for any reason other
than a change in the United States law or regulations or any applicable tax
treaty or regulations or in the official interpretation of any such law, treaty
or regulations by any Governmental Authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such Form W-8 (or subsequent versions thereof or successors
thereto).
     (h) The Agent and the Banks agree to use commercially reasonable efforts,
upon request by a Borrower and at such Borrower’s sole cost and expense, to
assist such Borrower in obtaining a refund that is available to the Borrower of
any Taxes paid by such Borrower hereunder; provided that (i) the Agent or Bank
of which such request is made determines in its reasonable discretion, that such
assistance would not be prejudicial and (ii) if any such refund is subsequently
disallowed, such Borrower shall indemnify the Agent and the Banks for any
liability (including penalties, interest, additions to tax and expenses) arising
therefrom or with respect thereto. In the event that the Agent or any Bank
receives a refund or tax credit when computing its tax payable in the
jurisdiction in which the Agent or such Bank, as the case may be, is organized
or maintains an Applicable Lending Office, in respect of Taxes paid by the
Borrowers, the Agent or such Bank shall, to the extent it can do so without
jeopardizing its right to such refund or credit, pay over to the Borrower’s
Agent an amount that would leave the Agent or such Bank in the same position as
if no such Taxes had been imposed; provided that (i) nothing contained in this
paragraph 2.28(h) shall interfere with the right of the Agent or such Bank to
arrange its tax affairs in whatever manner it thinks fit, nor require them to
disclose any information relating to their tax affairs or any computations in
respect thereof or to do anything that would prejudice their ability to benefit
from any other credits, relief, remissions or repayments to which any of them
may be entitled and (ii) if any such refund or tax credit is subsequently
disallowed, then each Borrower shall within thirty (30) days of receiving notice
of any such disallowance from the Agent or any Bank, return the amount paid to
such Borrower under this section 2.28(h) to the Agent or Banks and indemnify the
Agent and Banks for any liability (including penalties, interest, additions to
tax and expenses) arising therefrom or with respect thereto.

- 40 -



--------------------------------------------------------------------------------



 



     Section 2.29 Replacement of Bank in Respect of Increased Costs. Within
forty-five (45) days after receipt by a Borrower or the Borrowers’ Agent of
written notice and demand from any Bank (an “Affected Bank”) for payment of
additional costs as provided in Sections 2.23, 2.25 or 2.28, the Borrowers’
Agent may, at its option, notify the Agent and such Affected Bank of the
Borrowers’ intention to obtain, at the Borrowers’ expense, a replacement Bank
(“Replacement Bank”) for such Affected Bank, which Replacement Bank shall be
reasonably satisfactory to the Agent. In the event the Borrowers obtain a
Replacement Bank within ninety (90) days following notice of its intention to do
so, the Affected Bank shall sell and assign its Loans and Commitments to such
Replacement Bank in accordance with the provisions of Section 9.5 hereof,
provided that the Borrowers have reimbursed such Affected Bank for its increased
costs and all other accrued but unpaid interest, fees and other amounts due to
such Affected Bank hereunder or under any other Loan Document for which it is
entitled to reimbursement under this Agreement through the date of such sale and
assignment.
ARTICLE III
CONDITIONS PRECEDENT
     Section 3.1 Conditions of Initial Transaction. The making of the Term Loans
and the initial Revolving Loans and the issuance of the initial Letter of Credit
shall be subject to the prior or simultaneous fulfillment of the following
conditions:
     (a) Documents. The Agent shall have received the following:
     (i) A Revolving Note and a Term Note drawn to the order of each Bank
executed by a duly authorized officer (or officers) of the Borrowers and dated
the Closing Date.
     (ii) The Security Documents duly executed by the respective parties
thereto.
     (iii) A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of each Borrower dated as of the Closing Date and
certifying to the following:
     (A) A true and accurate copy of the corporate (or other) resolutions of
such Borrower authorizing the execution, delivery and performance of the Loan
Documents to which such Borrower is a party contemplated hereby and thereby;
     (B) The incumbency, names, titles and signatures of the officers of such
Borrower authorized to execute the Loan Documents to which such Borrower is a
party and to request Advances;
     (C) A true and accurate copy of the Articles of Incorporation (or the
equivalent) of such Borrower with all amendments thereto, certified by the
appropriate governmental official of the jurisdiction of organization as of a
date acceptable to the Agent or, if previously

- 41 -



--------------------------------------------------------------------------------



 



delivered and certified to the Agent, a certification that such Articles of
Incorporation (or the equivalent) remain unchanged and in full force and effect;
and
     (D) A true and accurate copy of the bylaws (or other constituent
documents), including all amendments thereto, for such Borrower or, if
previously delivered and certified to the Agent, a certification that such
bylaws (or other constituent documents) remain unchanged and in full force and
effect.
     (iv) A certificate of good standing for each Borrower in the jurisdiction
of its incorporation or organization and in the jurisdictions where the
character of the properties owned or leased by such Borrower or the Business
conducted by such Borrower makes such qualification necessary, certified by the
appropriate governmental officials as of a date acceptable to the Agent.
     (v) Evidence reasonably satisfactory to the Agent and the Banks that the
Permitted IPO has occurred substantially in accordance with the Dolan Media
Registration Statement, raising net cash proceeds (as defined in the definition
of Permitted IPO) of not less than $125,000,000.
     (vi) Evidence reasonably satisfactory to the Agent and the Banks that all
Preferred Stock has been redeemed.
     (vii) A consolidated pro forma balance sheet of the Borrowers as at the
Closing Date, adjusted to give effect to the consummation of the Permitted IPO,
consistent in all material respects with the sources and uses of cash as
previously described to the Agent and the Banks and the forecasts previously
provided to the Banks.
     (viii) A compliance certificate based on the consolidated pro forma balance
sheet of the Borrowers delivered pursuant to Section 3.1(a)(vii) calculating
(after giving effect to the Permitted IPO) the Senior Leverage Ratio and
demonstrating pro forma compliance with all financial covenants and ratios set
forth in Sections 6.17 and 6.18.
     (ix) Evidence reasonably satisfactory to the Agent that the Agent is named
as an additional insured or loss payee in respect of the insurance required to
be maintained by the Borrowers pursuant to Section 5.3, on terms reasonably
acceptable to the Agent.
     (x) A certificate dated the Closing Date of the chief executive officer or
chief financial officer of each Borrower certifying on behalf of each Borrower
as to the matters set forth in Sections 3.2(a), (b) and (c) below.
     (b) Opinion. The Agent shall have received a written legal opinion of
counsel to the Borrowers addressing the Loan Documents in form and substance
satisfactory to the Agent.

- 42 -



--------------------------------------------------------------------------------



 



     (c) Compliance. Each Borrower shall have performed and complied with all
agreements, terms and conditions contained in this Agreement required to be
performed or complied with by such Borrower prior to or simultaneously with the
Closing Date.
     (d) Security Documents. All Security Documents (or financing statements
with respect thereto) shall have been appropriately filed or recorded to the
satisfaction of the Agent; any pledged collateral shall have been duly delivered
to the Agent; and the priority and perfection of the Liens created by the
Security Documents shall have been established to the satisfaction of the Agent
and its counsel.
     (e) Other Matters. All corporate and legal proceedings relating to the
Borrowers and all instruments and agreements in connection with the transactions
contemplated by this Agreement shall be satisfactory in scope, form and
substance to the Agent, the Banks and the Agent’s special counsel, and the Agent
shall have completed due diligence with respect to the Borrowers to its and the
Majority Banks’ satisfaction and shall have received all information and copies
of all documents, including records of corporate proceedings, as any Bank or
such special counsel may reasonably have requested in connection therewith, such
documents where appropriate to be certified by proper corporate or governmental
authorities.
     (f) Fees and Expenses. The Agent shall have received for itself and for the
account of the Banks all fees and other amounts due and payable by the Borrowers
on or prior to the Closing Date, including the reasonable fees and expenses of
counsel to the Agent payable pursuant to Section 9.2.
     Section 3.2 Conditions Precedent to all Loans and Letters of Credit. The
obligation of the Banks to make any Loans hereunder (including the Term Loans
and the initial Revolving Loans) and of the LC Bank to issue each Letter of
Credit (including the initial Letter of Credit) shall be subject to the
fulfillment of the following conditions:
     (a) Representations and Warranties. The representations and warranties
contained in Article IV shall be true and correct in all material respects on
and as of the Closing Date and on the date of each Revolving Loan or the date of
issuance of each Letter of Credit with the same force and effect as if made on
such date (unless such representation or warranty is made as of a specific date,
in which case such representation or warranty shall be true and correct in all
material respects as of such specific date).
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date and on the date of each Revolving Loan or the
date of issuance of each Letter of Credit or will exist after giving effect to
the Revolving Loans made on such date or the Letter of Credit so issued.
     (c) Solvency. Notwithstanding any provision herein to the contrary, the
Borrower or Borrowers that will be the recipient of the proceeds of the
requested Loan or the applicant on the requested Letter of Credit shall not be,
on the date of such requested Revolving Loan or the date of issuance of such
Letter of Credit, insolvent, or have had a

- 43 -



--------------------------------------------------------------------------------



 



custodian, trustee or receiver appointed for such Borrower(s) on a substantial
part of the property thereof.
     (d) Notices and Requests. The Agent shall have received the Borrowers’
Agent’s request for such Loans as required under Section 2.2 (or, with respect
to an Incremental Term Loan, Section 2.13(b)(i)) or its application for such
Letters of Credit specified under Section 2.9.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     To induce the Banks to enter into this Agreement and to make Loans
hereunder and to induce the LC Bank to issue Letters of Credit, each Borrower
represents and warrants to the Banks and the Agent for itself and each other
Borrower, both before and after giving effect to the Related Transactions:
     Section 4.1 Organization, Standing, Etc. Each Borrower is a corporation or
limited liability company duly organized and validly existing and in good
standing under the laws of the jurisdiction of its organization. Each Borrower
has all requisite corporate or limited liability company power and authority to
carry on its business as now conducted, to enter into this Agreement and to
issue the Notes and to perform its obligations under the Borrower Loan
Documents. Each of the Borrowers (a) holds all certificates of authority,
licenses and permits necessary to carry on its business as presently conducted
in each jurisdiction in which it is carrying on such business, except where the
failure to hold such certificates, licenses or permits would not constitute a
Material Adverse Occurrence, and (b) is duly qualified and in good standing as a
foreign corporation (or other organization) in each jurisdiction in which the
character of the properties owned, leased or operated by it or the business
conducted by it makes such qualification necessary and the failure so to qualify
would permanently preclude such Borrower from enforcing its rights with respect
to any assets or constitute a Material Adverse Occurrence.
     Section 4.2 Authorization and Validity. The execution, delivery and
performance by each Borrower of the Borrower Loan Documents to which it is a
party have been duly authorized by all necessary corporate or limited liability
company action by such Borrower. This Agreement constitutes, and the Notes and
other Borrower Loan Documents when executed will constitute, the legal, valid
and binding obligations of each Borrower, enforceable against such Borrower in
accordance with their respective terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.
     Section 4.3 No Conflict; No Default. The execution, delivery and
performance by each Borrower of the Borrower Loan Documents will not (a) violate
in any material respect any provision of any law, statute, rule or regulation or
any order, writ, judgment, injunction, decree, determination or award of any
court, governmental agency or arbitrator presently in effect having
applicability to such Borrower, (b) violate or contravene any provision of the
Articles of Incorporation, bylaws or limited liability company agreement of such
Borrower, or (c) result in a breach of or constitute a default under any
indenture, loan or credit agreement or any other

- 44 -



--------------------------------------------------------------------------------



 



agreement, lease or instrument to which such Borrower is a party or by which it
or any of its properties may be bound or result in the creation of any Lien
thereunder which breach or default could reasonably be expected to constitute a
Material Adverse Occurrence. No Borrower is in default under or in violation of
any such law, statute, rule or regulation, order, writ, judgment, injunction,
decree, determination or award or any such indenture, loan or credit agreement
or other agreement, lease or instrument in any case in which the consequences of
such default or violation could reasonably be expected to constitute a Material
Adverse Occurrence.
     Section 4.4 Government Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of any Borrower to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, the Borrower Loan Documents, except for any
necessary filing or recordation of or with respect to any of the Security
Documents.
     Section 4.5 Financial Statements and Condition. The audited consolidated
financial statements for Dolan Media and its Subsidiaries as at December 31,
2006 and the unaudited interim consolidated financial statements for Dolan Media
and its Subsidiaries as at March 31, 2007, as heretofore furnished to the Banks,
have been prepared in accordance with GAAP on a consistent basis (except for the
absence of footnotes and subject to year-end audit adjustments as to the interim
statements) and fairly present the financial condition of the Borrowers as at
such date and the results of its operations and changes in financial position
for the period then ended. As of the dates of such financial statements, no
Borrower had any material obligation, contingent liability, liability for taxes
or long-term lease obligation which is not reflected in such financial
statements or in the notes thereto. Since December 31, 2006, there has been no
Material Adverse Occurrence.
     Section 4.6 Litigation. Except as set forth on Schedule 4.6 hereto, there
are no actions, suits or proceedings pending or, to the knowledge of any
Borrower, threatened against or affecting any Borrower or any of their
properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality which could reasonably be expected to
constitute a Material Adverse Occurrence, and there are no unsatisfied judgments
against any Borrower, the satisfaction or payment of which would constitute a
Material Adverse Occurrence.
     Section 4.7 Environmental, Health and Safety Laws. There does not exist any
violation by any Borrower of any applicable federal, state or local law, rule or
regulation or order of any government, governmental department, board, agency or
other instrumentality relating to environmental, pollution, health or safety
matters which has or could reasonably be expected to impose a material liability
on a Borrower or which has required or could reasonably be expected to require a
material expenditure by a Borrower to cure. No Borrower has received any notice
to the effect that any part of its operations or properties is not in material
compliance with any such law, rule, regulation or order or notice that it or its
property is the subject of any governmental investigation evaluating whether any
remedial action is needed to respond to any release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to constitute a Material Adverse Occurrence. Except
as set out on Schedule 4.7 attached hereto, no Borrower has knowledge that it or
its property will

- 45 -



--------------------------------------------------------------------------------



 



become subject to environmental laws or regulations during the term of this
Agreement, compliance with which could reasonably be expected to require Capital
Expenditures which would constitute a Material Adverse Occurrence.
     Section 4.8 ERISA. Each Plan is in substantial compliance with all
applicable requirements of ERISA and the Code and with all material applicable
rulings and regulations issued under the provisions of ERISA and the Code
setting forth those requirements. No Reportable Event has occurred and is
continuing with respect to any Plan. All of the minimum funding standards
applicable to such Plans have been satisfied and there exists no event or
condition which would reasonably be expected to result in the institution of
proceedings to terminate any Plan under Section 4042 of ERISA. With respect to
each Plan subject to Title IV of ERISA, as of the most recent valuation date for
such Plan prior to the Closing Date, the present value (determined on the basis
of reasonable assumptions employed by the independent actuary for such Plan and
previously furnished in writing to the Banks) of such Plan’s projected benefit
obligations did not exceed the fair market value of such Plan’s assets.
     Section 4.9 Federal Reserve Regulations. No Borrower is engaged principally
or as one of its important activities in the business of extending credit for
the purpose of purchasing or carrying margin stock (as defined in Regulation U
of the Board). The value of all margin stock owned by each Borrower does not
constitute more than 25% of the value of the assets of such Borrower.
     Section 4.10 Title to Property; Leases; Liens; Subordination. Each Borrower
has (a) good and marketable title to its real properties and (b) good and
sufficient title to, or valid, subsisting and enforceable leasehold interest in,
its other material properties, including all real properties, other properties
and assets, referred to as owned by a Borrower in the most recent financial
statement referred to in Section 5.1 (other than property disposed of since the
date of such financial statements in the ordinary course of business). None of
such properties is subject to a Lien, except as allowed under Section 6.14. No
Borrower has subordinated any of its rights under any obligation owing to it to
the rights of any other person.
     Section 4.11 Taxes. Each Borrower has filed all federal, state and material
local tax returns required to be filed and has paid or made provision for the
payment of all taxes due and payable pursuant to such returns and pursuant to
any assessments made against it or any of its property and all other taxes, fees
and other charges imposed on it or any of its property by any governmental
authority (other than taxes, fees or charges the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in accordance with GAAP have been provided on the
books of such Borrower). No material tax Liens have been filed and no material
claims are being asserted with respect to any such taxes, fees or charges. The
charges, accruals and reserves on the books of the Borrowers in respect of taxes
and other governmental charges are adequate in all material respects and the
Borrowers know of no proposed material tax assessment against it.
     Section 4.12 Trademarks, Patents. Each Borrower possesses or has the right
to use all of the patents, trademarks, trade names, service marks and
copyrights, and applications therefor, and all technology, know-how, processes,
methods and designs used in the conduct of its business, without known conflict
with the rights of others.

- 46 -



--------------------------------------------------------------------------------



 



     Section 4.13 Force Majeure. Since the date of the most recent financial
statement referred to in Section 5.1, the business, properties and other assets
of the Borrowers have not been materially and adversely affected in any way as
the result of any fire or other casualty, strike, lockout, or other labor
trouble, embargo, sabotage, confiscation, condemnation, riot, civil disturbance,
activity of armed forces or act of God.
     Section 4.14 Investment Company Act. No Borrower is an “investment company”
or a company “controlled” by an investment company within the meaning of the
Investment Company Act of 1940, as amended.
     Section 4.15 [Intentionally Omitted.]
     Section 4.16 Retirement Benefits. Except as set forth on Schedule 4.16 and
except as required under Section 4980B of the Code, Section 601 of ERISA or
applicable state law, no Borrower is obligated to provide post-retirement
medical or insurance benefits with respect to employees or former employees.
     Section 4.17 Full Disclosure. Subject to the following sentence, neither
the Registration Statement, financial statements referred to in Section 5.1 nor
any other certificate, written statement, exhibit or report furnished by or on
behalf of the Borrowers in connection with or pursuant to this Agreement
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements contained therein not misleading
in any material respect. Certificates or statements furnished by or on behalf of
the Borrowers to the Banks consisting of projections or forecasts of future
results or events have been prepared in good faith and based on good faith
estimates and assumptions of the management of the Borrowers, and, as of the
Closing Date, the Borrowers have no reason to believe that such projections or
forecasts are not reasonable.
     Section 4.18 Subsidiaries. As of the date of this Agreement, each
Subsidiary of the Borrowers’ Agent is a Borrower and the Borrowers have no
Subsidiaries other than those listed on Schedule 4.18, which sets forth the
number and percentage of the shares of each class of Equity Interests owned
beneficially or of record by the Borrowers, and the jurisdiction of organization
of each Borrower.
     Section 4.19 Labor Matters. To the knowledge of any Borrower, there are no
pending or threatened strikes, lockouts or slowdowns against the Borrowers. No
Borrower has been or is in violation in any material respect of the Fair Labor
Standards Act or any other applicable federal, state, local or foreign law
dealing with such matters, which violation would cause a Material Adverse
Occurrence. All payments due from any Borrower on account of wages and employee
health and welfare insurance and other benefits (in each case, except for de
minimus amounts), have been paid or accrued as a liability on the books of such
Borrower. The consummation of the transactions contemplated under the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Borrower is bound.
     Section 4.20 Solvency. After the making of any Loan and after giving effect
thereto, (a) the fair value of the assets of the Borrowers taken as a whole, at
a fair valuation, will exceed

- 47 -



--------------------------------------------------------------------------------



 



the Borrowers’ aggregate debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Borrowers
taken as a whole will be greater than the amount that will be required to pay
the probable liability of the Borrowers’ aggregate debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Borrower will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) no Borrower will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is proposed to be conducted following the Closing Date.
     Section 4.21 Anti-Terrorism Law Compliance. None of the Borrowers is
subject to or in violation of any law, regulation or list of any government
agency including the U.S. Office of Foreign Asset Control list, Executive Order
13224 or the USA Patriot Act) that prohibits or limits the conduct of business
with or receiving of funds, goods or services to or for the benefit of certain
Persons specified therein or that prohibits or limits any Bank from making any
Advance or extension of credit to any Borrower or from otherwise conducting
business with any Borrower.
ARTICLE V
AFFIRMATIVE COVENANTS
     Until any obligation of the Banks hereunder to make the Term Loans and
Revolving Loans and of the LC Bank to issue Letters of Credit shall have expired
or been terminated and the Notes and all of the other Obligations have been paid
in full and all outstanding Letters of Credit shall have expired or the
liability of the LC Bank thereon shall have otherwise been discharged or
otherwise collateralized pursuant to Section 2.10, unless the Agent and the
Majority Banks shall otherwise consent in writing:
     Section 5.1 Financial Statements and Reports. The Borrowers’ Agent will
furnish to the Agent, on behalf of the Banks:
     (a) As soon as available and in any event within 90 days after the end of
each fiscal year of the Borrowers, the consolidated financial statements of the
Borrowers consisting of at least statements of income, cash flow and changes in
stockholders’ equity, and a consolidated balance sheet as at the end of such
year, setting forth in each case in comparative form corresponding figures from
the previous annual audit, and the consolidating financial statements of the
Borrowers consisting of at least statements of income and balance sheets as at
the end of such year, certified without qualification by McGladrey & Pullen, LLP
or other independent certified public accountants of recognized national
standing selected by the Borrowers and acceptable to the Agent, together with
any management letters, management reports or other reasonably supplementary
comments or reports to the Borrowers’ Agent or its board of directors furnished
by such accountants; provided, however, that so long as the Borrowers are
required to file reports on Form 10-K with the Securities and Exchange
Commission pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of
1934, as amended, the Borrowers shall be deemed to have fulfilled their
obligations to furnish the Agent the financial statements, management letters,
management reports or other supplementary

- 48 -



--------------------------------------------------------------------------------



 



comments or reports in respect of any fiscal year by furnishing to the Agent a
copy of said report for such fiscal year by the date prescribed in this
Section 5.1(a).
     (b) Together with the audited financial statements required under
Section 5.1(a), a statement by the accounting firm performing such audit to the
effect that it has reviewed this Agreement and that in the course of performing
its examination nothing came to its attention that caused it to believe that any
Default or Event of Default exists, or, if such Default or Event of Default
exists, describing its nature.
     (c) As soon as available and in any event within 45 days after the end of
each fiscal quarter, unaudited consolidated statements of income for the
Borrowers for such quarter and for the period from the beginning of such fiscal
year to the end of such quarter, a consolidated balance sheet of the Borrowers
as at the end of such quarter, setting forth in each case in comparative form
figures for the corresponding period for the preceding fiscal year, and a
comparison of actual and budgeted revenue and Adjusted EBITDA for each business
unit of the Borrowers for such quarter and the period from the beginning of such
fiscal year to the end of such quarter, with corresponding figures for the prior
fiscal year, together with an unaudited consolidated statement of cash flow for
the Borrowers for such quarter and for the period from the beginning of such
fiscal year to the end of such quarter, setting forth in comparative form
figures for the corresponding period for the preceding fiscal year, accompanied
by a certificate signed by the chief financial officer of the Borrowers’ Agent,
on behalf of the Borrowers, stating that such financial statements present
fairly the financial condition and cash flow of the Borrowers and that the same
have been prepared in accordance with GAAP (except for the absence of footnotes
and subject to year-end audit adjustments as to the interim statements);
provided, however, that so long as the Borrowers are required to file reports on
Form 10-Q with the Securities and Exchange Commission pursuant to Section 13(a)
or 15(d) of the Securities Exchange Act of 1934, as amended, the Borrowers shall
be deemed to have fulfilled their obligations to furnish the Agent the financial
statements, management letters, management reports or other supplementary
comments or reports in respect of any fiscal year by furnishing to the Agent a
copy of said report for such fiscal year by the date prescribed in this
Section 5.1(b).
     (d) As soon as practicable and in any event within 45 days after the end of
each fiscal quarter, a Compliance Certificate in the form attached hereto as
Exhibit D signed by the chief financial officer of the Borrowers’ Agent on
behalf of the Borrowers demonstrating in reasonable detail compliance (or
noncompliance, as the case may be) with Sections 6.17 and 6.18, as at the end of
such quarter and stating that as at the end of such quarter there did not exist
any Default or Event of Default or, if such Default or Event of Default existed,
specifying the nature and period of existence thereof and what action the
Borrowers proposes to take with respect thereto.
     (e) As soon as practicable and in any event within 90 days after the
beginning of each fiscal year of the Borrowers, statements of forecasted
consolidated and consolidating income for the Borrowers for each fiscal quarter
in such fiscal year and a forecasted consolidated balance sheet of the Borrowers
as at the end of such fiscal year, together with supporting assumptions,
consistent with the financial statements for prior

- 49 -



--------------------------------------------------------------------------------



 



reporting periods, all in reasonable detail and reasonably satisfactory in scope
to Majority Banks.
     (f) Promptly upon any officer of any Borrower becoming aware of any Default
or Event of Default, a notice describing the nature thereof and what action
Borrowers propose to take with respect thereto.
     (g) Promptly upon any officer of any Borrower becoming aware of the
occurrence, with respect to any Plan, of any Reportable Event or any Prohibited
Transaction, a notice specifying the nature thereof and what action the
Borrowers propose to take with respect thereto, and, when received, copies of
any notice from PBGC of intention to terminate or have a trustee appointed for
any Plan.
     (h) Promptly upon any officer of a Borrower becoming aware of any matter
that has resulted or is reasonably likely to result in a Material Adverse
Occurrence, a notice from the Borrowers’ Agent describing the nature thereof and
what action Borrowers propose to take with respect thereto.
     (i) Promptly upon any officer of a Borrower becoming aware of (i) the
commencement of any action, suit, investigation, proceeding or arbitration
before any court or arbitrator or any governmental department, board, agency or
other instrumentality affecting a Borrower or any property of such Person, or to
which a Borrower is a party (other than litigation where the insurance insures
against the damages claimed and the insurer has assumed defense of the
litigation without reservation) and in which an adverse determination or result
could reasonably be expected to constitute a Material Adverse Occurrence; or
(ii) any adverse development which occurs in any litigation, arbitration or
governmental investigation or proceeding previously disclosed by a Borrower
which, if determined adversely to a Borrower would constitute a Material Adverse
Occurrence, a notice from the Borrowers’ Agent describing the nature and status
thereof and what action the Borrowers propose to take with respect thereto.
     (j) Promptly upon the mailing or filing thereof, copies of each annual
report, proxy or financial statement or other report or communication sent to
any Borrower’s shareholders, and copies of all annual, regular, periodic and
special reports and registration statements which any Borrower may file or be
required to file with the Securities and Exchange Commission (or any successor
thereto) under Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, (or any successor thereto), or any national securities exchange, and
not otherwise required to be delivered to the Agent pursuant hereto.
     (k) From time to time, such other information regarding the business,
operation and financial condition of any Borrower as any Bank may reasonably
request.
     Section 5.2 Existence. Each Borrower will maintain its existence as a
corporation or other entity, as applicable, in good standing under the laws of
its jurisdiction of incorporation or formation and its qualification to transact
business in each jurisdiction where failure so to qualify would permanently
preclude such Borrower from enforcing its rights with respect to any material

- 50 -



--------------------------------------------------------------------------------



 



asset or would expose such Borrower to any material liability; provided,
however, that nothing herein shall prohibit the merger or liquidation of any
Subsidiary allowed under Section 6.1.
     Section 5.3 Insurance. Each Borrower shall maintain with financially sound
and reputable insurance companies such insurance as may be required by law and
such other insurance in such amounts and against such hazards as is customary in
the case of reputable firms engaged in the same or similar business and
similarly situated.
     Section 5.4 Payment of Taxes and Claims. Each Borrower shall file all
federal, state and all material local and other tax returns and reports which
are required by law to be filed by it and will pay before they become delinquent
all taxes, assessments and governmental charges and levies imposed upon it or
its property and all claims or demands of any kind (including those of
suppliers, mechanics, carriers, warehouses, landlords and other like Persons)
which, if unpaid, could reasonably be expected to result in the creation of a
Lien upon its property; provided that the foregoing items need not be paid if
they are being contested in good faith by appropriate proceedings, and as long
as such Borrower’s title to its property is not materially adversely affected,
its use of such property in the ordinary course of its business is not
materially interfered with and adequate reserves with respect thereto have been
set aside on Borrowers’ books in accordance with GAAP.
     Section 5.5 Inspection. Each Borrower shall permit any Person designated by
the Agent or the Majority Banks to visit and inspect any of the properties,
books and financial records of such Borrower to examine and to make copies of
the books of accounts and other financial records of such Borrower and to
discuss the affairs, finances and accounts of such Borrower with, and to be
advised as to the same by, its officers at such reasonable times and intervals
as the Agent or the Majority Banks may designate. So long as no Event of Default
exists, the expenses of the Agent or the Banks for such visits, inspections and
examinations shall be at the expense of the Agent and the Banks, but any such
visits, inspections and examinations made while any Event of Default is
continuing shall be at the expense of such Borrower.
     Section 5.6 Maintenance of Properties. Each Borrower will maintain its
properties used or useful in the conduct of its business in good condition,
repair and working order, ordinary wear and tear, maintenance and condemnation
and accidental casualty excepted, and supplied with all necessary equipment, and
make all necessary repairs, renewals, replacements, betterments and improvements
thereto, all as may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.
     Section 5.7 Books and Records. Each Borrower will keep records and books of
account in which complete entries will be made of its dealings, business and
affairs sufficient to permit the preparation of financial statements in
accordance with GAAP.
     Section 5.8 Compliance. Each Borrower will comply in all material respects
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject; provided, however, that failure so
to comply shall not be a breach of this covenant if such failure does not
constitute a Material Adverse Occurrence and such Borrower is acting in good
faith to cure such noncompliance. Without limiting the foregoing sentence,
(a) each Borrower will ensure that no person who owns a controlling interest in
or otherwise controls

- 51 -



--------------------------------------------------------------------------------



 



such Borrower is or shall be (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, and/or any other similar lists maintained
by OFAC pursuant to any authorizing statute, Executive Order or regulation or
(ii) a person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001), any related enabling legislation or any other
similar Executive Orders, and (b) without limiting clause (a) above, each
Borrower shall comply with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations.
     Section 5.9 ERISA. Each Borrower will maintain each Plan in compliance with
all material applicable requirements of ERISA and of the Code and with all
applicable rulings and regulations issued under the provisions of ERISA and of
the Code and will not, and will not permit any of the ERISA Affiliates to
(a) engage in any transaction in connection with which such Borrower or any of
the ERISA Affiliates would be subject to either a civil penalty assessed
pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of the
Code, in either case in an amount exceeding $50,000, (b) fail to make full
payment when due of all amounts which, under the provisions of any Plan, such
Borrower or any ERISA Affiliate is required to pay as contributions thereto, or
permit to exist any accumulated funding deficiency (as such term is defined in
Section 302 of ERISA and Section 412 of the Code), whether or not waived, with
respect to any Plan in an aggregate amount exceeding $50,000 or (c) fail to make
any payments in an aggregate amount exceeding $250,000 to any Multiemployer Plan
that such Borrower or any of the ERISA Affiliates may be required to make under
any agreement relating to such Multiemployer Plan or any law pertaining thereto.
     Section 5.10 Environmental Matters; Reporting. Each Borrower will observe
and comply with all laws, rules, regulations and orders of any government or
government agency relating to health, safety, pollution, hazardous materials or
other environmental matters to the extent non-compliance could reasonably be
expected to result in a material liability or otherwise constitute a Material
Adverse Occurrence. The Borrowers’ Agent will give the Agent prompt written
notice of any violation as to any environmental matter by any Borrower and of
the commencement of any judicial or administrative proceeding relating to
health, safety or environmental matters (a) in which an adverse determination or
result could reasonably be expected to result in the revocation of or have a
material adverse effect on any operating permits, air emission permits, water
discharge permits, hazardous waste permits or other permits held by any Borrower
which are material to the operations of such Borrower, or (b) which will or
could reasonably be expected to impose a material liability on such Borrower to
any Person or which will require a material expenditure by the Borrower to cure
any alleged problem or violation.
     Section 5.11 Further Assurances. Promptly upon request by the Agent or the
Majority Banks, each Borrower shall execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register, any and all deeds,
conveyances, mortgages, deeds of trust, trust deeds, assignments, estoppel
certificates, financing statements and continuations thereof, notices of
assignment, transfers, certificates, assurances and other instruments as the
Agent or the Majority Banks may reasonably require from time to time in order:
(a) to carry out more effectively the purposes of the Loan Documents, including
to correct any defect or error that may be discovered in any Loan Document or in
the execution, acknowledgement or recordation thereof; (b) to perfect and
maintain the validity, effectiveness and priority of any security interests
intended to be created by the Loan Documents including the delivery of a
landlord waiver from any landlord

- 52 -



--------------------------------------------------------------------------------



 



required by the Agent or the Majority Banks; and (c) to better assure, convey,
grant, assign, transfer, preserve, protect and confirm unto the Banks the rights
granted now or hereafter intended to be granted to the Banks under any Loan
Document or under any other instrument executed in connection with any Loan
Document or that any Borrower may be or become bound to convey, mortgage or
assign to the Agent for the benefit of the Banks in order to carry out the
intention or facilitate the performance of the provisions of any Loan Document.
Upon receipt of Agent’s or Majority Banks’ request therefor, the Borrowers’
Agent shall furnish to the Banks evidence satisfactory to the Majority Banks of
every such recording, filing or registration.
ARTICLE VI
NEGATIVE COVENANTS
     Until any obligation of the Banks hereunder to make the Term Loans and
Revolving Loans and of the LC Bank to issue Letters of Credit shall have expired
or been terminated and the Notes and all of the other Obligations have been paid
in full and all outstanding Letters of Credit shall have expired or the
liability of the LC Bank thereon shall have otherwise been discharged or
otherwise collateralized pursuant to Section 2.10, unless the Majority Banks
shall otherwise consent in writing:
     Section 6.1 Merger. No Borrower will merge or consolidate or enter into any
analogous reorganization or transaction with any Person or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided, however,
any Borrower may be merged with or liquidated into Dolan Media or any other
Borrower that is a wholly-owned Subsidiary (in each case, if Dolan Media or such
Borrower that is a wholly-owned Subsidiary, as the case may be, is the surviving
entity).
     Section 6.2 Disposition of Assets. No Borrower will directly or indirectly,
sell, assign, lease, convey, transfer or otherwise dispose of (whether in one
transaction or a series of related transactions) any property (including
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:
     (a) dispositions of inventory, or used, worn-out or surplus equipment, all
in the ordinary course of business;
     (b) the sale of equipment to the extent that such equipment is exchanged
for credit against the purchase price of other equipment used in connection with
the Borrower’s business, or the proceeds of such sale are applied with
reasonable promptness to the purchase price of such other equipment;
     (c) sales or transfers of any property of a Borrower to another Borrower
that is a direct or indirect wholly-owned Subsidiary of Dolan Media;
     (d) the sale or discount, in each case without recourse and in the ordinary
course of business, of delinquent accounts and notes receivable arising in the
ordinary course of business, but only in connection with the good faith
compromise or collection thereof and not as part of any financing transaction;

- 53 -



--------------------------------------------------------------------------------



 



     (e) the lease or sublease in the ordinary course of business of a
non-material portion of its property or assets to any other Person, to the
extent such lease or sublease, as the case may be, does not and could not
reasonably be expected to interfere in any material respect with the business of
any Borrower and any interest or title of a lessor or sublessor under any lease
(whether a Capitalized Lease or an operating lease) permitted by this Agreement;
     (f) the sale of Investments permitted pursuant to Sections 6.12(c), (d),
(e), (f) and (g), in each case in the ordinary course of business; and
     (g) other dispositions of property with an aggregate net book value not
exceeding $5,000,000 per fiscal year.
     Section 6.3 Plans. No Borrower will permit any event to occur or condition
to exist which would permit any Plan to terminate under any circumstances which
would cause the Lien provided for in Section 4068 of ERISA to attach to any
assets of any Borrower; and no Borrower will permit, as of the most recent
valuation date for any Plan subject to Title IV of ERISA, the present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan and previously furnished in writing to the Banks) of such
Plan’s projected benefit obligations to exceed the fair market value of such
Plan’s assets by more than $250,000.
     Section 6.4 Change in Nature of Business. No Borrower will make any
material change in the nature of the business of such Borrower, as carried on at
the date hereof.
     Section 6.5 Acquisitions; Subsidiaries, Partnerships and Joint Ventures and
Ownership. No Borrower will do any of the following: (a) purchase or lease or
otherwise acquire all or substantially all of the assets of any Person, except
for purchases by, or other transfers to, any of the other Borrowers, and except
for Permitted Acquisitions; (b) form or enter into any partnership as a limited
or general partner or into any joint venture, except in connection with
Permitted Acquisitions; (c) except as a result of a transfer or other
disposition permitted hereunder, take any action which would result in a
decrease in a Borrower’s ownership in any Subsidiary including a decrease in the
percentage of the shares of any class of Equity Interest in any Subsidiary owned
by such Borrower; (d) form or acquire any Person that would thereby become a
Subsidiary unless, upon the closing of such formation or acquisition, such
Person fulfills the requirements of clauses (i) and (ii) below; (e) without the
prior written consent of the Agent, appoint, consent to the appointment of, or
otherwise elect a manager of APC other than Dolan APC LLC, Dolan Media or
another wholly-owned Subsidiary of Dolan Media; or (f) without the prior written
consent of the Agent, consent to a Lien on all or any part of the Equity
Interests in APC (other than a Lien in favor of the Agent for the benefit of the
Banks). Unless otherwise agreed by the Agent, substantially contemporaneously
with the closing of a Permitted Acquisition (i) the Equity Interests of the
acquired Person (or the Person acquiring such assets) shall, to the extent
owned, directly or indirectly, by a Borrower, be pledged to the Agent, and
(ii) such Person, to the extent it is or becomes a Subsidiary, shall enter into
documents reasonably requested by the Agent to provide that such Person shall be
obligated to repay the Loans and other amounts payable under the Loan Documents,
and to grant to the Agent a first priority security interest (and to perfect
such interest) subject to no other Liens, except for Liens

- 54 -



--------------------------------------------------------------------------------



 



permitted pursuant to Section 6.14 hereof, for the benefit of the Banks, in the
assets of such Person.
     Section 6.6 Negative Pledges. Except in connection with Indebtedness
secured by Liens permitted pursuant to Section 6.14(i), no Borrower will enter
into any agreement, bond, note or other instrument with or for the benefit of
any Person other than the Banks which would (i) prohibit such Borrower from
granting, or otherwise limit the ability of such Borrower to grant, to the Banks
any Lien on any assets or properties of such Borrower, or (ii) require such
Borrower to grant a Lien to any other Person if such Borrower grants any Lien to
the Banks. At the request of a Borrower, the Agent shall release its Lien on any
property subject to a Lien permitted pursuant to Section 6.14(i).
     Section 6.7 Restricted Payments. No Borrower will make any Restricted
Payments, other than (a) payments made under Acquisition Services Agreements,
(b) Restricted Payments made to repurchase stock of any Borrower owned by an
officer, director, consultant or employee of any Borrower in connection with the
termination of such officer’s, director’s, consultant’s or employee’s
employment, provided the aggregate amount of such Restricted Payments under this
Section 6.7(b) made by the Borrowers in any fiscal year does not exceed
$1,000,000, (c) Restricted Payments made from one Borrower to another Borrower,
(d) Restricted Payments consisting of dividends payable to members of APC other
than a Borrower pursuant to the terms of the APC LLC Agreement, (e) payments
made to stockholders of Dolan Media in connection with the redemption by Dolan
Media of all shares of Preferred Stock (including all shares of Series A
Preferred Stock and Series B Preferred Stock that will be issued to holders of
Series C Preferred Stock upon the conversion of the Series C Preferred Stock),
in each case so long as such redemption is funded solely with the proceeds of
the Permitted IPO, (f) Restricted Payments consisting of prepayments of
Indebtedness incurred in connection with Permitted Acquisitions or under
Acquisition Services Agreements so long as the aggregate amount prepaid by the
Borrowers does not exceed $5,000,000, and (g) payments made in satisfaction of
APC’s obligations under Section 7.7 of the APC LLC Agreement as such Section is
in effect on the Closing Date.
     Section 6.8 Transactions with Affiliates. No Borrower will (i) enter into
any transaction with any Affiliate of such Borrower, except (a) for those
transactions described on Schedule 6.8 or otherwise permitted under any Loan
Document, (b) for overhead expenses and similar items shared among the Borrowers
in a manner consistent with past practice, and (c) upon fair and reasonable
terms no less favorable than such Borrower would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate, or (ii) without the
prior written consent of the Majority Banks, amend, modify, supplement or waive,
or consent to the amendment, modification, supplement or waiver of, the terms of
the APC LLC Agreement relating to (A) dividends or other distributions on
account of the Equity Interests of APC (including those set forth in Article IV
thereof), (B) restrictions and conditions on Liens or on the Equity Interests in
APC (including those set forth in Section 7.3 and 7.4 thereof and the definition
of Permitted Transferee therein), and (C) the drag-along and tag-along rights
with respect to sale of the Equity Interests in, and assets of, APC (including
those set forth in Section 7.5 and 7.6 thereof).

- 55 -



--------------------------------------------------------------------------------



 



     Section 6.9 Accounting Changes. No Borrower will make any significant
change in accounting treatment or reporting practices, except as required by
GAAP, or change its fiscal year from a year end of each December 31.
     Section 6.10 [Intentionally Omitted.]
     Section 6.11 [Intentionally Omitted.]
     Section 6.12 Investments. No Borrower will acquire for value, make, have or
hold any Investments, except:
     (a) Investments existing on the date of this Agreement and described on
Schedule 6.12;
     (b) travel advances to management personnel and employees in the ordinary
course of business;
     (c) Investments in readily marketable direct obligations issued or
guaranteed by the United States or any agency thereof and supported by the full
faith and credit of the United States;
     (d) certificates of deposit or bankers’ acceptances issued by any
commercial bank organized under the laws of the United States or any State
thereof which has (i) combined capital and surplus of at least $100,000,000, and
(ii) a credit rating with respect to its unsecured indebtedness from a
nationally recognized rating service that is satisfactory to the Agent;
     (e) commercial paper given the highest rating by a nationally recognized
rating service;
     (f) repurchase agreements relating to securities issued or guaranteed as to
principal and interest by the United States of America with a term of not more
than seven (7) days; provided all such agreements shall require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;
     (g) other readily marketable Investments that are reasonably acceptable to
the Agent;
     (h) extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale of goods and services in the ordinary course of
business;
     (i) shares of stock, obligations or other securities received in settlement
of claims arising in the ordinary course of business;
     (j) Investments by any Borrower in any other Borrower that (i) is a direct
or indirect wholly-owned Subsidiary of Dolan Media, and (ii) at the time such
investment is made, is not insolvent, has not had a custodian, trustee or
receiver appointed for such

- 56 -



--------------------------------------------------------------------------------



 



Person or a substantial part of the property thereof, or is the debtor in any
bankruptcy, reorganization, debt arrangement, dissolution, liquidation or
similar proceeding.
     (k) Investments by any Borrower in APC, (i) to the extent existing on the
Closing Date, and (ii) to the extent made after the Closing Date in connection
with any Permitted Acquisition;
     (l) Permitted Acquisitions; and
     (m) any other Investments if the aggregate consideration therefor does not
exceed $5,000,000.
Any Investments under clauses (c), (d), (e) or (f) above must mature within one
year of the acquisition thereof by such Borrower.
     Section 6.13 Indebtedness. The Borrowers will not incur, create, issue,
assume or suffer to exist any Indebtedness, except:
     (a) the Obligations;
     (b) Current Liabilities, other than for borrowed money, incurred in the
ordinary course of business;
     (c) Indebtedness existing on the date of this Agreement and disclosed on
Schedule 6.13 hereto, but not including any extension or refinancing thereof;
     (d) Indebtedness secured by Liens permitted under Section 6.14 hereof, not
to exceed $2,500,000 in the aggregate in any fiscal year;
     (e) Indebtedness, including that under Acquisition Services Agreements,
incurred as seller financing of Permitted Acquisitions, provided, that rates of
interest on such Indebtedness shall not exceed the rates applicable to Prime
Rate Advances by more than 2.00% per annum (including deferred interest);
     (f) Indebtedness consisting of endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business;
     (g) the Rate Protection Obligations;
     (h) unsecured Indebtedness of any Borrower that is a direct or indirect
wholly-owned Subsidiary of Dolan Media to any other Borrower that, at the time
such Indebtedness is incurred, is not insolvent, has not had a custodian,
trustee or receiver appointed for such Person or a substantial part of the
property thereof, or is not the debtor in any bankruptcy, reorganization, debt
arrangement, dissolution, liquidation or similar proceeding.

- 57 -



--------------------------------------------------------------------------------



 



     (i) unsecured Indebtedness of APC to any other Borrower (i) to the extent
existing on the Closing Date, and (ii) to the extent incurred after the Closing
Date in connection with any Permitted Acquisition;
     (j) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 6.15;
     (k) unsecured Indebtedness constituting a “Put Note” issued by APC pursuant
to Section 7.7 of the APC LLC Agreement as such Section is in effect on the
Closing Date; and
     (l) unsecured Indebtedness otherwise complying with the terms hereof in an
aggregate principal amount outstanding not to exceed $5,000,000.
     Section 6.14 Liens. No Borrower will create, incur, assume or suffer to
exist any Lien, or enter into, or make any commitment to enter into, any
arrangement for the acquisition of any property through conditional sale,
lease-purchase or other title retention agreements, with respect to any property
now owned or hereafter acquired by such Borrower, except:
     (a) Liens granted to the Agent and the Banks under the Security Documents
to secure the Obligations;
     (b) Liens existing on the date of this Agreement and disclosed on
Schedule 6.14 hereto;
     (c) deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the Borrower;
     (d) Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payment therefor shall not at the time be
required to be made in accordance with the provisions of Section 5.4;
     (e) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens arising in the ordinary course of business, for sums not due or to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of Section 5.4;
     (f) Liens incurred or deposits or pledges made or given in connection with,
or to secure payment of, indemnity, performance or other similar bonds;
     (g) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by a
Borrower in excess of those set forth by regulations promulgated by the Board,
and (ii) such deposit account is not intended by such Borrower to provide
collateral to the depository institution;

- 58 -



--------------------------------------------------------------------------------



 



     (h) encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property and landlord’s Liens under
leases on the premises rented, which do not materially detract from the value of
such property or impair in any material respect the use thereof in the business
of a Borrower;
     (i) the interest of any lessor under any Capitalized Lease entered into
after the Closing Date or purchase money Liens on property acquired after the
Closing Date; provided, that, (i) the Indebtedness secured thereby is otherwise
permitted by this Agreement and (ii) such Liens are limited to the property
acquired and do not secure Indebtedness other than the related Capitalized Lease
Obligations or the purchase price of such property; and
     (j) Liens consisting of judgments or judicial attachment liens securing
judgments, decrees and attachments that do not constitute an Event of Default,
provided that foreclosure, levy or any other similar enforcement proceedings
have not been commenced with respect to such Liens.
     Section 6.15 Contingent Liabilities. No Borrower will: (i) other than
guarantees of obligations of other Borrowers, Contingent Obligations in respect
of Indebtedness permitted hereunder; Contingent Obligations for the benefit of
the Banks or any Rate Protection Provider, and the F&H Guaranty, endorse,
guarantee, contingently agree to purchase or to provide funds for the payment
of, or otherwise become contingently liable upon, any obligation of any other
Person, except by the endorsement of negotiable instruments for deposit or
collection (or similar transactions) in the ordinary course of business,
(ii) agree to maintain the net worth or working capital of, or provide funds to
satisfy any other financial test applicable to, any other Person, or (iii) enter
into or be a party to any contract for the purchase or lease of materials,
supplies or other property or services if such contract requires that payment be
made by it regardless of whether or not delivery is ever made of such materials,
supplies or other property or services; and except, in any event, Contingent
Obligations existing on the date of this Agreement and described on
Schedule 6.15 and Contingent Obligations for the benefit of the Banks.
     Section 6.16 [Intentionally Omitted].
     Section 6.17 Fixed Charge Coverage Ratio. The Borrowers will not permit the
Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter for the
four consecutive fiscal quarters ending on that date, to be less than 1.20 to
1.00.
     Section 6.18 Senior Leverage Ratio. The Borrowers will not permit the
Senior Leverage Ratio, as of the last day of any fiscal quarter, to be more than
4.50 to 1.00.
     Section 6.19 Loan Proceeds. No Borrower will use any part of the proceeds
of any Loan or Advances directly or indirectly, and whether immediately,
incidentally or ultimately, (a) to purchase or carry margin stock (as defined in
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose or (b) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of Regulations U or X of the
Board.

- 59 -



--------------------------------------------------------------------------------



 



     Section 6.20 Sale and Leaseback Transactions. No Borrower will enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, and thereafter lease such property for the same or a
substantially similar purpose or purposes as the property sold or transferred.
     Section 6.21 Hedging Agreements. No Borrower will enter into any hedging
arrangements other than with a Rate Protection Provider.
ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES
     Section 7.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:
     (a) The Borrowers shall fail to make when due, whether by acceleration or
otherwise, any payment of interest on the Note, any fee or other amount required
to be made to the Agent, the LC Bank or any Bank pursuant to the Loan Documents
or any payment on any Rate Protection Obligation, and such failure shall
continue for five (5) or more days, or the Borrowers shall fail to make when
due, whether by acceleration or otherwise, any payment of principal on the Note.
     (b) Any representation or warranty made by or on behalf of any Borrower in
this Agreement or any other Loan Document or by or on behalf of any Borrower in
any certificate, statement, report or document herewith or hereafter furnished
to any Bank, the LC Bank or the Agent pursuant to this Agreement or any other
Loan Document shall prove to have been false or misleading in any material
respect on the date as of which the facts set forth are stated or certified.
     (c) Any Borrower shall fail to comply with Sections 5.2 or 5.3 hereof or
any Section of Article VI hereof.
     (d) Any Borrower shall fail to comply with any other agreement, covenant,
condition, provision or term contained in this Agreement (other than those
hereinabove set forth in this Section 7.1) and such failure to comply shall
continue for 30 days after whichever of the following dates is the earliest:
(i) the date any Borrower or the Borrowers’ Agent gives notice of such failure
to the Banks, (ii) the date any Borrower should have given notice of such
failure to the Agent pursuant to Section 5.1(f), or (iii) the date the Agent or
any Bank gives notice of such failure to the Borrower.
     (e) Any default (however denominated or defined) shall occur under any
Security Document.
     (f) Any Material Borrower or any combination of other Borrowers that, in
the aggregate, generate or own ten percent (10%) or more of the total revenues
and/or assets of the Business Information Division and/or Professional Services
Division of Dolan Media, as determined by reference to the most recent report on
Form 10-Q or Form 10-K, as the case may be, with respect to the Borrowers filed
with the Securities and Exchange Commission, for the year to date or twelve
month period, as applicable, covered thereby,

- 60 -



--------------------------------------------------------------------------------



 



shall become insolvent or shall generally not pay its debts as they mature or
shall apply for, shall consent to, or shall acquiesce in the appointment of a
custodian, trustee or receiver of such Person(s) or for a substantial part of
the property thereof or, in the absence of such application, consent or
acquiescence, a custodian, trustee or receiver shall be appointed for any such
Person(s) or for a substantial part of the property thereof and shall not be
discharged within 60 days, or any such Person(s) shall make an assignment for
the benefit of creditors.
     (g) Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against any
Borrower and, if instituted against any such Borrower(s), shall have been
consented to or acquiesced in by such Borrower(s), or shall remain undismissed
for 60 days, or an order for relief shall have been entered against such
Borrower(s).
     (h) Any dissolution or liquidation proceeding not permitted by Section 6.1
shall be instituted by or against any Borrower, and, if instituted against any
Borrower, shall be consented to or acquiesced in by such Borrower or shall
remain for 30 days undismissed.
     (i) A judgment or judgments for the payment of money in excess of the sum
of $1,000,000 in the aggregate shall be rendered against any Borrower and either
(i) the judgment creditor executes on such judgment or (ii) such judgment
remains unpaid or undischarged for more than 45 days from the date of entry
thereof or such longer period during which execution of such judgment shall be
stayed during an appeal from such judgment.
     (j) The maturity of any material Indebtedness of any Borrower (other than
Indebtedness under this Agreement) shall be accelerated, or any Borrower shall
fail to pay any such material Indebtedness when due (after the lapse of any
applicable grace period) or, in the case of such Indebtedness payable on demand,
when demanded (after the lapse of any applicable grace period), or any event
shall occur or condition shall exist and shall continue for more than the period
of grace, if any, applicable thereto and shall have the effect of causing, or
permitting the holder of any such Indebtedness or any trustee or other Person
acting on behalf of such holder to cause, such material Indebtedness to become
due prior to its stated maturity or to realize upon any collateral given as
security therefor. For purposes of this Section, Indebtedness of any Borrower
shall be deemed “material” if it exceeds $1,000,000 as to any item of
Indebtedness or in the aggregate for all items of Indebtedness with respect to
which any of the events described in this Section 7.1(j) has occurred.
     (k) Any execution or attachment shall be issued whereby any substantial
part of the property of any Borrower shall be taken or attempted to be taken and
the same shall not have been vacated or stayed within 45 days after the issuance
thereof purported to be covered thereby with an aggregate fair market value of
greater than $250,000.
     (l) Any Security Document shall, at any time, cease to be in full force and
effect or shall be judicially declared null and void, or the validity or
enforceability thereof

- 61 -



--------------------------------------------------------------------------------



 



shall be contested by any Borrower, or the Agent or the Banks shall cease to
have a valid and perfected and, except to the extent permitted by the terms
hereof or thereof, first priority, security interest in any of the collateral
described therein.
     (m) Any Change of Control shall occur.
     Section 7.2 Remedies. If (a) any Event of Default described in Sections 7.1
(f), (g) or (h) shall occur with respect to any Borrower, the Commitments shall
automatically terminate and the Notes and all other Obligations shall
automatically become immediately due and payable, and the Borrowers shall
without demand pay into the Holding Account an amount equal to the aggregate
face amount of all outstanding Letters of Credit; or (b) any other Event of
Default shall occur and be continuing, then, upon receipt by the Agent of a
request in writing from the Majority Banks, the Agent shall take any of the
following actions so requested: (i) declare the Commitments terminated,
whereupon the Commitments shall immediately terminate, (ii) declare the
outstanding unpaid principal balance of the Notes, the accrued and unpaid
interest thereon and all other Obligations to be forthwith due and payable,
whereupon the Notes, all accrued and unpaid interest thereon and all such
Obligations shall immediately become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything in this Agreement or in the Notes to the
contrary notwithstanding, and (iii) demand that the Borrowers pay into the
Holding Account an amount equal to the aggregate face amount of all outstanding
Letters of Credit. Upon the occurrence of any of the events described in clause
(a) of the preceding sentence, or upon the occurrence of any of the events
described in clause (b) of the preceding sentence when so requested by the
Majority Banks, the Agent may exercise all rights and remedies under any of the
Loan Documents, and enforce all rights and remedies under any applicable law.
     Section 7.3 Offset. In addition to the remedies set forth in Section 7.2,
upon the occurrence of any Event of Default and thereafter while the same be
continuing, each Borrower hereby irrevocably authorizes each Bank to set off
immediately, without any notice, any Obligations owed to such Bank against all
deposits and credits of such Borrower with, and any and all claims of such
Borrower against, such Bank. Such right shall exist whether or not such Bank
shall have made any demand hereunder or under any other Loan Document, whether
or not the Obligations, or any part thereof, or deposits and credits held for
the account of the Borrowers is or are matured or unmatured, and regardless of
the existence or adequacy of any collateral, guaranty or any other security,
right or remedy available to such Bank or the Banks. Each Bank agrees that, as
promptly as is reasonably possible after the exercise of any such setoff right,
it shall notify the Borrowers’ Agent of its exercise of such setoff right;
provided, however, that the failure of any Bank to provide such notice shall not
affect the validity of the exercise of such setoff rights. Nothing in this
Agreement shall be deemed a waiver or prohibition of or restriction on any Bank
to all rights of banker’s Lien, setoff and counterclaim available pursuant to
law.
ARTICLE VIII
THE AGENT
     The following provisions shall govern the relationship of the Agent with
the Banks.

- 62 -



--------------------------------------------------------------------------------



 



     Section 8.1 Appointment and Authorization. Each Bank appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such respective powers under the Loan Documents as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto. Neither the Agent nor any of its directors, officers or employees shall
be liable for any action taken or omitted to be taken by it under or in
connection with the Loan Documents, except for any such Person’s own gross
negligence or willful misconduct. The Agent shall act as an independent
contractor in performing its obligations as Agent hereunder. The duties of the
Agent shall be mechanical and administrative in nature, and nothing herein
contained shall be deemed to create any fiduciary relationship among or between
the Agent, any Borrower or the Banks.
     Section 8.2 Note Holders. The Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with it,
signed by such payee and in form satisfactory to the Agent.
     Section 8.3 Consultation With Counsel. The Agent may consult with legal
counsel selected by it and shall not be liable for any action taken or suffered
in good faith by it in accordance with the advice of such counsel.
     Section 8.4 Loan Documents. The Agent shall not be responsible to any Bank
for any recitals, statements, representations or warranties in any Loan Document
or be under a duty to examine or pass upon the validity, effectiveness,
genuineness or value of any of the Loan Documents or any other instrument or
document furnished pursuant thereto, and the Agent shall be entitled to assume
that the same are valid, effective and genuine and what they purport to be.
     Section 8.5 USBNA and Affiliates. With respect to its Commitments and the
Loans made by it, USBNA shall have the same rights and powers under the Loan
Documents as any other Bank and may exercise the same as though it were not the
Agent consistent with the terms thereof, and USBNA and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrowers as if it were not the Agent.
     Section 8.6 Action by Agent. Except as may otherwise be expressly stated in
this Agreement, the Agent shall be entitled to use its discretion with respect
to exercising or refraining from exercising any rights which may be vested in it
by, or with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, the Loan Documents. The
Agent shall be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Majority Banks, and such instructions shall be binding upon all holders of
Notes; provided, however, that the Agent shall not be required to take any
action which exposes the Agent to personal liability or which is contrary to the
Loan Documents or applicable law. The Agent shall incur no liability under or in
respect of any of the Loan Documents by acting upon any notice, consent,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties and to be consistent
with the terms of this Agreement.
     Section 8.7 Credit Analysis. Each Bank has made, and shall continue to
make, its own independent investigation or evaluation of the operations,
business, property and condition, financial and otherwise, of any Borrower in
connection with entering into this Agreement and

- 63 -



--------------------------------------------------------------------------------



 



has made its own appraisal of the creditworthiness of each Borrower. Except as
explicitly provided herein, the Agent has no duty or responsibility, either
initially or on a continuing basis, to provide any Bank with any credit or other
information with respect to such operations, business, property, condition or
creditworthiness, whether such information comes into its possession on or
before the first Event of Default or at any time thereafter.
     Section 8.8 Notices of Event of Default, Etc. In the event that the Agent
shall have acquired actual knowledge of any Event of Default or Default, the
Agent shall promptly give notice thereof to the Banks. The Agent shall not be
deemed to have knowledge or notice of any Default or Event of Default, except
with respect to actual defaults in the payment of principal, interest and fees
required to be paid to the Agent for its own account or for the account of the
Banks, unless the Agent shall have received written notice from a Bank or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.
     Section 8.9 Indemnification. Each Bank agrees to indemnify the Agent, as
Agent (to the extent not reimbursed by the Borrowers), ratably according to such
Bank’s share of the aggregate Commitments from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on or incurred by the Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Agent under the Loan
Documents, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s or any of its
director’s, officer’s or employee’s gross negligence or willful misconduct. No
payment by any Bank under this Section shall relieve any Borrower of any of its
obligations under this Agreement.
     Section 8.10 Payments and Collections. All funds received by the Agent in
respect of any payments made by any Borrower on the Term Notes shall be
distributed promptly on the date of receipt thereof by the Agent among the
Banks, in like currency and funds as received, ratably according to each Bank’s
Term Loan Percentage. All funds received by the Agent in respect of any payments
made by any Borrower on the Revolving Notes, Revolving Commitment Fees or Letter
of Credit Fees shall be distributed promptly on the date of receipt thereof by
the Agent among the Banks, in like currency and funds as received, ratably
according to each Bank’s Revolving Percentage. After any Event of Default has
occurred, all funds received by the Agent, whether as payments by the Borrowers
or as realization on collateral or on any guaranties, shall (except as may
otherwise be required by law) be distributed by the Agent in the following
order: (a) first to the Agent or any Bank that has incurred unreimbursed costs
of collection with respect to any Obligations hereunder, ratably to the Agent
and each Bank in the proportion that the costs incurred by the Agent or such
Bank bear to the total of all such costs incurred by the Agent and all Banks;
(b) next to the Agent for the pro rata account of (i) the Banks (in accordance
with their respective Total Percentages) for application on the Notes and
(ii) the Rate Protection Providers (in accordance with their outstanding and
owed Rate Protection Obligations) for application on the Rate Protection
Agreements; (c) next to the Agent for the account of the Banks (in accordance
with their respective Revolving Percentages) for any unpaid Revolving Commitment
Fees or Letter of Credit Fees owing by the Borrowers hereunder; and (d) last to
the Agent to be held in the Holding Account to cover any outstanding Letters of
Credit.

- 64 -



--------------------------------------------------------------------------------



 



     Section 8.11 Sharing of Payments. If any Bank shall receive and retain any
payment, voluntary or involuntary, whether by setoff, application of deposit
balance or security, or otherwise, in respect of Indebtedness under this
Agreement or the Notes in excess of such Bank’s share thereof as determined
under this Agreement, then such Bank shall purchase from the other Banks for
cash and at face value and without recourse, such participation in the Notes
held by such other Banks as shall be necessary to cause such excess payment to
be shared ratably as aforesaid with such other Banks; provided, that if such
excess payment or part thereof is thereafter recovered from such purchasing
Bank, the related purchases from the other Banks shall be rescinded ratably and
the purchase price restored as to the portion of such excess payment so
recovered, but without interest. Subject to the participation purchase
obligation above, each Bank agrees to exercise any and all rights of setoff,
counterclaim or banker’s lien first fully against any Notes and participations
therein held by such Bank, next to any other Indebtedness of the Borrowers to
such Bank arising under or pursuant to this Agreement and to any participations
held by such Bank in Indebtedness of the Borrowers arising under or pursuant to
this Agreement, and only then to any other Indebtedness of any Borrower to such
Bank.
     Section 8.12 Advice to Banks. The Agent shall promptly forward to the Banks
copies of all notices, financial reports and other communications received
hereunder from the Borrowers by it as Agent, excluding, however, notices,
reports and communications which by the terms hereof are to be furnished by the
Borrowers directly to each Bank.
     Section 8.13 Defaulting Bank.
     (a) Remedies Against a Defaulting Bank. In addition to the rights and
remedies that may be available to the Agent or the Borrowers’ Agent under this
Agreement or applicable law, if at any time a Bank is a Defaulting Bank such
Defaulting Bank’s right to participate in the administration of the Loans, this
Agreement and the other Loan Documents, including any right to vote in respect
of, to consent to or to direct any action or inaction of the Agent or to be
taken into account in the calculation of the Majority Banks, shall be suspended
while such Bank remains a Defaulting Bank. If a Bank is a Defaulting Bank
because it has failed to make timely payment to the Agent of any amount required
to be paid to the Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Agent or the
Borrowers may have under the immediately preceding provisions or otherwise, the
Agent shall be entitled (i) to collect interest from such Defaulting Bank on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the overnight Federal Funds
rate, (ii) to withhold or setoff and to apply in satisfaction of the defaulted
payment and any related interest, any amounts otherwise payable to such
Defaulting Bank under this Agreement or any other Loan Document until such
defaulted payment and related interest has been paid in full and such default no
longer exists and (iii) to bring an action or suit against such Defaulting Bank
in a court of competent jurisdiction to recover the defaulted amount and any
related interest. Any amounts received by the Agent in respect of a Defaulting
Bank’s Loans shall not be paid to such Defaulting Bank and shall be held
uninvested by the Agent and either applied against the purchase price of such
Loans under the following subsection (b) or paid to such Defaulting Bank upon
the default of such Defaulting Bank being cured.

- 65 -



--------------------------------------------------------------------------------



 



     (b) Purchase from Defaulting Bank. Any Bank that is not a Defaulting Bank
shall have the right, but not the obligation, in its sole discretion, to acquire
all of a Defaulting Bank’s Commitments. If more than one Bank exercises such
right, each such Bank shall have the right to acquire such proportion of such
Defaulting Bank’s Commitments on a pro rata basis. Upon any such purchase, the
Defaulting Bank’s interest in its Loans and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Bank shall
promptly execute all documents reasonably requested to surrender and transfer
such interest to the purchaser thereof subject to and in accordance with the
requirements set forth in 9.5, including an Assignment in form acceptable to the
Agent. The purchase price for the Commitments of a Defaulting Bank shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrowers to the Defaulting Bank. The purchaser shall pay to the
Defaulting Bank in Immediately Available Funds on the date of such purchase the
principal of and accrued and unpaid interest and fees on the Loans made by such
Defaulting Bank hereunder (it being understood that such accrued and unpaid
interest and fees may be paid pro rata to the purchasing Bank and the Defaulting
Bank by the Agent at a subsequent date upon receipt of payment of such amounts
from the Borrowers). Prior to payment of such purchase price to a Defaulting
Bank, the Agent shall apply against such purchase price any amounts retained by
the Agent pursuant to the last sentence of the immediately preceding subsection
(a). The Defaulting Bank shall be entitled to receive amounts owed to it by the
Borrowers under the Loan Documents which accrued prior to the date of the
default by the Defaulting Bank, to the extent the same are received by the Agent
from or on behalf of the Borrowers. There shall be no recourse against any Bank
or the Agent for the payment of such sums except to the extent of the receipt of
payments from any other party or in respect of the Loans.
     Section 8.14 Resignation. If at any time USBNA shall deem it advisable, in
its sole discretion, it may submit to each of the Banks and the Borrowers’ Agent
a written notification of its resignation as Agent under this Agreement, such
resignation to be effective upon the appointment of a successor Agent, but in no
event later than 30 days from the date of such notice. Upon submission of such
notice, the Majority Banks may appoint a successor Agent. Upon the acceptance of
its appointment as successor agent hereunder, such successor agent shall succeed
to all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent, and the retiring Agent’s appointment, powers
and duties as Agent shall be terminated. If no successor agent has accepted
appointment as Agent by the date which is 30 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Agent hereunder until such time, if any, as the Majority Banks appoint a
successor agent as provided for above.
ARTICLE IX
MISCELLANEOUS
     Section 9.1 Modifications. Notwithstanding any provisions to the contrary
herein, any term of this Agreement may be amended with the written consent of
the Borrowers’ Agent;

- 66 -



--------------------------------------------------------------------------------



 



provided that no amendment, modification or waiver of any provision of this
Agreement or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Majority Banks, and then such amendment, modification, waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
(The Agent may enter into amendments or modifications of, and grant consents and
waivers to departure from the provisions of, those Loan Documents to which the
Banks are not signatories without the Banks joining therein, provided the Agent
has first obtained the separate prior written consent to such amendment,
modification, consent or waiver from the Majority Banks.) Notwithstanding the
forgoing, no such amendment, modification, waiver or consent shall:
     (i) reduce the rate or extend the time of payment of interest on any Loan,
or reduce the amount of the principal thereof, or modify any of the provisions
of any Note with respect to the payment or repayment thereof, without the
consent of all the Banks ; or
     (ii) increase the amount or extend the time of any Commitment of any Bank,
without the consent of all the Banks; or
     (iii) reduce the rate or extend the time of payment of any fee payable to a
Bank, without the consent of all the Banks; or
     (iv) except as may otherwise be expressly provided in any of the other Loan
Documents, release any material portion of collateral securing, or any
guaranties for, all or any part of the Obligations without the consent of all
the Banks; or
     (v) amend or modify the definition of Majority Banks or otherwise reduce
the percentage of the Banks required to approve or effectuate any such
amendment, modification, waiver, or consent, without the consent of all the
Banks; or
     (vi) amend, modify or waive any of the foregoing Section 9.1(i) through
Section 9.1(v) or this Section 9.1(vi) without the consent of all the Banks; or
     (vii) amend, modify or waive any provision of this Agreement relating to
the Agent in its capacity as Agent without the consent of the Agent; or
     (viii) amend or modify clause (f) of the definition of Permitted
Acquisitions without the consent of all of the Banks; or
     (ix) amend or modify any of Section 2.13(c); or
     (x) amend, modify or waive any provision of this Agreement relating to the
issuance of Letters of Credit without the consent of the Majority Banks and the
LC Bank.

- 67 -



--------------------------------------------------------------------------------



 



     Section 9.2 Expenses. Whether or not the transactions contemplated hereby
are consummated, the Borrowers agree to reimburse the Agent upon demand for all
reasonable out-of-pocket expenses paid or incurred by the Agent (including
filing and recording costs and fees and expenses of Dorsey & Whitney LLP,
counsel to the Agent) in connection with the syndication, negotiation,
preparation, approval, review, execution, delivery, administration, amendment,
modification and interpretation of this Agreement and the other Loan Documents
and any commitment letters relating thereto. The Borrowers shall also reimburse
the Agent and each Bank upon demand for all reasonable out-of-pocket expenses
(including expenses of legal counsel) paid or incurred by the Agent or any Bank
in connection with the collection and enforcement of this Agreement and any
other Loan Document. The obligations of the Borrowers under this Section shall
survive any termination of this Agreement.
     Section 9.3 Waivers, etc. No failure on the part of the Agent or the holder
of a Note to exercise and no delay in exercising any power or right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The remedies
herein and in the other Loan Documents provided are cumulative and not exclusive
of any remedies provided by law.
     Section 9.4 Notices. Except when telephonic notice is expressly authorized
by this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
facsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified on the signature page
hereof, or at such other address as such party shall have specified to the other
party hereto in writing. All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by facsimile transmission, from the first Business Day after the date of
sending if sent by overnight courier, or from four days after the date of
mailing if mailed; provided, however, that any notice to the Agent or any Bank
under Article II hereof shall be deemed to have been given only when received by
the Agent or such Bank.
     Section 9.5 Successors and Assigns; Participations; Purchasing Banks.
     (a) This Agreement shall be binding upon and inure to the benefit of the
Borrowers, the Agent, the Banks, all future holders of the Notes, and their
respective successors and assigns, except that the Borrowers may not assign or
transfer any of their rights or obligations under this Agreement without the
prior written consent of the Majority Banks.
     (b) Any Bank may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other financial institutions (“Participants”) participating interests in a
minimum amount of $5,000,000 in any Revolving Loan or any Term Loan or other
Obligation owing to such Bank, any Revolving Note or any Term Note held by such
Bank, and any Commitment of such Bank, or any other interest of such Bank
hereunder. In the event of any such sale by any Bank of participating interests
to a Participant, (i) such Bank’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, (ii) such Bank

- 68 -



--------------------------------------------------------------------------------



 



shall remain solely responsible for the performance thereof, (iii) such Bank
shall remain the holder of any such Revolving Note or any such Term Note for all
purposes under this Agreement, (iv) the Borrowers, the Borrowers’ Agent and the
Agent shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement and (v) the
agreement pursuant to which such Participant acquires its participating interest
herein shall provide that such Bank shall retain the sole right and
responsibility to enforce the Obligations, including the right to consent or
agree to any amendment, modification, consent or waiver with respect to this
Agreement or any other Loan Document, provided that such agreement may provide
that such Bank will not consent or agree to any such amendment, modification,
consent or waiver without the prior consent of such Participant; provided,
however, that each Participant shall be bound by Section 9.6 as if it was a
Bank. Each Borrower agrees that if amounts outstanding under this Agreement, the
Revolving Notes, the Term Notes and the Loan Documents are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have, to
the extent permitted by applicable law, the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Revolving
Note, any Term Note or other Loan Document to the same extent as if the amount
of its participating interest were owing directly to it as a Bank under this
Agreement or any Revolving Note, any Term Note or other Loan Document; provided,
that such right of setoff shall be subject to the obligation of such Participant
to share with the Banks, and the Banks agree to share with such Participant, as
provided in Section 9.11. Each Borrower also agrees that each Participant shall
be entitled to the benefits of Sections 2.23, 2.24, 2.25 and 2.26 (and subject
to the provisions of Section 2.29) with respect to its participation in the
Commitments and Loans; provided, that no Participant shall be entitled to
receive any greater amount pursuant to such subsections than the transferor Bank
would have been entitled to receive in respect of the amount of the
participation transferred by such transferor Bank to such Participant had no
such transfer occurred.
     (c) Each Bank may, from time to time, with the consent of the Agent and the
Borrowers’ Agent (neither of which consents shall be unreasonably withheld or
delayed; and if an Event of Default shall have occurred and be continuing, then
consent of the Borrowers’ Agent shall not be required), assign to other Eligible
Assignees all or part of its rights or obligations hereunder or under any Loan
Document in a minimum amount of $5,000,000 evidenced by any Revolving Note then
held by that Bank, together with equivalent proportions of its Revolving
Commitment, any Term Note then held by that Bank, its Term Loan Commitment or
Incremental Term Loan Commitment, as applicable, pursuant to written agreements
executed by such assigning Bank, such Eligible Assignee(s), the Borrowers and
the Agent in substantially the form of Exhibit C, which agreements shall specify
in each instance the portion of the Obligations evidenced by the Revolving Notes
and Term Notes which is to be assigned to each Assignee and the portion of the
Commitments of such Bank to be assumed by each Assignee (each, an “Assignment
Agreement”); provided, however, that, except in the case of an assignment by a
Bank to one of its Affiliates, the assigning Bank or the Eligible Assignee must
pay to the Agent a processing and recordation fee of $3,500 per assignment. Upon
the execution of each Assignment Agreement by the assigning Bank, the relevant
Eligible

- 69 -



--------------------------------------------------------------------------------



 



Assignee, the Borrowers and the Agent, payment to the assigning Bank by such
Eligible Assignee of the purchase price for the portion of the Obligations being
acquired by it and receipt by the Borrowers’ Agent of a copy of the relevant
Assignment Agreement, (x) such Eligible Assignee shall thereupon become a “Bank”
for all purposes of this Agreement with a pro rata share of the Commitments in
the amount set forth in such Assignment Agreement and with all the rights,
powers and obligations afforded a Bank under this Agreement, (y) such assigning
Bank shall have no further liability for funding the portion of its Commitment
assumed by such Eligible Assignee and (z) the address for notices to such
Eligible Assignee shall be as specified in the Assignment Agreement executed by
it. Concurrently with the execution and delivery of each Assignment Agreement,
the assigning Bank shall surrender to the Agent the Revolving Note and Term Note
a portion of which is being assigned, and the Borrowers shall execute and
deliver a Revolving Note and Term Note to the Eligible Assignee in the amount of
its Revolving Commitment, Term Loan Commitment or Incremental Term Loan
Commitment, respectively and as applicable, and a new Revolving Note and Term
Note to the assigning Bank in the amount of its Revolving Commitment, Term Loan
Commitment or Incremental Term Loan Commitment, respectively and as applicable,
after giving effect to the reduction occasioned by such assignment, all such
Notes to constitute “Revolving Notes” and “Term Notes” for all purposes of this
Agreement and of the other Loan Documents.
     (d) The Borrowers shall not be liable for any costs incurred by any Bank in
effecting any participation or assignment under subparagraph (b) or (c) of this
subsection.
     (e) Each Bank may disclose to any Eligible Assignee or Participant and to
any prospective Assignee or Participant any and all financial information in
such Bank’s possession concerning the Borrowers which has been delivered to such
Bank by or on behalf of the Borrowers pursuant to this Agreement or which has
been delivered to such Bank by or on behalf of the Borrowers in connection with
such Bank’s credit evaluation of such Borrower prior to entering into this
Agreement, provided that prior to disclosing such information, such Bank shall
first obtain the agreement of such prospective Eligible Assignee or Participant
to comply with the provisions of Section 9.6.
     (f) Notwithstanding any other provision in this Agreement, any Bank may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and any note held by it in favor of
any federal reserve bank in accordance with Regulation A of the Board or U. S.
Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law;
provided, however, that the creation of such security interest or pledge shall
not by itself relieve such Banks from its obligations hereunder.
     Section 9.6 Confidentiality of Information. The Agent and each Bank shall
use reasonable efforts to assure that information about the Borrowers and their
operations, affairs and financial condition, not generally disclosed to the
public or to trade and other creditors, which is furnished to or obtained by the
Agent or such Bank pursuant to the provisions hereof is used only for the
purposes of this Agreement and any other relationship between such Bank and any

- 70 -



--------------------------------------------------------------------------------



 



Borrower and shall not be divulged to any Person other than the Banks, their
Affiliates and their respective officers, directors, employees and agents,
except: (a) to their attorneys and accountants, (b) in connection with the
enforcement of the rights of the Agent and the Banks hereunder and under the
Loan Documents or otherwise in connection with applicable litigation, (c) in
connection with assignments and participations and the solicitation of
prospective assignees and participants referred to in the immediately preceding
Section, (d) if such information is generally available to the public other than
as a result of disclosure by the Agent or any Bank, (e) to any direct or
indirect contractual counterparty in any hedging arrangement or such contractual
counterparty’s professional advisor, (f) to any nationally recognized rating
agency that requires information about any Bank’s investment portfolio in
connection with ratings issued with respect to such Bank, and (g) as may
otherwise be required or requested by any regulatory authority having
jurisdiction over the Agent or any Bank or by any applicable law, rule,
regulation or judicial process, the opinion of any Bank’s counsel concerning the
making of such disclosure to be binding on the parties hereto. No Bank shall
incur any liability to the Borrowers by reason of any disclosure permitted by
this Section. Notwithstanding anything herein to the contrary, confidential
information shall not include, and the Agent and each Bank may disclose to any
and all Persons, without limitation of any kind, any information with respect to
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Agent or such Bank relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that related to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.
     Section 9.7 Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS. Whenever possible, each provision of this
Agreement and the other Loan Documents and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto.
     Section 9.8 Consent to Jurisdiction. AT THE OPTION OF THE AGENT, THIS
AGREEMENT AND THE OTHER BORROWER LOAN DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL
COURT OR MINNESOTA STATE COURT SITTING IN HENNEPIN COUNTY; AND EACH BORROWER
CONSENTS TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT
THAT VENUE

- 71 -



--------------------------------------------------------------------------------



 



IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT ANY BORROWER COMMENCES ANY ACTION
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE
AGENT AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.
     Section 9.9 Waiver of Jury Trial. EACH BORROWER, THE AGENT AND EACH BANK
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     Section 9.10 Survival of Agreement. All representations, warranties,
covenants and agreement made by each Borrower herein or in the other Borrower
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be deemed to have been relied upon by the Banks and shall survive
the making of the Loans by the Banks and the execution and delivery to the Banks
by the Borrowers of the Notes, regardless of any investigation made by or on
behalf of the Banks, and shall continue in full force and effect as long as any
Obligation is outstanding and unpaid and so long as the Commitments have not
been terminated; provided, however, that the obligations of the Borrowers under
Sections 9.2, and 9.11 shall survive payment in full of the Obligations and the
termination of the Commitments.
     Section 9.11 Indemnification. The Borrowers hereby agree to defend,
protect, indemnify and hold harmless the Agent, the Banks and their respective
Affiliates and the directors, officers, employees, attorneys and agents of the
Agent, the Banks and their respective Affiliates (each of the foregoing being an
“Indemnitee” and all of the foregoing being collectively the “Indemnitees”) from
and against any and all claims, actions, damages, liabilities, judgments, costs
and expenses (including all reasonable fees and disbursements of counsel which
may be incurred in the investigation or defense of any matter) imposed upon,
incurred by or asserted against any Indemnitee, whether direct, indirect or
consequential and whether based on any federal, state, local or foreign laws or
regulations (including securities laws, environmental laws, commercial laws and
regulations), under common law or on equitable cause, or on contract or
otherwise:
     (a) by reason of, relating to or in connection with the execution,
delivery, performance or enforcement of any Loan Document, any commitments
relating thereto, or any transaction contemplated by any Loan Document; or
     (b) by reason of, relating to or in connection with any credit extended or
used under the Loan Documents or any act done or omitted by any Person, or the
exercise of any rights or remedies thereunder, including the acquisition of any
collateral by the Banks by way of foreclosure of the Lien thereon, deed or bill
of sale in lieu of such foreclosure or otherwise;

- 72 -



--------------------------------------------------------------------------------



 



provided, however, that the Borrowers shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s (or any of such Indemnitee’s directors’, officers’,
employees’, attorneys’ or agents’) gross negligence or willful misconduct. In
the event this indemnity is unenforceable as a matter of law as to a particular
matter or consequence referred to herein, it shall be enforceable to the full
extent permitted by law.
     This indemnification applies to any act, omission, event or circumstance
existing or occurring on or prior to the later of the Term Loan Termination Date
or the date of payment in full of the Obligations, including specifically
Obligations arising under clause (b) of this Section. The indemnification
provisions set forth above shall be in addition to any liability the Borrowers
may otherwise have. Without prejudice to the survival of any other obligation of
the Borrowers hereunder the indemnities and obligations of the Borrowers
contained in this Section shall survive the payment in full of the other
Obligations.
     Section 9.12 Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.
     Section 9.13 Entire Agreement. This Agreement and the other Borrower Loan
Documents embody the entire agreement and understanding between the Borrowers,
the Agent and the Banks with respect to the subject matter hereof and thereof.
This Agreement supersedes all prior agreements and understandings relating to
the subject matter hereof (including any term sheet relating to the financing
provided herein). Nothing contained in this Agreement or in any other Loan
Document, expressed or implied, is intended to confer upon any Persons other
than the parties hereto any rights, remedies, obligations or liabilities
hereunder or thereunder.
     Section 9.14 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.
     Section 9.15 Borrower Acknowledgements. Each Borrower hereby acknowledges
that (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (b) neither the Agent
nor any Bank has any fiduciary relationship to such Borrower, the relationship
being solely that of debtor and creditor, (c) no joint venture exists between
such Borrower and the Agent or any Bank, and (d) neither the Agent nor any Bank
undertakes any responsibility to such Borrower to review or inform such Borrower
of any matter in connection with any phase of the business or operations of such
Borrower and such Borrower shall rely entirely upon its own judgment with
respect to its business, and any review, inspection or supervision of, or
information supplied to, the Borrowers by the Agent or any Bank is for the
protection of the Banks and neither such Borrower nor any third party is
entitled to rely thereon.
     Section 9.16 Appointment of and Acceptance by Borrowers’ Agent. Each
Borrower hereby appoints and authorizes the Borrowers’ Agent to take such action
as its agent on its behalf and to exercise such powers under the Loan Documents
as are delegated to the Borrowers’ Agent

- 73 -



--------------------------------------------------------------------------------



 



by the terms thereof, together with such power that are reasonably incidental
thereto, and Dolan Media Company hereby accepts such appointment.
     Section 9.17 Automatic Debit of Fees. Each Borrower hereby authorizes the
Agent to automatically debit any operating account held by such Borrower at
USBNA for any interest, fees or charges due and payable by any Borrower from
time to time hereunder or any other Loan Document.
     Section 9.18 Relationship Among Borrowers.
     (a) JOINT AND SEVERAL LIABILITY. EACH BORROWER AGREES THAT IT IS LIABLE,
JOINTLY AND SEVERALLY WITH EACH OTHER BORROWER, FOR THE PAYMENT OF ALL
OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
AND THAT THE BANKS AND THE AGENT CAN ENFORCE SUCH OBLIGATIONS AGAINST ANY OR ALL
BORROWERS, IN THE BANKS’ AND THE AGENT’S SOLE AND UNLIMITED DISCRETION.
     (b) Waivers of Defenses. The obligations of the Borrowers hereunder shall
not be released, in whole or in part, by any action or thing which might, but
for this provision of this Agreement, be deemed a legal or equitable discharge
of a surety or guarantor, other than irrevocable payment and performance in full
of the Obligations (except for contingent indemnity and other contingent
Obligations not yet due and payable) at a time after any obligation of the Banks
hereunder to make the Term Loans and Revolving Loans and of the Agent to issue
Letters of Credit shall have expired or been terminated and all outstanding
Letters of Credit shall have expired or the liability of the Agent thereon shall
have otherwise been discharged. The purpose and intent of this Agreement is that
the Obligations constitute the direct and primary obligations of each Borrower
and that the covenants, agreements and all obligations of each Borrower
hereunder be absolute, unconditional and irrevocable. Each Borrower shall be and
remain liable for any deficiency remaining after foreclosure of any mortgage,
deed of trust or security agreement securing all or any part of the Obligations,
whether or not the liability of any other Person for such deficiency is
discharged pursuant to statute, judicial decision or otherwise.
     (c) Other Transactions. The Banks and the Agent are expressly authorized to
exchange, surrender or release with or without consideration any or all
collateral and security which may at any time be placed with it by the Borrowers
or by any other Person on behalf of the Borrowers, or to forward or deliver any
or all such collateral and security directly to the Borrowers for collection and
remittance or for credit. No invalidity, irregularity or unenforceability of any
security for the Obligations or other recourse with respect thereto shall
affect, impair or be a defense to the Borrowers’ obligations under this
Agreement. The liabilities of each Borrower hereunder shall not be affected or
impaired by any failure, delay, neglect or omission on the part of any Bank or
the Agent to realize upon any of the Obligations of any other Borrower to the
Banks or the Agent, or upon any collateral or security for any or all of the
Obligations, nor by the taking by any Bank or the Agent of (or the failure to
take) any guaranty or guaranties to secure the

- 74 -



--------------------------------------------------------------------------------



 



Obligations, nor by the taking by any Bank or the Agent of (or the failure to
take or the failure to perfect its security interest in or other lien on)
collateral or security of any kind. No act or omission of any Bank or the Agent,
whether or not such action or failure to act varies or increases the risk of, or
affects the rights or remedies of a Borrower, shall affect or impair the
obligations of the Borrowers hereunder.
     (d) Actions Not Required. Each Borrower, to the extent permitted by
applicable law, hereby waives any and all right to cause a marshaling of the
assets of any other Borrower or any other action by any court or other
governmental body with respect thereto or to cause any Bank or the Agent to
proceed against any security for the Obligations or any other recourse which any
Bank or the Agent may have with respect thereto and further waives any and all
requirements that any Bank or the Agent institute any action or proceeding at
law or in equity, or obtain any judgment, against any other Borrower or any
other Person, or with respect to any collateral security for the Obligations, as
a condition precedent to making demand on or bringing an action or obtaining
and/or enforcing a judgment against, such Borrower under this Agreement.
     (e) No Subrogation. Notwithstanding any payment or payments made by any
Borrower hereunder or any setoff or application of funds of any Borrower by any
Bank or the Agent, such Borrower shall not be entitled to be subrogated to any
of the rights of any Bank or the Agent against any other Borrower or any other
guarantor or any collateral security or guaranty or right of offset held by any
Bank or the Agent for the payment of the Obligations, nor shall such Borrower
seek or be entitled to seek any contribution or reimbursement from any other
Borrower or any other guarantor in respect of payments made by such Borrower
hereunder, until all amounts owing to the Banks and the Agent by the Borrowers
on account of the Obligations are irrevocably paid in full. If any amount shall
be paid to a Borrower on account of such subrogation rights at any time when all
of the Obligations shall not have been irrevocably paid in full, such amount
shall be held by that Borrower in trust for the Banks and the Agent, segregated
from other funds of that Borrower, and shall, forthwith upon receipt by the
Borrower, be turned over to the Agent in the exact form received by the Borrower
(duly indorsed by the Borrower to the Agent, if required), to be applied against
the Obligations, whether matured or unmatured, in such order as the Agent may
determine.
     (f) Application of Payments. Any and all payments upon the Obligations made
by the Borrowers or by any other Person, and/or the proceeds of any or all
collateral or security for any of the Obligations, may be applied by the Banks
on such items of the Obligations as the Banks may elect.
     (g) Recovery of Payment. If any payment received by the Banks or the Agent
and applied to the Obligations is subsequently set aside, recovered, rescinded
or required to be returned for any reason (including the bankruptcy, insolvency
or reorganization of a Borrower or any other obligor), the Obligations to which
such payment was applied shall, to the extent permitted by applicable law, be
deemed to have continued in existence, notwithstanding such application, and
each Borrower shall be jointly and severally liable for such Obligations as
fully as if such application had never been made. References in this Agreement
to amounts “irrevocably paid” or to “irrevocable payment” refer to

- 75 -



--------------------------------------------------------------------------------



 



payments that cannot be set aside, recovered, rescinded or required to be
returned for any reason.
     (h) Borrowers’ Financial Condition. Each Borrower is familiar with the
financial condition of the other Borrowers, and each Borrower has executed and
delivered this Agreement based on that Borrower’s own judgment and not in
reliance upon any statement or representation of the Banks or the Agent. The
Banks and the Agent shall have no obligation to provide any Borrower with any
advice whatsoever or to inform any Borrower at any time of any Bank’s actions,
evaluations or conclusions on the financial condition or any other matter
concerning the Borrowers.
     (i) Bankruptcy of the Borrowers. Each Borrower expressly agrees that, to
the extent permitted by applicable law, the liabilities and obligations of that
Borrower under this Agreement shall not in any way be impaired or otherwise
affected by the institution by or against any other Borrower or any other Person
of any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or any other similar proceedings for relief under any bankruptcy
law or similar law for the relief of debtors and that any discharge of any of
the Obligations pursuant to any such bankruptcy or similar law or other law
shall not diminish, discharge or otherwise affect in any way the obligations of
that Borrower under this Agreement, and that upon the institution of any of the
above actions, such obligations shall be enforceable against that Borrower.
     (j) Limitation; Insolvency Laws. As used in this Section 9.18(j): (a) the
term “Applicable Insolvency Laws” means the laws of the United States of America
or of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including 11 U. S. C. §547, §548, §550 and other “avoidance” provisions of
Title 11 of the United Stated Code) as applicable in any proceeding in which the
validity and/or enforceability of this Agreement against any Borrower, or any
Specified Lien is in issue; and (b) “Specified Lien” means any security
interest, mortgage, lien or encumbrance granted by any Borrower securing the
Obligations, in whole or in part. Notwithstanding any other provision of this
Agreement, if, in any proceeding, a court of competent jurisdiction determines
that with respect to any Borrower, this Agreement or any Specified Lien would,
but for the operation of this Section, be subject to avoidance and/or recovery
or be unenforceable by reason of Applicable Insolvency Laws, this Agreement and
each such Specified Lien shall be valid and enforceable against such Borrower,
only to the maximum extent that would not cause this Agreement or such Specified
Lien to be subject to avoidance, recovery or unenforceability. To the extent
that any payment to, or realization by, the Banks or the Agent on the
Obligations exceeds the limitations of this Section and is otherwise subject to
avoidance and recovery in any such proceeding, the amount subject to avoidance
shall in all events be limited to the amount by which such actual payment or
realization exceeds such limitation, and this Agreement as limited shall in all
events remain in full force and effect and be fully enforceable against such
Borrower. This Section is intended solely to reserve the rights of the Banks and
the Agent hereunder against each Borrower, in such proceeding to the maximum
extent permitted by Applicable Insolvency Laws and neither the Borrowers, any
guarantor of the Obligations nor any other Person shall have

- 76 -



--------------------------------------------------------------------------------



 



any right, claim or defense under this Section that would not otherwise be
available under Applicable Insolvency Laws in such proceeding.
     Section 9.19 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Bank holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Bank.
     Section 9.20 Effect of Existing Credit Agreement and Existing Security
Documents.
     (a) Existing Credit Agreement. This Agreement amends and restates the
Existing Credit Agreement in its entirety, provided that obligations of the
Borrowers incurred under the Existing Credit Agreement, excluding the
commitments of the Banks thereunder, which shall terminate as of the Closing
Date, shall continue under this Agreement, and shall not in any circumstances be
terminated, extinguished or discharged hereby or thereby but shall hereafter be
governed by the terms of this Agreement.
     (b) Existing Security Documents. The Obligations hereunder are and continue
to be secured by the security interest granted by the Borrowers in favor of the
Agent and the Banks under the Existing Security Documents, and all terms,
conditions, provisions, agreements, requirements, premises, obligations, duties,
covenants and representations of the Borrowers under such documents are hereby
ratified and affirmed in all respects.
[Remainder of page intentionally left blank.]

- 77 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first above written.

                  DOLAN MEDIA COMPANY,
as a Borrower and as Borrowers’ Agent    
 
           
 
  By:   /s/ SCOTT J. POLLEI
 
Scott Pollei    
 
      Executive Vice President and Chief    
 
      Financial Officer    

             
 
      DOLAN FINANCE COMPANY     
 
      DOLAN PUBLISHING COMPANY    
 
      DOLAN PUBLISHING FINANCE COMPANY    
 
      CLEO COMPANY    
 
      LONG ISLAND BUSINESS NEWS, INC.    
 
      DAILY JOURNAL OF COMMERCE, INC.    
 
      LAWYER’S WEEKLY, INC.    
 
      LEGAL LEDGER, INC.    
 
      THE JOURNAL RECORD PUBLISHING CO.    
 
      DAILY REPORTER PUBLISHING COMPANY    
 
      NEW ORLEANS PUBLISHING GROUP, INC.    
 
      NOPG, L.L.C.    
 
      WISCONSIN PUBLISHING COMPANY    
 
      LEGAL COM OF DELAWARE, INC.    
 
      MISSOURI LAWYERS MEDIA, INC.    
 
      THE DAILY RECORD COMPANY    
 
      IDAHO BUSINESS REVIEW, INC.    
 
      FINANCE AND COMMERCE, INC.    
 
      COUNSEL PRESS, LLC    
 
      ARIZONA NEWS SERVICE, LLC    
 
      DOLAN DLN, LLC    
 
      DOLAN APC LLC    
 
      AMERICAN PROCESSING COMPANY, LLC    

             
 
  By:   /s/ SCOTT J. POLLEI
 
Scott Pollei    
 
      Vice President    

Address for all Borrowers
for purposes of notice:
1200 Baker Building
706 Second Avenue South
Minneapolis, MN 55402
Fax: (612) 321-0563
Attention: Scott Pollei

S-1



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,
as Agent and as a Bank    
 
           
 
  By:   /s/ MICHAEL J. STALOCH
 
Michael J. Staloch, Senior Vice President    

Address:
800 Nicollet Mall
Minneapolis, Minnesota 55402
Fax: (612) 303-2264
Attention: Michael J. Staloch (BC-MN-HO3P)

S-2



--------------------------------------------------------------------------------



 



                  LASALLE BANK NATIONAL
ASSOCIATION    
 
           
 
  By:   /s/ BRADLEY R. SPRANG     
 
  Name:  
Bradley R. Sprang 
   
 
  Title:  
First Vice President 
   
 
     
 
   

Address:
3500 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Fax: (612) 752-9881
Attention: Peter Pricco

S-3



--------------------------------------------------------------------------------



 



                  ASSOCIATED BANK NATIONAL
ASSOCIATION    
 
           
 
  By:   /s/ NICHOLAS G. MYERS    
 
  Name:  
Nicholas G. Myers
   
 
  Title:  
Vice President — Corporate Banking
   
 
     
 
   

Address:
200 North Adams Street
Green Bay, WI 54301
Fax: (612) 338-3950
Attention: Paul Way

S-4



--------------------------------------------------------------------------------



 



                  BANK OF THE WEST    
 
           
 
  By:   /s/ ANDREW GASPARD    
 
  Name:  
Andrew Gaspard
   
 
  Title:  
Vice President
   
 
     
 
   

Address:
250 Marquette Avenue, Suite 575
Minneapolis, MN 55401
Fax: (612) 339-6362
Attention: Andrew Gaspard

S-5



--------------------------------------------------------------------------------



 



                  COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH    
 
           
 
  By:   /s/ LAURIE BLAZEK    
 
  Name:  
Laurie Blazek
   
 
  Title:  
Executive Director
   
 
     
 
   
 
           
 
  By:   /s/ ANDREW SHERMAN    
 
  Name:  
Andrew Sherman
   
 
  Title:  
Executive Director
   
 
     
 
   

Address:
123 North Wacker Drive
Suite 2100
Chicago, IL 60606
Fax: (312) 408-8250
Attention: Laurie Blazek

S-6



--------------------------------------------------------------------------------



 



                  KEYBANK N.A.    
 
           
 
  By:   /s/ DAVID A. WILD    
 
  Name:  
David A. Wild
   
 
  Title:  
Vice President
   
 
     
 
   

Address:
127 Public Square
Cleveland, OH 44114
Fax: (216) 689-4666
Attention: David Wild

S-7



--------------------------------------------------------------------------------



 



                  COMERICA BANK    
 
           
 
  By:   /S/ KENT K. TAKACS    
 
  Name:  
Kent K. Takacs
   
 
  Title:  
Vice President
   
 
     
 
   

Address:
500 Woodward – MC3244
Detroit, MI 48226
Fax: (313) 222-9011
Attention: Kent Takacs

S-8